Exhibit 10.1
EXECUTION VERSION

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of January 27, 2012

 

among

 

FOOT LOCKER, INC.,

as the Borrower,

 

The Guarantors Named Herein,

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Collateral Agent, Swing Line Lender

and

L/C Issuer,

 

and

 

The Other Lenders Party Hereto

 

JPMORGAN CHASE BANK, N.A.

WELLS FARGO CAPITAL FINANCE, LLC,

as Co-Syndication Agents

 

U.S. BANK NATIONAL ASSOCIATION,

as Documentation Agent

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and

J.P. MORGAN SECURITIES LLC,

as Joint Lead Arrangers and Joint Bookrunners


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




EXECUTION VERSION

TABLE OF CONTENTS

 

 

 

 

Section

 

 

Page

 

 

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1

 

 

1.01

 

Defined Terms

1

1.02

 

Other Interpretive Provisions

42

1.03

 

Accounting Terms

43

1.04

 

Rounding

44

1.05

 

Times of Day

44

1.06

 

Letter of Credit Amounts

44

 

 

 

 

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

44

 

 

2.01

 

Committed Loans; Reserves

44

2.02

 

Borrowings, Conversions and Continuations of Committed Loans

45

2.03

 

Letters of Credit

47

2.04

 

Swing Line Loans

55

2.05

 

Prepayments

58

2.06

 

Termination or Reduction of Commitments

59

2.07

 

Repayment of Loans

60

2.08

 

Interest

60

2.09

 

Fees

61

2.10

 

Computation of Interest and Fees

61

2.11

 

Evidence of Debt

61

2.12

 

Payments Generally; Administrative Agent’s Clawback

62

2.13

 

Sharing of Payments by Lenders

63

2.14

 

Settlement Amongst Lenders

64

2.15

 

Increase in Commitments

64

2.16

 

Defaulting Lenders

66

 

 

 

 

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

68

 

 

3.01

 

Taxes

68

3.02

 

Illegality

72

3.03

 

Inability to Determine Rates

73

3.04

 

Increased Costs; Reserves on LIBOR Rate Loans

73

3.05

 

Compensation for Losses

74

3.06

 

Mitigation Obligations; Replacement of Lenders

75

3.07

 

Survival

75

 

 

 

 

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

75

 

 

4.01

 

Conditions of Effectiveness of Agreement

76

4.02

 

Conditions to all Credit Extensions

78

 

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

79

 

 

5.01

 

Existence, Qualification and Power

79

5.02

 

Authorization; No Contravention

79

5.03

 

Governmental Authorization; Other Consents

80

5.04

 

Binding Effect

80

5.05

 

Financial Statements; No Material Adverse Effect

80

5.06

 

Litigation

81

(i)

--------------------------------------------------------------------------------



EXECUTION VERSION

 

 

 

 

5.07

 

No Default

81

5.08

 

Ownership of Property; Liens

81

5.09

 

Environmental Compliance

81

5.10

 

Insurance

82

5.11

 

Taxes

82

5.12

 

ERISA Compliance

82

5.13

 

Subsidiaries; Equity Interests

83

5.14

 

Margin Regulations; Investment Company Act

83

5.15

 

Disclosure

84

5.16

 

Compliance with Laws

84

5.17

 

Intellectual Property

84

5.18

 

Labor Matters

84

5.19

 

Security Documents

85

5.20

 

Solvency

85

5.21

 

Deposit Accounts; Credit Card Arrangements

85

5.22

 

Brokers

85

5.23

 

Customer and Trade Relations

85

5.24

 

Casualty

85

 

 

 

 

ARTICLE VI AFFIRMATIVE COVENANTS

86

 

 

6.01

 

Financial Statements

86

6.02

 

Certificates; Other Information

87

6.03

 

Notices

89

6.04

 

Payment of Obligations

90

6.05

 

Preservation of Existence, Etc

90

6.06

 

Maintenance of Properties

90

6.07

 

Maintenance of Insurance

90

6.08

 

Compliance with Laws

91

6.09

 

Books and Records; Accountants

92

6.10

 

Inspection Rights

92

6.11

 

Use of Proceeds

92

6.12

 

Additional Loan Parties

92

6.13

 

Cash Management

93

6.14

 

Information Regarding the Collateral

94

6.15

 

Physical Inventories

95

6.16

 

Environmental Laws

95

6.17

 

Further Assurances

95

6.18

 

Compliance with Terms of Leaseholds

95

 

 

 

 

ARTICLE VII NEGATIVE COVENANTS

96

 

 

7.01

 

Liens

96

7.02

 

Investments

96

7.03

 

Indebtedness; Disqualified Stock

96

7.04

 

Fundamental Changes

96

7.05

 

Dispositions

97

7.06

 

Restricted Payments

97

7.07

 

Prepayments of Indebtedness

97

7.08

 

Change in Nature of Business

97

7.09

 

Transactions with Affiliates

98

7.10

 

Burdensome Agreements

98

7.11

 

Use of Proceeds

98

(ii)

--------------------------------------------------------------------------------



EXECUTION VERSION

 

 

 

 

7.12

 

Amendment of Material Documents

98

7.13

 

Fiscal Year

99

7.14

 

Deposit Accounts; Credit Card Processors

99

7.15

 

Adjusted Availability

99

 

 

 

 

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

99

 

 

8.01

 

Events of Default

99

8.02

 

Remedies Upon Event of Default

102

8.03

 

Application of Funds

102

 

 

 

 

ARTICLE IX ADMINISTRATIVE AGENT

104

 

 

9.01

 

Appointment and Authority

104

9.02

 

Rights as a Lender

104

9.03

 

Exculpatory Provisions

104

9.04

 

Reliance by Agents

105

9.05

 

Delegation of Duties

106

9.06

 

Resignation of Agents

106

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

107

9.08

 

No Other Duties, Etc

107

9.09

 

Administrative Agent May File Proofs of Claim

107

9.10

 

Collateral and Guaranty Matters

108

9.11

 

Notice of Transfer

108

9.12

 

Reports and Financial Statements

108

9.13

 

Agency for Perfection

109

9.14

 

Indemnification of Agents

109

9.15

 

Relation among Lenders

110

 

 

 

 

ARTICLE X MISCELLANEOUS

110

 

 

10.01

 

Amendments, Etc

110

10.02

 

Notices; Effectiveness; Electronic Communications

112

10.03

 

No Waiver; Cumulative Remedies

113

10.04

 

Expenses; Indemnity; Damage Waiver

113

10.05

 

Payments Set Aside

115

10.06

 

Successors and Assigns

116

10.07

 

Treatment of Certain Information; Confidentiality

120

10.08

 

Right of Setoff

120

10.09

 

Interest Rate Limitation

121

10.10

 

Counterparts; Integration; Effectiveness

121

10.11

 

Survival

121

10.12

 

Severability

122

10.13

 

Replacement of Lenders

122

10.14

 

Governing Law; Jurisdiction; Etc

122

10.15

 

Waiver of Jury Trial

123

10.16

 

No Advisory or Fiduciary Responsibility

124

10.17

 

USA PATRIOT Act Notice

124

10.18

 

Foreign Asset Control Regulations

125

10.19

 

Time of the Essence

125

10.20

 

Press Releases

125

10.21

 

Additional Waivers

125

10.22

 

No Strict Construction

127

10.23

 

Attachments

127

(iii)

--------------------------------------------------------------------------------



EXECUTION VERSION

 

 

              SIGNATURES

S-1

(iv)

--------------------------------------------------------------------------------



EXECUTION VERSION

 

 

 

SCHEDULES

 

 

 

 

 

1.01

Guarantors

 

1.02

Immaterial Subsidiaries

 

2.01

Commitments and Applicable Percentages

 

4.01

Security Documents and other Loan Documents delivered on Effective Date

 

5.01

Loan Parties Organizational Information

 

5.05

Supplement to Interim Financial Statements

 

5.06

Litigation

 

5.09

Environmental Matters

 

5.13

Subsidiaries; Other Equity Investments

 

5.17

Intellectual Property Matters

 

5.18

Collective Bargaining Agreements

 

6.02

Financial and Collateral Reporting

 

7.01

Existing Liens

 

7.02

Existing Investments

 

7.03

Existing Indebtedness

 

10.02

Administrative Agent’s Office; Certain Addresses for Notices


 

 

 

EXHIBITS

 

 

 

 

 

 

Form of

 

 

 

 

A

Committed Loan Notice

 

B

Swing Line Loan Notice

 

C-1

Revolving Note

 

C-2

Swing Line Note

 

D

Compliance Certificate

 

E

Assignment and Assumption

 

F

Borrowing Base Certificate

 

G

Collateral Access Agreement

 

H

Credit Card Notification

 

I

Joinder Agreement

(v)

--------------------------------------------------------------------------------



EXECUTION VERSION

AMENDED AND RESTATED CREDIT AGREEMENT

          This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered
into as of January 27, 2012, among

          FOOT LOCKER, INC., a New York corporation (the “Borrower”),

          the Persons named on Schedule 1.01 hereto (collectively with each
other Person that from time to time becomes a “Guarantor” hereunder, the
“Guarantors”),

          each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”),

          BANK OF AMERICA, N.A., as Administrative Agent, Collateral Agent,
Swing Line Lender and L/C Issuer;

          JPMORGAN CHASE BANK, N.A. and WELLS FARGO CAPITAL FINANCE, LLC, as
Co-Syndication Agents; and

          U.S. BANK NATIONAL ASSOCIATION, as Documentation Agent.

W I T N E S S E T H:

          WHEREAS, the Borrower has requested that the Lenders provide a
revolving credit facility, and the Lenders have indicated their willingness to
lend and the L/C Issuer has indicated its willingness to issue Letters of
Credit, in each case on the terms and conditions set forth herein;

          WHEREAS, prior to the date of this Agreement, the Borrower, on the one
hand, and Bank of America, N.A., as Administrative Agent and Collateral Agent
thereunder, and the lenders party thereto, on the other hand, previously entered
into a Credit Agreement dated as of March 20, 2009 (as amended and in effect on
the date of this Agreement, the “Existing Credit Agreement”), pursuant to which
the lenders party thereto provided the Borrower with certain financial
accommodations; and

          WHEREAS, in accordance with Section 10.01 of the Existing Credit
Agreement, the Borrower, the Lenders, and the Agents desire to amend and restate
the Existing Credit Agreement as provided herein.

          NOW, THEREFORE, in consideration of the mutual conditions and
agreements set forth in this Agreement, and for good and valuable consideration,
the receipt of which is hereby acknowledged, the undersigned hereby agree that
the Existing Credit Agreement shall be amended and restated in its entirety as
follows (it being agreed that this Agreement shall not be deemed to evidence or
result in a novation or repayment and reborrowing of the Obligations under, and
as defined in, the Existing Credit Agreement):

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

          1.01 Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

          “Accommodation Payment” has the meaning specified in Section 10.21(d).

-1-

--------------------------------------------------------------------------------



EXECUTION VERSION

          “Account” means “Account” as defined in the UCC, and also means a
right to payment of a monetary obligation, whether or not earned by performance,
(a) for property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, or (c)
arising out of the use of a credit or charge card or information contained on or
for use with the card.

          “ACH” means automated clearing house transfers.

          “Acquisition” means, with respect to any Person (a) an Investment in,
or a purchase of a Controlling interest in, the Equity Interests of any other
Person, (b) a purchase or other acquisition of all or substantially all of the
assets or properties of, another Person or of any business unit of another
Person, (c) any merger or consolidation of such Person with any other Person or
other transaction or series of transactions resulting in the acquisition of all
or substantially all of the assets, or a Controlling interest in the Equity
Interests, of any Person, or (d) any acquisition of Store locations of any
Person for which the aggregate consideration payable in connection with such
acquisition is $25,000,000 or more, in each case in any transaction or group of
transactions which are part of a common plan.

          “Act” has the meaning specified in Section 10.17.

          “Additional Commitment Lender” has the meaning specified in Section
2.15.

          “Adjusted Availability” means, as of any date of determination
thereof, the result, if a positive number, of:

                    (a) the Borrowing Base as of such date;

                              minus

                    (b) the Total Outstandings on such date.

          “Adjusted LIBOR Rate” means, with respect to any LIBOR Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of one percent (1%)) equal to (a) the LIBOR Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate. The Adjusted LIBOR
Rate will be adjusted automatically as to all LIBOR Borrowings then outstanding
as of the effective date of any change in the Statutory Reserve Rate.

          “Adjustment Date” means the first day of each Fiscal Quarter,
commencing April 29, 2012.

          “Administrative Agent” means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

          “Administrative Agent’s Office” means the Administrative Agent’s
address as set forth on Schedule 10.02, or such other address or account as the
Administrative Agent may from time to time notify the Borrower and the Lenders.

          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.

          “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

-2-

--------------------------------------------------------------------------------



EXECUTION VERSION

          “Agent(s)” means, individually, the Administrative Agent or the
Collateral Agent, and collectively means both of them.

          “Agent Parties” has the meaning specified in Section 10.02(c).

          “Aggregate Commitments” means the sum of the Commitments of all the
Lenders. As of the Effective Date, the Aggregate Commitments are $200,000,000.

          “Agreement” means this Credit Agreement.

          “Allocable Amount” has the meaning specified in Section 10.21(d).

          “Applicable Margin” means:

                    (a) From and after the Effective Date until the first
Adjustment Date, the percentages set forth in Level II of the pricing grid
below; and

                    (b) From and after the first Adjustment Date and on each
Adjustment Date thereafter, the Applicable Margin shall be determined from the
following pricing grid based upon the Average Daily Availability as of the
Fiscal Quarter ended immediately preceding such Adjustment Date; provided, that
notwithstanding anything to the contrary set forth herein, upon the occurrence
and during the continuance of an Event of Default, the Administrative Agent may,
and at the direction of the Required Lenders shall, immediately increase the
Applicable Margin to that set forth in Level II (even if the Average Daily
Availability requirements for a different Level have been met, without limiting
the right of the Administrative Agent or the Required Lenders to charge interest
at the Default Rate as provided in Section 2.08); provided further if the
Borrowing Base Certificates are at any time restated or otherwise revised
(including as a result of an audit) or if the information set forth in any
Borrowing Base Certificates otherwise proves to be false or incorrect such that
the Applicable Margin would have been higher than was otherwise in effect during
any period, without constituting a waiver of any Default or Event of Default
arising as a result thereof, interest due under this Agreement shall be
immediately recalculated at such higher rate for any applicable periods and
shall be due and payable on demand.

 

 

 

 

 

 

 

Level

 

Average
Daily
Availability

 

LIBOR
Margin

 

Base Rate
Margin

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

I

 

Equal to or greater than 50% of the Loan Cap

 

1.25%

 

0.25%

II

 

Less than 50% of the Loan Cap

 

1.50%

 

0.50%

          “Applicable Percentage” means with respect to any Lender at any time,
the percentage (carried out to the ninth decimal place) of the Aggregate
Commitments represented by such Lender’s

-3-

--------------------------------------------------------------------------------



EXECUTION VERSION

Commitment at such time, subject to adjustment as provided in Section 2.16. If
the commitment of each Lender to make Loans and the obligation of the L/C Issuer
to make L/C Credit Extensions have been terminated pursuant to Section 2.06 or
Section 8.02 or if the Aggregate Commitments have expired, then the Applicable
Percentage of each Lender shall be determined based on the Applicable Percentage
of such Lender most recently in effect, giving effect to any subsequent
assignments. The initial Applicable Percentage of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

          “Applicable Rate” means, at any time of calculation, a per annum rate
equal to the Applicable Margin for LIBOR Rate Loans.

           “Appraised Value” means, with respect to the Loan Parties’ Eligible
Inventory, the appraised orderly liquidation value, net of costs and expenses to
be incurred in connection with any such liquidation, which value is expressed as
a percentage of Cost of the Loan Parties’ Eligible Inventory as set forth in the
Loan Parties’ inventory stock ledger, which value shall be determined from time
to time by the most recent appraisal undertaken by an independent appraiser
engaged by the Administrative Agent.

           “Approved Fund” means any Fund that is administered or managed by (a)
a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

          “Arrangers” means, collectively, MLPFS and J.P. Morgan Securities LLC,
in their capacities as joint lead arrangers and joint book-runners.

          “Assignee Group” means two or more Eligible Assignees that are
Affiliates of one another or two or more Approved Funds managed by the same
investment advisor.

          “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.06(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

          “Attributable Indebtedness” means, on any date, (a) in respect of any
Capital Lease Obligation of any Person, the capitalized amount thereof that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease or similar payments under the relevant
lease or other applicable agreement or instrument that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease, agreement or instrument were accounted for as a capital lease.

          “Audited Financial Statements” means the audited consolidated balance
sheet of the Borrower and its Subsidiaries for the Fiscal Year ended January 29,
2011, and the related consolidated statements of income or operations,
Shareholders’ Equity and cash flows for such fiscal year of the Borrower and its
Subsidiaries, including the notes thereto.

          “Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iii).

          “Availability” means, as of any date of determination thereof, the
result, if a positive number, of:

                    (a) the Loan Cap as of such date;

                              minus

-4-

--------------------------------------------------------------------------------



EXECUTION VERSION

                              (b) the Total Outstandings on such date.

          “Availability Period” means the period from and including the
Effective Date to the earliest of (a) the Maturity Date, (b) the date of
termination of the Aggregate Commitments pursuant to Section 2.06, and (c) the
date of termination of the commitment of each Lender to make Loans and of the
obligation of the L/C Issuer to make L/C Credit Extensions pursuant to Section
8.02.

          “Availability Reserves” means, without duplication of any other
Reserves or items that are otherwise addressed or excluded through eligibility
criteria, such reserves as the Administrative Agent from time to time determines
in its Permitted Discretion, as being appropriate (a) to reflect the impediments
to the Agents’ ability to realize upon the Collateral, (b) to reflect claims and
liabilities that the Administrative Agent determines in its Permitted Discretion
will need to be satisfied in connection with the realization upon the
Collateral, (c) to reflect criteria, events, conditions, contingencies or risks
which adversely affect any component of the Borrowing Base, or the assets,
business, financial performance or financial condition of any Loan Party, or (d)
to reflect that a Default or an Event of Default then exists. Without limiting
the generality of the foregoing, Availability Reserves may include, in the
Administrative Agent’s Permitted Discretion, (but are not limited to) reserves
based on: (i) rent; (ii) customs duties, and other costs to release Inventory
which is being imported into the United States; (iii) outstanding Taxes and
other governmental charges, including, without limitation, ad valorem, real
estate, personal property, sales, and other Taxes which have priority over the
interests of the Collateral Agent in the Collateral; (iv) during the continuance
of a Triggering Event only, salaries, wages and benefits due to employees of any
Loan Party, (v) Customer Credit Liabilities, (vi) reserves for reasonably
anticipated changes in the Appraised Value of Eligible Inventory between
appraisals, (vii) warehousemen’s or bailee’s charges and other Permitted
Encumbrances which have priority over the interests of the Collateral Agent in
the Collateral, (viii) Cash Management Reserves, and (ix) Bank Products
Reserves.

          “Average Daily Availability” means, as of any date of determination,
the average daily Availability for the immediately preceding Fiscal Quarter.

          “Bank of America” means Bank of America, N.A. and its successors.

           “Bank Products” means any services of facilities provided to any Loan
Party by the Administrative Agent or any Lender or any of their respective
Affiliates, including, without limitation, on account of (a) Swap Contracts and
(b) leasing, but excluding Cash Management Services.

          “Bank Product Reserves” means such reserves as the Administrative
Agent from time to time determines in its Permitted Discretion as reflecting the
liabilities of the Loan Parties with respect to Bank Products then provided or
outstanding.

          “Base Rate” means for any day a fluctuating rate per annum equal to
the highest of (a) the rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its “prime rate”; (b) the
Federal Funds Rate for such day, plus 0.50%; and (c) the LIBOR Rate for a one
month interest period as determined on such day, plus 1.0%. The “prime rate” is
a rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in Bank of America’s
prime rate, the Federal Funds Rate or the LIBOR Rate, respectively, shall take
effect at the opening of business on the day specified in the public
announcement of such change.

          “Base Rate Loan” means a Loan that bears interest based on the Base
Rate.

-5-

--------------------------------------------------------------------------------



EXECUTION VERSION

          “Blocked Account” has the meaning specified in Section 6.13(a)(ii).

          “Blocked Account Agreement” means with respect to an account
established by a Loan Party, an agreement, in form and substance reasonably
satisfactory to the Collateral Agent, establishing “control” (as defined in the
UCC) of such account by the Collateral Agent and whereby the bank maintaining
such account agrees, upon the occurrence and during the continuance of a
Triggering Event, to comply only with the instructions originated by the
Collateral Agent without the further consent of any Loan Party.

          “Blocked Account Bank” means each bank with whom deposit accounts are
maintained in which any funds of any of the Loan Parties from one or more DDAs
are concentrated and with whom a Blocked Account Agreement has been, or is
required to be, executed in accordance with the terms hereof.

          “Borrower Materials” has the meaning specified in Section 6.02.

          “Borrower” has the meaning specified in the introductory paragraph
hereto.

          “Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as
the context may require.

          “Borrowing Base” means, at any time of calculation, an amount equal
to:

                    (a) the face amount of Eligible Credit Card Receivables
multiplied by 90%

                    plus

          (b) the Cost of Eligible Inventory, net of Inventory Reserves,
multiplied by 85% multiplied by the Appraised Value of Eligible Inventory;

                    minus

                    (c) the then amount of all Availability Reserves.

          “Borrowing Base Certificate” means a certificate substantially in the
form of Exhibit F hereto (with such changes therein as may be required by the
Administrative Agent to reflect the components of and Reserves against the
Borrowing Base as provided for hereunder from time to time), executed by a
Responsible Officer of the Borrower.

          “Brooklyn Property Purchase” means the purchase by the Borrower or a
Subsidiary of the Borrower from the Retirement Plan Trustee of the real property
located at 5312-5318 Fifth Avenue, Brooklyn, New York 11220 for a purchase price
of approximately $5,200,000 (excluding any related taxes and fees).

          “Business Day” means any day other than a Saturday, Sunday or other
day on which commercial banks are authorized to close under the Laws of, or are
in fact closed in, the state where the Administrative Agent’s Office is located
and, if such day relates to any LIBOR Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank market.

          “Capital Expenditures” means, with respect to any Person for any
period, (a) all expenditures made (whether made in the form of cash or other
property) or costs incurred for the acquisition or improvement of fixed or
capital assets of such Person (excluding normal replacements and maintenance

-6-

--------------------------------------------------------------------------------



EXECUTION VERSION

which are properly charged to current operations), in each case that are (or
should be) set forth as capital expenditures in a Consolidated statement of cash
flows of such Person for such period, in each case prepared in accordance with
GAAP, and (b) Capital Lease Obligations incurred by a Person during such period.
For purposes of this definition, the purchase price of equipment that is
purchased substantially contemporaneously with the trade-in or sale of similar
equipment or with insurance proceeds therefrom shall be included in Capital
Expenditures only to the extent of the gross amount by which such purchase price
exceeds the credit granted to such Person for the equipment being traded in by
the seller of such new equipment, the proceeds of such sale or the amount of the
insurance proceeds, as the case may be.

          “Capital Lease Obligations” means, with respect to any Person for any
period, the obligations of such Person to pay rent or other amounts under any
lease of (or other arrangement conveying the right to use) real or personal
property, or a combination thereof, which obligations are required to be
classified and accounted for as liabilities on a balance sheet of such Person
under GAAP and the amount of which obligations shall be the capitalized amount
thereof determined in accordance with GAAP.

          “Cash Collateral Account” means an account established by one or more
of the Loan Parties with Bank of America, in the name of the Collateral Agent
(or as the Collateral Agent shall otherwise direct) and under the sole and
exclusive dominion and control of the Collateral Agent, in which deposits are
required to be made in accordance with Section 2.03(g) or 8.02(c).

          “Cash Collateralize” has the meaning specified in Section 2.03(g).

          “Cash Management Reserves “ means such reserves as the Administrative
Agent, from time to time, determines in its Permitted Discretion as reflecting
the reasonably anticipated liabilities of the Loan Parties with respect to Cash
Management Services then provided or outstanding.

          “Cash Management Services” means any cash management services provided
to any Loan Party by the Administrative Agent or any Lender or any of their
respective Affiliates, including, without limitation, (a) ACH transactions, (b)
controlled disbursement services, treasury, depository, overdraft, and
electronic funds transfer services, (c) foreign exchange facilities, (d) credit
card processing services, (d) purchase cards, and (e) credit or debit cards.

          “CERCLA” means the Comprehensive Environmental Response, Compensation,
and Liability Act, 42 U.S.C. § 9601 et seq.

          “CERCLIS” means the Comprehensive Environmental Response,
Compensation, and Liability Information System maintained by the United States
Environmental Protection Agency.

          “CFC” means a Subsidiary that is (i) a controlled foreign corporation
under Section 957 of the Code, (ii) a Subsidiary substantially all of the assets
of which consist of Equity Interests in Subsidiaries described in clause (i) of
this definition, or (iii) an entity treated as disregarded for United States
federal income tax purposes, substantially all of the assets of which consist of
more than 65% of the voting Equity Interests of a Subsidiary described in
clauses (i) or (ii) of this definition.

          “Change in Law” means the occurrence, after the date of this
Agreement, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all

-7-

--------------------------------------------------------------------------------



EXECUTION VERSION

requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

          “Change of Control” means an event or series of events by which:

 

 

 

          (a) any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, directly or indirectly, of 40% or
more of the Equity Interests of the Borrower entitled to vote for members of the
board of directors or equivalent governing body of the Borrower on a
fully-diluted basis; or

 

 

 

          (b) during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

 

 

 

          (c) any “change in control” or “sale” or “disposition” or similar
event as defined in any document governing Material Indebtedness of any Loan
Party; or

 

 

 

          (d) the Borrower fails at any time to own, directly or indirectly,
100% of the Equity Interests of each other Loan Party free and clear of all
Liens (other than Permitted Encumbrances), except where such failure is as a
result of a transaction permitted by the Loan Documents.

          “Closing Date” means March 20, 2009.

          “Code” means the Internal Revenue Code of 1986, and the regulations
promulgated thereunder, as amended and in effect.

          “Collateral” means any and all “Collateral” as defined in any
applicable Security Document and all other property of any Loan Party that is
under the terms of the Security Documents subject to Liens in favor of the
Collateral Agent.

          “Collateral Access Agreement” means an agreement in substantially the
form attached hereto as Exhibit G or otherwise reasonably satisfactory in form
and substance to the Agents executed by (a) a bailee or other Person in
possession of Collateral, or (b) a landlord of Real Estate leased by any Loan
Party, pursuant to which such Person (i) acknowledges the Collateral Agent’s
Lien on the Collateral, (ii)

-8-

--------------------------------------------------------------------------------



EXECUTION VERSION

releases or subordinates such Person’s Liens in the Collateral held by such
Person or located on such Real Estate and agrees not to exercise any remedies
with respect to such Person’s Liens, (iii) provides the Collateral Agent with
access to the Collateral held by such bailee or other Person or located in or on
such Real Estate, and (iv) as to any landlord, provides the Collateral Agent
with a reasonable time to sell and dispose of the Collateral from such Real
Estate.

          “Collateral Agent” means Bank of America, acting in such capacity for
its own benefit and the ratable benefit of the other Credit Parties.

          “Commercial Letter of Credit” means any letter of credit or similar
instrument (including, without limitation, any bankers’ acceptances) issued for
the purpose of providing the primary payment mechanism in connection with the
purchase of any materials, goods or services by a Loan Party in the ordinary
course of business of such Loan Party.

          “Commitment” means, as to each Lender, its obligation to (a) make
Committed Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

           “Committed Borrowing” means a borrowing, conversion or continuation
consisting of Committed Loans on a single date of the same Type and, in the case
of LIBOR Rate Loans, having the same Interest Period made by each of the Lenders
pursuant to Section 2.01.

          “Committed Loan” has the meaning specified in Section 2.01.

          “Committed Loan Notice” means a notice of (a) a Committed Borrowing,
(b) a conversion of Committed Loans from one Type to the other, or (c) a
continuation of LIBOR Rate Loans, pursuant to Section 2.02(b), which, if in
writing, shall be substantially in the form of Exhibit A.

          “Compliance Certificate” means a certificate substantially in the form
of Exhibit D.

          “Concentration Account” has the meaning specified in Section 6.13(c).

          “Consent” means actual consent given by a Lender from whom such
consent is sought.

          “Consolidated” means, when used to modify a financial term, test,
statement, or report of a Person, the application or preparation of such term,
test, statement or report (as applicable) based upon the consolidation, in
accordance with GAAP, of the financial condition or operating results of such
Person and its Subsidiaries.

          “Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.

          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

          “Cost” means the cost value of Inventory determined based on the
retail method of accounting as set forth in the financial stock ledger of the
Borrower.

-9-

--------------------------------------------------------------------------------



EXECUTION VERSION

          “Credit Card Notifications” has the meaning specified in Section
6.13(a)(i).

          “Credit Card Receivables” means each “Account” (as defined in the UCC)
together with all income, payments and proceeds thereof, owed by a major credit
or debit card issuer (including, but not limited to, Visa, Mastercard, Discover
and American Express and such other issuers approved by the Administrative
Agent) to a Loan Party resulting from charges by a customer of a Loan Party on
credit or debit cards issued by such issuer in connection with the sale of goods
by a Loan Party, or services performed by a Loan Party, in each case in the
ordinary course of its business.

          “Credit Extensions” mean each of the following: (a) a Borrowing and
(b) an L/C Credit Extension.

          “Credit Party” or “Credit Parties” means (a) individually, (i) each
Lender, (ii) each Agent, (iii) each L/C Issuer, (iv) each Arranger, (v) each
beneficiary of each indemnification obligation undertaken by any Loan Party
under any Loan Document, (vi) each Person providing Cash Management Services or
Bank Products to a Loan Party or a Subsidiary, and (vii) the successors and
assigns of each of the foregoing, and (b) collectively, all of the foregoing.

          “Customer Credit Liabilities” means at any time, the aggregate
remaining value at such time of (a) outstanding gift certificates and gift cards
of the Loan Parties entitling the holder thereof to use all or a portion of the
certificate or gift card to pay all or a portion of the purchase price for any
Inventory, and (b) outstanding merchandise credits and customer deposits of the
Loan Parties.

          “Customs Broker Agreement” means an agreement in form and substance
reasonably satisfactory to the Collateral Agent among a Loan Party, a customs
broker or other carrier, and the Collateral Agent, in which the customs broker
or other carrier acknowledges that it has control over and holds the documents
evidencing ownership of the subject Inventory for the benefit of the Collateral
Agent and agrees, upon notice from the Collateral Agent, to hold and dispose of
the subject Inventory solely as directed by the Collateral Agent.

          “DDA” means each checking, savings or other demand deposit account
maintained by any of the Loan Parties (other than any payroll, trust and tax
withholding accounts maintained in the ordinary course of business). All funds
in each DDA shall be conclusively presumed to be Collateral and proceeds of
Collateral and the Agents and the Lenders shall have no duty to inquire as to
the source of the amounts on deposit in any DDA.

          “Debtor Relief Laws” means the Bankruptcy Code of the United States,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

          “Default” means any event or condition that constitutes an Event of
Default or that, with the giving of any notice, the passage of time, or both,
would be an Event of Default.

          “Default Rate” means (a) when used with respect to Obligations other
than Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus
(ii) the Applicable Margin, if any, applicable to Base Rate Loans, plus (iii) 2%
per annum; provided, however, that with respect to a LIBOR Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Loan plus 2% per annum, and (b)
when used with respect to Letter of Credit Fees, a rate equal to the Applicable
Rate for Standby Letters of Credit or Commercial Letters of Credit, as
applicable, plus 2% per annum.

-10-

--------------------------------------------------------------------------------



EXECUTION VERSION

          “Defaulting Lender” means, subject to Section 2.16(b), any Lender that
(a) has failed to (i) fund all or any portion of its Loans within two Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable Default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable Default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.16(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the L/C Issuer, the Swing
Line Lender and each other Lender promptly following such determination.

          “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction), whether in one
transaction or in a series of transactions, of any property (including, without
limitation, any Equity Interests) by any Person (or the granting of any option
or other right to do any of the foregoing), including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.

          “Disqualified Stock” means any Equity Interest that, by its terms (or
by the terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable (other than solely
for Equity Interests that do not constitute Disqualified Stock), pursuant to a
sinking fund obligation or otherwise, or redeemable (other than solely for
Equity Interests that do not constitute Disqualified Stock) at the option of the
holder thereof, in whole or in part, on or prior to the date that is 91 days
after the Maturity Date; provided, however, that (i) only the portion of such
Equity Interests which so matures or is mandatorily redeemable, is so
convertible or exchangeable or is so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Stock and (ii)
with respect to any Equity Interests issued to any employee or to any plan for
the benefit of employees of the Borrower or its

-11-

--------------------------------------------------------------------------------



EXECUTION VERSION

Subsidiaries or by any such plan to such employees, such Equity Interest shall
not constitute Disqualified Stock solely because it may be required to be
repurchased by the Borrower or one of its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, resignation, death or disability and if any class of Equity
Interest of such Person that by its terms authorizes such Person to satisfy its
obligations thereunder by delivery of an Equity Interest that is not
Disqualified Stock, such Equity Interests shall not be deemed to be Disqualified
Stock. Notwithstanding the preceding sentence, any Equity Interest that would
constitute Disqualified Stock solely because the holders thereof have the right
to require a Loan Party to repurchase such Equity Interest upon the occurrence
of a change of control or an asset sale shall not constitute Disqualified Stock.

          “Documentation Agent” means U.S. Bank National Association.

          “Dollars” and “$” mean lawful money of the United States.

          “Domestic Subsidiary” means any Subsidiary that is organized under the
laws of any political subdivision of the United States of America, any State
thereof or the District of Columbia (excluding, for the avoidance of doubt, any
Subsidiary organized under the laws of Puerto Rico or any other territory).

          “Due Diligence Certificate” has the meaning specified in the Security
Agreement.

          “Effective Date” means the first date all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.

          “Eligible Assignee” means (a) a Credit Party or any of its Affiliates;
(b) a bank, insurance company, or company engaged in the business of making
commercial loans, which Person, together with its Affiliates, has a combined
capital and surplus in excess of $250,000,000; (c) an Approved Fund; and (d) any
other Person (other than a natural person) approved by (i) the Administrative
Agent, the L/C Issuer and the Swing Line Lender, and (ii) unless an Event of
Default has occurred and is continuing, the Borrower (each such approval not to
be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include a Loan Party or any of the Loan
Parties’ Affiliates or Subsidiaries or any Defaulting Lender.

          “Eligible Credit Card Receivables” means at the time of any
determination thereof, each Credit Card Receivable that satisfies the following
criteria at the time of creation and continues to meet the same at the time of
such determination: such Credit Card Receivable (i) has been earned by
performance and represents the bona fide amounts due to a Loan Party from a
credit card payment processor and/or credit card issuer, and in each case
originated in the ordinary course of business of such Loan Party, and (ii) is
not ineligible for inclusion in the calculation of the Borrowing Base pursuant
to any of clauses (a) through (k) below. Without limiting the foregoing, to
qualify as an Eligible Credit Card Receivable, an Account shall indicate no
Person other than a Loan Party as payee or remittance party. In determining the
amount to be so included, the face amount of an Account shall be reduced by,
without duplication, to the extent not reflected in such face amount, (x) the
amount of all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances offered by the Loan Parties, price adjustments,
finance charges or other allowances (including any amount that a Loan Party may
be obligated to rebate to a customer, a credit card payment processor, or credit
card issuer pursuant to the terms of any agreement or understanding) and (y) the
aggregate amount of all cash received in respect of such Account but not yet
applied by the Loan Parties to reduce the amount of such Credit Card Receivable.
Except as otherwise agreed by the Administrative Agent, any Credit Card
Receivable included within any of the following categories shall not constitute
an Eligible Credit Card Receivable:

-12-

--------------------------------------------------------------------------------



EXECUTION VERSION

 

 

 

          (a) Credit Card Receivable which do not constitute an “Account” (as
defined in the UCC);

 

 

 

          (b) Credit Card Receivables that have been outstanding for more than
five (5) Business Days from the date of sale;

 

 

 

          (c) Credit Card Receivables with respect to which a Loan Party does
not have good and valid title, free and clear of any Lien (other than Liens
granted to the Collateral Agent and other Permitted Encumbrances);

 

 

 

          (d) Credit Card Receivables that are not subject to a first priority
security interest in favor of the Collateral Agent (other than Permitted
Encumbrances having priority over the Lien of the Collateral Agent under
applicable Law) (it being the intent that chargebacks in the ordinary course by
such processors shall not be deemed violative of this clause);

 

 

 

          (e) Credit Card Receivables which are disputed, are with recourse, or
with respect to which a claim, counterclaim, offset or chargeback has been
asserted (to the extent of such claim, counterclaim, offset or chargeback);

 

 

 

          (f) Credit Card Receivables as to which the processor has the right
under certain circumstances to require a Loan Party to repurchase the Accounts
from such credit card processor;

 

 

 

          (g) Credit Card Receivables due from an issuer or payment processor of
the applicable credit card which is the subject of any bankruptcy or insolvency
proceedings;

 

 

 

          (h) Credit Card Receivables which are not a valid, legally enforceable
obligation of the applicable issuer with respect thereto;

 

 

 

          (i) Credit Card Receivables which do not conform in all material
respects to all representations, warranties or other provisions in the Loan
Documents relating to Credit Card Receivables;

 

 

 

          (j) Credit Card Receivables which are evidenced by “chattel paper” or
an “instrument” of any kind unless such “chattel paper” or “instrument” is in
the possession of the Collateral Agent, and to the extent necessary or
appropriate, endorsed to the Collateral Agent; or

 

 

 

          (k) Credit Card Receivables which the Administrative Agent determines
in its discretion to be uncertain of collection due to a material adverse change
in the financial condition of a credit card payment processor and/or credit card
issuer.

          “Eligible Inventory” means, as of the date of determination thereof,
without duplication, items of Inventory of a Loan Party that are finished goods,
merchantable and readily saleable to the public in the ordinary course deemed by
the Administrative Agent in its Permitted Discretion to be eligible for
inclusion in the calculation of the Borrowing Base, in each case that, except as
otherwise agreed by the Administrative Agent, complies in all material respects
with each of the representations and warranties respecting Inventory made by the
Loan Parties in the Loan Documents, and that is not excluded as ineligible by
virtue of one or more of the criteria set forth below. Except as otherwise
agreed by the Administrative Agent, the following items of Inventory shall not
be included in Eligible Inventory:

-13-

--------------------------------------------------------------------------------



EXECUTION VERSION

 

 

 

          (a) Inventory that is not solely owned by a Loan Party or a Loan Party
does not have good and valid title thereto;

 

 

 

          (b) Inventory that is leased by or is on consignment to a Loan Party
or which is consigned by a Loan Party to a Person which is not a Loan Party;

 

 

 

          (c) Inventory (including, without limitation, In-Transit Inventory
except to the extent set forth in clause (d) below) that is not located in the
United States of America (excluding territories or possessions of the United
States) at a location that is owned or leased by a Loan Party, except to the
extent that (i) the Loan Parties have furnished the Administrative Agent with
any UCC financing statements or other documents that the Administrative Agent
reasonably determines to be necessary to perfect its security interest in such
Inventory at such location, and (ii) if requested by the Collateral Agent, the
Loan Parties have used commercially reasonable efforts to cause the Person
owning any such location to enter into a Collateral Access Agreement on terms
reasonably satisfactory to the Collateral Agent;

 

 

 

          (d) In-Transit Inventory until such time as the Administrative Agent
is satisfied, in its reasonable discretion, with the Loan Parties’ reporting
practices with respect to such Inventory and deems such Inventory as Eligible
Inventory hereunder;

 

 

 

          (e) Inventory that is located in a distribution center leased by a
Loan Party unless (i) the applicable lessor has delivered to the Collateral
Agent, if requested by the Collateral Agent, a Collateral Access Agreement, or
(ii) such Inventory is located at a distribution center where the aggregate book
value of Inventory at such location is less than $5,000,000;

 

 

 

          (f) Inventory of the Loan Parties in trailers but not processed at
month-end and early receipts for non-quarter-end months;

 

 

 

          (g) Inventory that is comprised of goods which (i) are damaged,
defective, or “seconds,” (ii) are to be returned to the vendor, (iii) are
obsolete or slow moving, or custom items, work-in-process, raw materials, or
that constitute spare parts, promotional, marketing, samples, labels, bags,
packaging and shipping materials or supplies used or consumed in a Loan Party’s
business, (iv) are seasonal in nature and which have been packed away for sale
in the subsequent season, (v) are layaway merchandise, (vi) are not in
compliance in all material respects with all standards imposed by any
Governmental Authority having regulatory authority over such Inventory, or its
use or sale, or (vi) are bill and hold goods;

 

 

 

          (h) Inventory that is not subject to a perfected first-priority
security interest in favor of the Collateral Agent (other than Permitted
Encumbrances having priority over the Lien of the Collateral Agent under
applicable Law);

 

 

 

          (i) Inventory that is not insured in compliance with the provisions of
Section 6.07 hereof;

 

 

 

          (j) Inventory that has been sold but not yet delivered or as to which
a Loan Party has accepted a deposit;

 

 

 

          (k) Inventory to be sold pursuant to the Loan Parties’ catalogue and
internet business;

-14-

--------------------------------------------------------------------------------



EXECUTION VERSION

 

 

 

          (l) Inventory that is subject to any licensing, patent, royalty,
trademark, trade name or copyright agreement with any third party from which any
Loan Party or any of its Subsidiaries has received written notice of a dispute
in respect of any such agreement; or

 

 

 

          (m) Inventory acquired in a Permitted Acquisition, unless and until
the Collateral Agent has completed or received (A) an appraisal of such
Inventory from appraisers satisfactory to the Collateral Agent, establishes an
advance rate and Inventory Reserves (if applicable) therefor, and (B) such other
due diligence as the Agents may require, all of the results of the foregoing to
be reasonably satisfactory to the Agents.

          “Environmental Laws” means any and all federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to Hazardous Materials or wastes, the emission to the air or
discharge to waste or public systems.

          “Environmental Liability” means any liability, obligation, damage,
loss, claim, action, suit, judgment, order, fine, penalty, fee, expense, or
cost, contingent or otherwise (including any liability for damages, costs of
environmental remediation, fines, penalties or indemnities), of the Borrower,
any other Loan Party or any of their respective Subsidiaries directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal or presence of any Hazardous Materials, (c) exposure to any Hazardous
Materials, or (d) the release or threatened release of any Hazardous Materials
into the environment.

          “Equipment” has the meaning specified in the Security Agreement.

          “Equity Interests” means, with respect to any Person, all of the
shares of capital stock of (or other ownership or profit interests in) such
Person, all of the warrants, options or other rights for the purchase or
acquisition from such Person of shares of capital stock of (or other ownership
or profit interests in) such Person, all of the securities convertible into or
exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting.

          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

          “ERISA Affiliate” means any trade or business (whether or not
incorporated) under common control with the Borrower within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

          “ERISA Event” means (a) a Reportable Event with respect to a Pension
Plan; (b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which such entity
was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by the Borrower or any
ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer
Plan is in reorganization; (d) the filing of a notice of intent to terminate,
the treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or

-15-

--------------------------------------------------------------------------------



EXECUTION VERSION

Sections 303, 304 and 305 of ERISA; or (h) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

          “Event of Default” has the meaning specified in Section 8.01.

          “Excluded Taxes” means any of the following Taxes imposed on or with
respect to any Recipient or required to be withheld or deducted from a payment
to a Recipient: (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its Lending Office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 10.13) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 3.01(a)(ii)
or (c), amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

          “Executive Order” has the meaning specified in Section 10.18.

          “Existing Credit Agreement” has the meaning specified in the preamble
hereto.

          “Existing Letters of Credit” means all Letters of Credit as defined
in, and issued under, the Existing Credit Agreement.

          “Extraordinary Receipt” means any cash received by or paid to or for
the account of any Person not in the ordinary course of business, including tax
refunds, pension plan reversions, proceeds of insurance (other than proceeds of
business interruption insurance to the extent such proceeds constitute
compensation for lost earnings), condemnation awards (and payments in lieu
thereof), indemnity payments and any purchase price adjustments.

          “Facility Guaranty” means the Guaranty dated of the Closing Date made
by the Guarantors in favor of the Agents and the other Credit Parties.

          “FATCA” means Sections 1471 through 1474 of the Code, as of the date
of this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof.

           “Federal Funds Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

-16-

--------------------------------------------------------------------------------



EXECUTION VERSION

          “Fee Letter” means the letter agreement, dated December 15, 2011,
among the Borrower, the Administrative Agent and MLPFS.

          “Fiscal Month” means any fiscal month of any Fiscal Year, which month
shall generally end on the last day of each calendar month in accordance with
the fiscal accounting calendar of the Loan Parties.

          “Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which
quarters shall generally end on the last day of each April, July, October and
January of such Fiscal Year in accordance with the fiscal accounting calendar of
the Loan Parties.

          “Fiscal Year” means any period of twelve consecutive months ending on
the Saturday closest to the last day in January of any year.

          “Foreign Asset Control Regulations” has the meaning specified in
Section 10.18.

          “Foreign Lender” means any Lender that is organized under the laws of
a jurisdiction other than that in which the Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

          “FRB” means the Board of Governors of the Federal Reserve System of
the United States.

          “Fronting Exposure” means, at any time there is a Defaulting Lender,
(a) with respect to the L/C Issuer, such Defaulting Lender’s Applicable
Percentage of the outstanding L/C Obligations other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to the Swing Line Lender, such Defaulting Lender’s Applicable
Percentage of Swing Line Loans other than Swing Line Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders in accordance with the terms hereof.

          “Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

          “GAAP” means generally accepted accounting principles in the United
States set forth in the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

          “Governmental Authority” means the government of the United States or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supranational bodies such as the European Union or the
European Central Bank).

          “Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or

-17-

--------------------------------------------------------------------------------



EXECUTION VERSION

lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other obligation of the payment or
performance of such Indebtedness or other obligation, (iii) to maintain working
capital, equity capital or any other financial statement condition or liquidity
or level of income or cash flow of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation, or (iv) entered
into for the purpose of assuring in any other manner the obligee in respect of
such Indebtedness or other obligation of the payment or performance thereof or
to protect such obligee against loss in respect thereof (in whole or in part),
or (b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

          “Guarantor” means each Subsidiary of the Borrower (other than an
Immaterial Subsidiary, Footlocker.com, Inc., Eastbay, Inc., CCS Direct LLC, Foot
Locker Australia, Inc., Foot Locker New Zealand, Inc. and any CFC) set forth on
Schedule 1.01 hereto and each other Subsidiary of the Borrower that shall be
required to execute and deliver a Facility Guaranty pursuant to Section 6.12.

           “Hazardous Materials” means all explosive or radioactive substances
or wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

          “Honor Date” has the meaning specified in Section 2.03(c)(i).

          “Immaterial Subsidiary” means those Persons specified on Schedule 1.02
hereto and each other Subsidiary of the Borrower that has been designated by the
Borrower in writing to the Administrative Agent as an “Immaterial Subsidiary”
for purposes of this Agreement and the other Loan Documents, provided that for
purposes of this Agreement, at no time shall (i) the total assets of all
Immaterial Subsidiaries, as of the end of the most recent Fiscal Quarter for
which financial statements have been delivered pursuant to Section 6.01(a) or
6.01(b) hereof, equal or exceed five percent (5%) of the Consolidated total
assets of the Borrower and its Subsidiaries (and in the event that the total
assets of all Immaterial Subsidiaries as tested at the end of any Fiscal Quarter
exceed five percent (5%) of the Consolidated total assets of the Borrower and
its Subsidiaries, such Subsidiaries shall no longer be deemed to be Immaterial
Subsidiaries and the Borrower shall cause such Subsidiaries to become Loan
Parties as set forth in Section 6.12 hereof), or (ii) the gross revenues of all
Immaterial Subsidiaries for any Measurement Period equal or exceed five percent
(5%) of the Consolidated gross revenues of the Borrower and its Subsidiaries for
such Measurement Period, in each case as determined in accordance with GAAP. For
clarity, no Loan Party shall at any time be deemed to be an Immaterial
Subsidiary.

          “Increase Effective Date” has the meaning specified in Section
2.15(d).

          “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

 

 

          (a) all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

-18-

--------------------------------------------------------------------------------



EXECUTION VERSION

 

 

 

          (b) the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

 

 

 

          (c) net obligations of such Person under any Swap Contract;

 

 

 

          (d) all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business and, in each case, not past due for more than 60 days after
the date on which such trade account payable was created);

 

 

 

          (e) indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

 

 

          (f) all Attributable Indebtedness of such Person;

 

 

 

          (g) all obligations of such Person with respect to Disqualified Stock
valued, in the case of a redeemable preferred interest, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

 

 

 

          (h) all Guarantees of such Person in respect of any of the foregoing.

          For all purposes hereof, the Indebtedness of any Person shall include
the Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venture (but only to the extent of the
Indebtedness of such partnership or joint venture for which such Person is
liable), unless such Indebtedness is expressly made non-recourse to such Person.
The amount of any net obligation under any Swap Contract on any date shall be
deemed to be the Swap Termination Value thereof as of such date.

          “Indemnified Taxes” means (a) Taxes, other than Excluded Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of any Loan Party under any Loan Document and (b) to the extent not
otherwise described in (a), Other Taxes.

          “Indemnitees” has the meaning specified in Section 10.04(b).

          “Indenture” means that certain Indenture dated as of October 10, 1991
by Woolworth Corporation, as predecessor in interest to the Borrower, to The
Bank of New York, as Trustee, as in effect on the Effective Date.

          “Information” has the meaning specified in Section 10.07.

          “Intellectual Property” means all intellectual property, including,
without limitation, all trade secrets, know-how and other proprietary
information; trademarks, trademark applications, internet domain names, service
marks, trade dress, trade names, business names, designs, logos, slogans and
similar indicia of source or origin, and all registrations or applications for
registrations which have heretofore been or may hereafter be issued thereon
throughout the world; copyrights, copyright registrations and copyright
applications (including copyrights in computer programs); unpatented inventions
(whether or not patentable); patents and patent applications; industrial design
applications and registered industrial designs; any Loan Party’s rights in any
license agreements related to any of the

-19-

--------------------------------------------------------------------------------



EXECUTION VERSION

foregoing; intellectual property rights in books, records, writings, computer
tapes or disks, flow diagrams, specification sheets, computer software,
including source codes, object codes, executable code, data, databases related
thereto; and all common law and other rights throughout the world in and to all
of the foregoing.

          “Interest Payment Date” means, (a) as to any Loan other than a Base
Rate Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date; provided, however, that if any Interest Period for a LIBOR Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the first
Business Day of each month and the Maturity Date.

          “Interest Period” means, as to each LIBOR Rate Loan, the period
commencing on the date such LIBOR Rate Loan is disbursed or converted to or
continued as a LIBOR Rate Loan and ending on the date one, two, three or six
months thereafter, as selected by the Borrower in its Committed Loan Notice, or,
if available to all of the Lenders, nine (9) or twelve (12) months as requested
by the Borrower; provided that:

 

 

 

          (i) any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

 

 

          (ii) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;

 

 

 

          (iii) no Interest Period shall extend beyond the Maturity Date; and

 

 

 

          (iv) notwithstanding the provisions of clause (iii), no Interest
Period shall have a duration of less than one (1) month, and if any Interest
Period applicable to a LIBOR Borrowing would be for a shorter period, such
Interest Period shall not be available hereunder.

 

 

For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

 

 

          “In-Transit Inventory” means, as of any date of determination thereof,
Inventory:

 

 

 

          (a) Which has been shipped from a foreign location for receipt by a
Loan Party, but which has not yet been delivered to such Loan Party, which
Inventory has been in transit for sixty (60) days or less from the date of
shipment of such Inventory;

 

 

 

          (b) For which the purchase order is in the name of a Loan Party and
title has passed to such Loan Party;

 

 

 

          (c) For which the document of title reflects a Loan Party as consignee
or, if requested by the Collateral Agent, names the Collateral Agent as
consignee, and in each case as to which the Collateral Agent has control over
the documents of title which evidence ownership of the subject Inventory (such
as, if requested by the Collateral Agent, by the delivery of a Customs Broker
Agreement);

-20-

--------------------------------------------------------------------------------



EXECUTION VERSION

 

 

 

 

(d) Which is insured to the reasonable satisfaction of the Collateral Agent; and

 

 

 

 

(e) Which otherwise would constitute Eligible Inventory.

          “Inventory” has the meaning given that term in the UCC, and shall also
include, without limitation, all: (a) goods which (i) are leased by a Person as
lessor, (ii) are held by a Person for sale or lease or to be furnished under a
contract of service, (iii) are furnished by a Person under a contract of
service, or (iv) consist of raw materials, work in process, or materials used or
consumed in a business; (b) goods of said description in transit; (c) goods of
said description which are returned, repossessed or rejected; and (d) packaging,
advertising, and shipping materials related to any of the foregoing.

          “Inventory Reserves” means such reserves as may be established from
time to time by the Administrative Agent in the Administrative Agent’s Permitted
Discretion with respect to the determination of the saleability, at retail, of
the Eligible Inventory or which reflect such other factors as affect the market
value of the Eligible Inventory. Without limiting the generality of the
foregoing, Inventory Reserves may, in the Administrative Agent’s Permitted
Discretion, include (but are not limited to) reserves based on:

 

 

 

 

(a) Obsolescence;

 

 

 

 

(b) Seasonality;

 

 

 

 

(c) Shrink;

 

 

 

 

(d) Imbalance;

 

 

 

 

(e) Change in Inventory character;

 

 

 

 

(f) Change in Inventory composition;

 

 

 

 

(g) Change in Inventory mix;

 

 

 

 

(h) Mark-downs (both permanent and point of sale); and

          (i) Retail mark-ons and mark-ups inconsistent with prior period
practice and performance, industry standards, current business plans or
advertising calendar and planned advertising events.

          “Investment” means, as to any Person, any direct or indirect
acquisition or investment by such Person, whether by means of (a) the purchase
or other acquisition or Equity Interests of another Person, (b) a loan, advance
or capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, (c) any
Acquisition, or (d) any acquisition of Store locations of any Person for which
the aggregate consideration payable in connection with such acquisition is
greater than $25,000,000, in each case in any transaction or group of
transactions which are part of a common plan. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

          “IRS” means the United States Internal Revenue Service.

-21-

--------------------------------------------------------------------------------



EXECUTION VERSION

          “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance).

          “Issuer Documents” means with respect to any Letter of Credit, the
Letter Credit Application, and any other document, agreement and instrument
entered into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor
the L/C Issuer and relating to any such Letter of Credit.

          “Joinder Agreement” means an agreement in the form attached hereto as
Exhibit I pursuant to which a Person becomes a party to, and bound by the terms
of, this Agreement and/or the other applicable Loan Documents in the same
capacity and to the same extent as either a Borrower or Guarantor, as
applicable.

          “Landlord Lien State” means a state in which a landlord’s claim for
rent has priority over the lien of the Collateral Agent in any of the
Collateral.

          “Laws” means each international, foreign, federal, state and local
statute, treaty, rule, guideline, regulation, ordinance, code and administrative
or judicial precedent or authority, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and each applicable
administrative order, directed duty, license, authorization and permit of, and
agreement with, any Governmental Authority, in each case whether or not having
the force of law.

          “L/C Advance” means, with respect to each Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Percentage.

          “L/C Borrowing” means an extension of credit resulting from a drawing
under any Letter of Credit which has not been reimbursed on the date when made
or refinanced as a Committed Borrowing.

          “L/C Credit Extension” means, with respect to any Letter of Credit,
the issuance thereof or extension of the expiry date thereof, or the increase of
the amount thereof.

          “L/C Issuer” means (a) Bank of America in its capacity as issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder (which successor may only be a Lender selected by the Administrative
Agent in its reasonable discretion), and (b) any other Lender selected by the
Administrative Agent in its discretion and consented to by such Lender. The L/C
Issuer may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of the L/C Issuer, in which case the term “L/C Issuer”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate.

          “L/C Obligations” means, as at any date of determination, and without
duplication, the aggregate undrawn amount available to be drawn under all
outstanding Letters of Credit plus the aggregate of all Unreimbursed Amounts,
including all L/C Borrowings. For purposes of computing the amounts available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.06. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
any Rule under the ISP or any Article of UCP 600, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

          “Lease” means any written agreement pursuant to which a Loan Party is
entitled to the use or occupancy of any real property for any period of time.

-22-

--------------------------------------------------------------------------------



EXECUTION VERSION

          “Lender” has the meaning specified in the introductory paragraph
hereto and, as the context requires, includes the Swing Line Lender.

          “Lending Office” means, as to any Lender, the office or offices of
such Lender described as such in such Lender’s Administrative Questionnaire, or
such other office or offices as a Lender may from time to time notify the
Borrower and the Administrative Agent.

          “Letter of Credit” means each Standby Letter of Credit and each
Commercial Letter of Credit issued hereunder and shall include the Existing
Letters of Credit.

          “Letter of Credit Application” means an application and agreement for
the issuance or amendment of a Letter of Credit in the form from time to time in
use by the L/C Issuer.

          “Letter of Credit Expiration Date” means the day that is seven days
prior to the Maturity Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).

          “Letter of Credit Fee” has the meaning specified in Section 2.03(i).

          “Letter of Credit Sublimit” means an amount equal to $80,000,000. The
Letter of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments. A permanent reduction of the Aggregate Commitments shall not
require a corresponding pro rata reduction in the Letter of Credit Sublimit;
provided, however, that if the Aggregate Commitments are reduced to an amount
less than the Letter of Credit Sublimit, then the Letter of Credit Sublimit
shall be reduced to an amount equal to (or, at Borrower’s option, less than) the
Aggregate Commitments.

          “LIBOR Borrowing” means a Borrowing comprised of LIBOR Rate Loans.

          “LIBOR Rate” means for any Interest Period with respect to a LIBOR
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “LIBOR Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the LIBOR Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

          “LIBOR Rate Loan” means a Committed Loan that bears interest at a rate
based on the Adjusted LIBOR Rate.

          “Lien” means (a) any mortgage, deed of trust, pledge, hypothecation,
assignment for security, encumbrance, lien (statutory or other), or other
security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale,
Capital Lease Obligation, Synthetic Lease Obligation, or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any financing lease having substantially the same economic effect
as any of the foregoing) and (b) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.

-23-

--------------------------------------------------------------------------------



EXECUTION VERSION

          “Liquidation” means the exercise by the Administrative Agent or
Collateral Agent of those rights and remedies accorded to such Agents under the
Loan Documents and applicable Law as a creditor of the Loan Parties with respect
to the realization on the Collateral, including (after the occurrence and during
the continuation of an Event of Default) the conduct by the Loan Parties acting
with the consent of the Administrative Agent, of any public, private or
“going-out-of-business”, “store closing” or other similar sale or any other
disposition of the Collateral for the purpose of liquidating the Collateral.
Derivations of the word “Liquidation” (such as “Liquidate”) are used with like
meaning in this Agreement.

          “Loan” means an extension of credit by a Lender to the Borrower under
Article II in the form of a Committed Loan or a Swing Line Loan.

          “Loan Account” has the meaning specified in Section 2.11(a).

          “Loan Cap” means, at any time of determination, the lesser of (a) the
Aggregate Commitments and (b) the Borrowing Base.

          “Loan Documents” means this Agreement, each Note, each Issuer
Document, the Fee Letter, all Borrowing Base Certificates, the Blocked Account
Agreements, the Credit Card Notifications, the Security Documents, the Facility
Guaranty, and any other instrument or agreement now or hereafter executed and
delivered in connection herewith, each as amended and in effect from time to
time.

          “Loan Parties” means, collectively, the Borrower and each Guarantor.

          “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, liabilities,
or financial condition of the Loan Parties taken as a whole or the Borrower and
its Subsidiaries taken as a whole; (b) a material impairment of the ability of
the Loan Parties to perform their obligations under the Loan Documents; or (c) a
material impairment of the rights and remedies of the Agent or the Lenders under
any Loan Document or a material adverse effect upon the legality, validity,
binding effect or enforceability against any Loan Party of any Loan Document to
which it is a party.

          “Material Indebtedness” means (a) Indebtedness (other than the
Obligations and Other Liabilities) of the Loan Parties in an aggregate principal
amount exceeding $25,000,000 and (b) Indebtedness pursuant to the Indenture. For
purposes of determining the amount of Material Indebtedness at any time, the
amount of the obligations in respect of any Swap Contract at such time shall be
calculated at the Swap Termination Value thereof.

          “Maturity Date” means January 27, 2017.

          “Maximum Rate” has the meaning specified in Section 10.09.

          “Measurement Period” means, at any date of determination, the most
recently completed twelve (12) months.

          “Minimum Inventory Level” means, at any time of calculation, Eligible
Inventory, the Cost of which net of Inventory Reserves, multiplied by the
Appraised Value of Eligible Inventory is at least equal to two times the then
Aggregate Commitments.

          “MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

-24-

--------------------------------------------------------------------------------



EXECUTION VERSION

          “Monthly Accelerated Borrowing Base Delivery Event” means either (a)
the occurrence and continuance of any Event of Default other than a Specified
Event of Default, or (b) the Total Outstandings exceed the Threshold Amount. For
purposes of this Agreement, the occurrence of a Monthly Accelerated Borrowing
Base Delivery Event shall be deemed continuing (i) so long as such Event of
Default other than a Specified Event of Default is continuing and/or (ii) if the
Monthly Accelerated Borrowing Base Delivery Event arises as a result of the
Total Outstandings exceeding the Threshold Amount, until the Total Outstandings
are equal to or less than the Threshold Amount for sixty (60) consecutive
calendar days, in which case a Monthly Accelerated Borrowing Base Delivery Event
shall no longer be deemed to be continuing for purposes of this Agreement. The
termination of a Monthly Accelerated Borrowing Base Delivery Event as provided
herein shall in no way limit, waive or delay the occurrence of a subsequent
Monthly Accelerated Borrowing Base Delivery Event in the event that the
conditions set forth in this definition again arise.

          “Moody’s” means Moody’s Investors Service, Inc. and any successor
thereto.

          “Multiemployer Plan” means any employee benefit plan of the type
described in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.

          “Multiple Employer Plan” means a Plan which has two or more
contributing sponsors (including the Borrower or any ERISA Affiliate) at least
two of whom are not under common control, as such a plan is described in Section
4064 of ERISA.

          “Net Proceeds” means with respect to any Disposition by any Loan Party
or any of its Subsidiaries, or any Extraordinary Receipt received or paid to the
account of any Loan Party or any of its Subsidiaries, the excess, if any, of (i)
the sum of cash and cash equivalents received in connection with such
transaction (including any cash or cash equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) the principal amount of
any Indebtedness that is secured by the applicable asset by a Lien permitted
hereunder which is senior to the Collateral Agent’s Lien on such asset and that
is required to be repaid (or to establish an escrow for the future repayment
thereof) in connection with such transaction (other than Indebtedness under the
Loan Documents), plus (B) the reasonable and customary out-of-pocket fees and
expenses incurred by such Loan Party or such Subsidiary in connection with such
transaction (including, without limitation, appraisals, and brokerage, legal,
title and recording or transfer tax expenses and commissions) paid by any Loan
Party to third parties (other than Affiliates)), plus (C) amounts provided as a
funded reserve against any liabilities under any indemnification obligation or
purchase price adjustment associated with such Disposition (provided that to the
extent and at the time any such amounts are released from such reserve, such
amounts shall constitute Net Proceeds).

          “Non-Consenting Lender” has the meaning specified in Section 10.01.

          “Non-Defaulting Lender” means, at any time, each Lender that is not a
Defaulting Lender at such time.

          “Non-Extension Notice Date” has the meaning specified in Section
2.03(b)(iii).

          “Note” means (a) a promissory note made by the Borrower in favor of a
Lender evidencing Loans made by such Lender, substantially in the form of
Exhibit C-1, and (b) the Swing Line Note, as each may be amended, supplemented
or modified from time to time.

          “NPL” means the National Priorities List under CERCLA.

-25-

--------------------------------------------------------------------------------



EXECUTION VERSION

          “Obligations” means all advances to, and debts (including principal,
interest, fees, costs, and expenses), liabilities, covenants, and indemnities
of, any Loan Party arising under any Loan Document or otherwise with respect to
any Loan or Letter of Credit (including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral
therefor), whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest, fees, cost and expenses that accrue after the
commencement by or against any Loan Party or any Subsidiary thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest, fees, costs and expenses are
allowed claims in such proceeding.

          “Organization Documents” means, (a) with respect to any corporation,
the certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

          “Other Connection Taxes” means, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

          “Other Liabilities” means any obligation on account of (a) any Cash
Management Services furnished to any of the Loan Parties or any of their
Subsidiaries and/or (b) any transaction which arises out of any Bank Product
entered into with any Loan Party, as each may be amended from time to time,
and/or (c) any transaction between a Subsidiary which is not a Loan Party and
any Lender or any Affiliate of a Lender, to the extent the obligations of such
Subsidiary are guaranteed by a Loan Party.

          “Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

          “Outstanding Amount” means (i) with respect to Committed Loans and
Swing Line Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Committed
Loans and Swing Line Loans, as the case may be, occurring on such date; and (ii)
with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.

          “Overadvance” means a Credit Extension to the extent that, immediately
after its having been made, Availability is less than zero.

          “Participant” has the meaning specified in Section 10.06(d).

-26-

--------------------------------------------------------------------------------



EXECUTION VERSION

          “Payment Conditions” means, at the time of determination with respect
to any specified transaction or payment, that (a) no Default or Event of Default
then exists or would arise as a result of entering into such transaction or the
making of such payment, and (b) after giving effect to such transaction or
payment, the Pro Forma Availability Condition has been satisfied. Prior to
undertaking any transaction or payment which is subject to the Payment
Conditions, the Loan Parties shall deliver to the Administrative Agent evidence
of satisfaction of the conditions contained in clause (b) above on a basis
(including, without limitation, giving due consideration to results for prior
periods) reasonably satisfactory to the Administrative Agent.

          “PBGC” means the Pension Benefit Guaranty Corporation.

          “PCAOB” means the Public Company Accounting Oversight Board.

          “Pension Act” means the Pension Protection Act of 2006.

          “Pension Funding Rules” means the rules of the Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set forth in, with respect to plan years ending
prior to the effective date of the Pension Act, Section 412 of the Code and
Section 302 of ERISA, each as in effect prior to the Pension Act and,
thereafter, Sections 412, 430, 431, 432 and 436 of the Code and Sections 302,
303, 304 and 305 of ERISA.

          “Pension Plan” means any employee pension benefit plan (including a
Multiple Employer Plan or a Multiemployer Plan) that is maintained or is
contributed to by the Borrower and any ERISA Affiliate and is covered by Title
IV of ERISA.

          “Pension Property Purchases” means, collectively, the Brooklyn
Property Purchase and the Union City Purchase and, individually, either one of
them.

          “Permitted Acquisition” means an Acquisition in which all of the
following conditions are satisfied:

 

 

 

          (a) any assets acquired shall be utilized in, and if the Acquisition
involves a merger, consolidation or stock acquisition, the Person which is the
subject of such Acquisition shall be engaged in, a business otherwise permitted
to be engaged in by a Loan Party under this Agreement;

 

 

 

          (b) the Loan Parties shall have satisfied the Payment Conditions; and

 

 

 

          (c) if any Loans are then outstanding under this Agreement or if any
proceeds of the Loans shall be used to consummate such Acquisition:

 

 

 

                    (i) such Acquisition shall have been approved by the Board
of Directors of the Person (or similar governing body if such Person is not a
corporation) which is the subject of such Acquisition and such Person shall not
have announced that it will oppose such Acquisition or shall not have commenced
any action which alleges that such Acquisition shall violate applicable Law;

 

 

 

                    (ii) the Borrower shall have furnished the Administrative
Agent with at least fifteen (15) days’ prior written notice (or such shorter
period as the Administrative Agent shall agree) of such intended Acquisition and
shall have furnished the Administrative Agent with a current draft of the
primary acquisition documents (and final copies thereof as and when

-27-

--------------------------------------------------------------------------------



EXECUTION VERSION


 

 

 

executed), a summary of any due diligence undertaken by the Loan Parties in
connection with such Acquisition, and, to the extent requested by the
Administrative Agent, appropriate financial statements of the Person which is
the subject of such Acquisition for such periods as the Administrative Agent
shall reasonably request (individually, and on a Consolidated basis with all
Loan Parties), and such other information as the Administrative Agent may
reasonably require, all of which shall be reasonably satisfactory to the
Administrative Agent;

 

 

 

                    (iii) the legal structure of the Acquisition shall be
acceptable to the Administrative Agent in its Permitted Discretion; and

 

 

 

                    (iv) after giving effect to the Acquisition, if the
Acquisition is an Acquisition of the Equity Interests, a Loan Party shall
acquire and own, directly or indirectly, a majority of the Equity Interests in
the Person being acquired and shall Control a majority of any voting interests
or shall otherwise Control the governance of the Person being acquired.

          “Permitted Discretion” means a determination made by the
Administrative Agent in good faith and in the exercise of its reasonable credit
judgment determined in a manner consistent with its credit procedures for asset
based lending transactions in similar circumstances.

 

 

 

“Permitted Disposition” means any of the following:

 

 

 

          (a) Dispositions of Inventory in the ordinary course of business;

 

 

 

          (b) as long as no Event of Default exists or would arise therefrom,
bulk sales or other Dispositions of the Inventory and Equipment of a Loan Party
or any Subsidiary not in the ordinary course of business in connection with
Store closings or relocations, at arm’s length, provided, that the Minimum
Inventory Level is satisfied after giving effect thereto;

 

 

 

          (c) Dispositions of Equipment and other assets (other than Inventory
but including the abandonment of Intellectual Property) in the ordinary course
of business that is substantially worn, damaged, obsolete or, in the judgment of
a Loan Party, no longer useful or necessary in its business or that of any
Subsidiary;

 

 

 

          (d) Dispositions among the Loan Parties or by any Subsidiary to a Loan
Party;

 

 

 

          (e) Dispositions by any Subsidiary which is not a Loan Party to
another Subsidiary that is not a Loan Party;

 

 

 

          (f) Dispositions of any Equity Interests in Loan Parties or any other
Subsidiary that is not a Loan Party to any other Subsidiary which is not a Loan
Party, provided that any Loan Party, the Equity Interests of which are
transferred pursuant to any Disposition permitted pursuant to this clause (f),
shall remain a Loan Party hereunder;

 

 

 

          (g) Dispositions of any Indebtedness owed to a Loan Party by another
Loan Party or any other Subsidiary that is not a Loan Party to any other
Subsidiary that is not a Loan Party, provided that after giving effect to such
transfer, such Indebtedness would otherwise be permitted under clause (b)(iv) of
Permitted Indebtedness;

 

 

 

          (h) as long as no Default then exists or would arise therefrom,
Dispositions of Real Estate of any Loan Party or any Subsidiary (or sales of any
Person or Persons created to hold such Real Estate or the Equity Interests in
such Person or Persons), including sale-leaseback

-28-

--------------------------------------------------------------------------------



EXECUTION VERSION

 

 

 

transactions involving any such Real Estate pursuant to leases on market terms,
as long as, (A) such Disposition is made for fair market value, and (B) in the
case of any sale-leaseback transaction permitted hereunder, such Loan Party or
Subsidiary shall use commercially reasonable efforts to cause, if requested by
the Agents, each purchaser or transferee to enter into a Collateral Access
Agreement on terms and conditions reasonably satisfactory to the Agents;

 

 

 

          (i) Dispositions consisting of the compromise, settlement or
collection of accounts receivable in the ordinary course of business, consistent
with past practices;

 

 

 

          (j) leases, subleases, space leases, licenses or sublicenses, in each
case in the ordinary course of business and which do not materially interfere
with the business of the Borrower and its Subsidiaries, including licenses for
the conduct of licensed departments within the Loan Parties’ Stores in the
ordinary course of business; provided that, if requested by the Agents, the
Agents shall have entered into an intercreditor agreement with the Person
operating such licensed department on terms and conditions reasonably
satisfactory to the Agents;

 

 

 

          (k) Dispositions of cash, cash equivalents and Permitted Investments
described in clauses (a) through (e) of the definition of “Permitted
Investments” contained in this Agreement, in each case on ordinary business
terms;

 

 

 

          (l) other Dispositions, provided that the aggregate fair market value
of all assets Disposed of in reliance upon this paragraph (l) shall not exceed
$10,000,000 during any Fiscal Year of the Borrower; and

 

 

 

          (m) other Dispositions not described in clauses (a) through (l) above
so long as the Payment Conditions are satisfied.

 

 

 

          For the avoidance of doubt, transactions which are permitted by
Sections 7.01 and 7.02 of this Agreement which may be construed to constitute a
“Disposition” of property by a Loan Party or any of its Subsidiaries shall not
be prohibited by operation of Section 7.05.

 

 

 

“Permitted Encumbrances” means:

 

 

 

          (a) Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 6.04;

 

 

 

          (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by applicable Law, arising in the ordinary course
of business and securing obligations that are not overdue by more than thirty
(30) days or are being contested in compliance with Section 6.04;

 

 

 

          (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security or similar laws or regulations, other than any Lien imposed by ERISA;

 

 

 

          (d) deposits to secure the performance of bids, trade contracts,
government contracts and leases (other than Indebtedness), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business;

-29-

--------------------------------------------------------------------------------



EXECUTION VERSION

 

 

 

          (e) Liens in respect of judgments, decrees, attachments or awards for
payment of money that do not constitute an Event of Default hereunder;

 

 

 

          (f) easements, covenants, conditions, restrictions, building code
laws, zoning restrictions, encroachments, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially interfere with
the ordinary conduct of business of the Loan Parties, taken as a whole, and such
other minor title defects or survey matters that are disclosed by current
surveys that, in each case, do not materially interfere with the ordinary
conduct of business of the Loan Parties, taken as a whole;

 

 

 

          (g) Liens existing on the date hereof and listed on Schedule 7.01 and
any renewals or extensions thereof, provided that (i) the property covered
thereby is not changed other than after acquired property affixed or
incorporated thereto and proceeds or products thereof, (ii) the amount secured
or benefited thereby is not increased except to the extent permitted hereunder,
and (iii) any renewal or extension of the obligations secured or benefited
thereby is otherwise permitted hereunder;

 

 

 

          (h) Liens on fixed or capital assets acquired by any Loan Party or any
Subsidiary which are permitted under clause (c) of the definition of Permitted
Indebtedness so long as (i) such Liens and the Indebtedness secured thereby are
incurred prior to or within one hundred and eighty (180) days after such
acquisition, (ii) the Indebtedness secured thereby does not exceed the cost of
acquisition of such fixed or capital assets and (iii) such Liens shall not
extend to any other property or assets of the Loan Parties;

 

 

 

          (i) Liens created pursuant to any Loan Document;

 

 

 

          (j) landlords’ and lessors’ Liens in respect of rent not in default;

 

 

 

          (k) possessory Liens in favor of brokers and dealers arising in
connection with the acquisition or disposition of Investments owned as of the
date hereof and Permitted Investments, provided that such liens (a) attach only
to such Investments and (b) secure only obligations incurred in the ordinary
course and arising in connection with the acquisition or disposition of such
Investments and not any obligation in connection with margin financing;

 

 

 

          (l) Liens arising solely by virtue of any statutory or common law
provisions relating to banker’s liens, liens in favor of securities
intermediaries, rights of setoff or similar rights and remedies as to deposit
accounts or securities accounts or other funds maintained with depository
institutions or securities intermediaries;

 

 

 

          (m) Liens arising from precautionary UCC filings regarding “true”
operating leases or, to the extent permitted under the Loan Documents, the
consignment of goods to a Loan Party;

 

 

 

          (n) voluntary Liens on property (other than property of the type
included in the Borrowing Base) in existence at the time such property is
acquired pursuant to a Permitted Acquisition or other Permitted Investment or on
such property of a Subsidiary of a Loan Party in existence at the time such
Subsidiary is acquired pursuant to a Permitted Acquisition or other Permitted
Investment; provided, that such Liens are not incurred in connection with or in
anticipation of such Permitted Acquisition or other Permitted Investment and do
not attach to any other assets of any Loan Party or any Subsidiary;

-30-

--------------------------------------------------------------------------------



EXECUTION VERSION

 

 

 

          (o) Liens in favor of customs and revenues authorities imposed by
applicable Law arising in the ordinary course of business in connection with the
importation of goods and securing obligations (i) that are not overdue by more
than thirty (30) days, or (ii)(A) that are being contested in good faith by
appropriate proceedings, (B) the applicable Loan Party or Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP and (C) such contest effectively suspends collection of the contested
obligation and enforcement of any Lien securing such obligation;

 

 

 

          (p) Liens (i) on cash advances in favor of the seller of any property
to be acquired in any Permitted Investment to be applied against the purchase
price for such Investment, and (ii) consisting of an agreement to transfer any
property in a Permitted Disposition, in each case, solely to the extent such
Investment or Disposition, as the case may be, would have been permitted on the
date of the creation of such Lien;

 

 

 

          (q) any interest or title of a lessor or sublessor under leases or
subleases or secured by a lessor’s or sublessor’s interests under leases entered
into by the Borrower or any of its Subsidiaries in the ordinary course of
business;

 

 

 

          (r) Liens solely on any cash earnest money deposits made by the
Borrower or any of its Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

 

 

 

          (s) Liens in respect of the licensing of patents, copyrights,
trademarks, trade names, other indications of origin, domain names and other
forms of Intellectual Property in the ordinary course of business;

 

 

 

          (t) Liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale of goods (including under Article 2
of the UCC) and Liens that are contractual rights of set-off relating to
purchase orders and other similar agreements entered into by the Borrower or any
of its Subsidiaries;

 

 

 

          (u) Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto incurred in the ordinary course
of business;

 

 

 

          (v) Liens on assets other than those of the type included in the
Borrowing Base to secure Indebtedness permitted under clause (d) of “Permitted
Indebtedness”;

 

 

 

          (w) Liens on property of Domestic Subsidiaries which are not Loan
Parties to secure Indebtedness permitted under clause (r) of the definition of
“Permitted Indebtedness”;

 

 

 

          (x) licenses or sublicenses, in each case in the ordinary course of
business and which do not materially interfere with the business of the Borrower
and its Subsidiaries; and

 

 

 

          (y) other Liens on assets other than those of the type included in the
Borrowing Base securing obligations outstanding in an aggregate principal amount
not to exceed $10,000,000.

“Permitted Indebtedness” means each of the following as long as no Event of
Default exists or would arise from the incurrence thereof:

 

 

 

          (a) Indebtedness outstanding on the date hereof and listed on Schedule
7.03 and any refinancings, refundings, renewals or extensions thereof; provided
that (i) the amount of such

-31-

--------------------------------------------------------------------------------



EXECUTION VERSION

Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to any premium or other amount
paid, and fees and expenses reasonably incurred, in each case on then current
market terms, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder, (ii) the result of such extension,
renewal or replacement shall not be an earlier maturity date or decreased
weighted average life of such Indebtedness, and (iii) the terms relating to
collateral (if any) and subordination (if any), of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are not less favorable in
any material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate;

          (b) Indebtedness of (i) any Loan Party to any other Loan Party, (ii)
any Subsidiary that is not a Loan Party to any Loan Party so long as the Payment
Conditions are satisfied, (iii) any Subsidiary that is not a Loan Party to any
other Subsidiary that is not a Loan Party, and (iv) any Loan Party to any
Subsidiary that is not a Loan Party in an aggregate principal amount not to
exceed $50,000,000 at any time outstanding unless the Payment Conditions are
satisfied (in which event such dollar limitation shall not apply);

          (c) Without duplication of Indebtedness described in clause (f) of
this definition, purchase money Indebtedness of any Loan Party or any Subsidiary
thereof to finance the acquisition of any fixed or capital assets, including
Capital Lease Obligations and Synthetic Lease Obligations, and any Indebtedness
assumed in connection with the acquisition of any such assets or secured by a
Lien on any such assets prior to the acquisition thereof, and extensions,
renewals and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof or result in an earlier maturity date or
decreased weighted average life thereof provided that the terms relating to
collateral (if any) and subordination (if any), of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate, provided that, if requested by the Collateral
Agent, the Loan Parties shall use commercially reasonable efforts to cause the
holders of such Indebtedness to enter into a Collateral Access Agreement on
terms reasonably satisfactory to the Collateral Agent;

 

 

 

          (d) obligations (contingent or otherwise) of any Loan Party or any
Subsidiary thereof existing or arising under any Swap Contract, provided that
such obligations are (or were) entered into by such Person in the ordinary
course of business for the purpose of directly mitigating risks associated with
fluctuations in interest rates, energy prices or foreign exchange rates, and not
for purposes of speculation or taking a “market view;”;

 

 

 

          (e) Indebtedness in respect of performance bonds, bid bonds, appeal
bonds, surety bonds, performance and completion guarantees and similar
obligations, or obligations in respect of letters of credit, bank guarantees or
similar instruments related thereto, in each case provided in the ordinary
course of business;

 

 

 

          (f) Indebtedness incurred for the construction or acquisition or
improvement of, or to finance or to refinance, any Real Estate owned by any Loan
Party or any Subsidiary (including

-32-

--------------------------------------------------------------------------------



EXECUTION VERSION

 

 

 

therein any Indebtedness incurred in connection with sale-leaseback transactions
permitted hereunder), provided that, upon the request of the Collateral Agent,
the Loan Parties shall use commercially reasonable efforts to cause the holders
of such Indebtedness to enter into a Collateral Access Agreement on terms
reasonably satisfactory to the Collateral Agent;

 

 

 

          (g) Indebtedness with respect to the deferred purchase price for any
Permitted Acquisition, provided that such Indebtedness is on terms reasonably
acceptable to the Agents;

 

 

 

          (h) Indebtedness of any Person that becomes a Subsidiary of a Loan
Party in a Permitted Acquisition or other Permitted Investment, which
Indebtedness is existing at the time such Person becomes a Subsidiary of a Loan
Party (other than Indebtedness incurred solely in contemplation of such Person’s
becoming a Subsidiary of a Loan Party);

 

 

 

          (i) the Obligations and Other Liabilities;

 

 

 

          (j) Indebtedness consisting of Securities (as defined in the
Indenture) issued pursuant to the Indenture;

 

 

 

          (k) (i) Indebtedness constituting indemnification obligations or
obligations in respect of purchase price or other similar adjustments in
connection with Permitted Acquisitions and other Permitted Investments and
Permitted Dispositions; and (ii) Indebtedness consisting of obligations of the
Borrower or any Subsidiary under deferred compensation or other similar
arrangements incurred by such Person in connection with any Permitted
Investment;

 

 

 

          (l) Indebtedness consisting of the financing of insurance premiums in
the ordinary course of business;

 

 

 

          (m) Indebtedness in respect of netting services, overdraft protections
and similar arrangements and related liabilities arising from treasury,
depository and cash management services or any automated clearing house
transfers of funds in the ordinary course of business (including, without
limitation Guarantees of any such obligations of any Subsidiary which is not a
Loan Party);

 

 

 

          (n) unsecured guaranty obligations of the Borrower or any of its
Subsidiaries of the obligations of any joint ventures permitted under this
Agreement in which the Borrower or any of its Subsidiaries is a party, not
exceeding $10,000,000 in the aggregate at any time outstanding;

 

 

 

          (p) Indebtedness representing deferred compensation to directors,
officers and employees of the Borrower or any of its Subsidiaries incurred in
the ordinary course of business;

 

 

 

          (q) to the extent constituting Indebtedness, judgments, decrees,
attachments or awards not constituting an Event of Default under Section
8.01(h);

 

 

 

          (r) Indebtedness of any Domestic Subsidiary which is not a Loan Party;
and

 

 

 

          (s) other Indebtedness (not described in any other clause of this
definition, as to which such clause shall govern the such Permitted Indebtedness
and this clause (s) shall not be additive thereto) in an aggregate principal
amount not to exceed $300,000,000 at any time outstanding; provided that not
more than $50,000,000 of such Indebtedness may be secured.

-33-

--------------------------------------------------------------------------------



EXECUTION VERSION

          “Permitted Investments” means each of the following as long as no
Event of Default exists or would arise from the making of such Investment:

 

 

 

          (a) readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than one year from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof;

 

 

 

          (b) commercial paper issued by any Person organized under the laws of
any state of the United States of America and rated, at the time of acquisition
thereof, at least “Prime-2” (or the then equivalent grade) by Moody’s or at
least “A-2” (or the then equivalent grade) by S&P, in each case with maturities
of not more than one year from the date of acquisition thereof;

 

 

 

          (c) any Investments of the Loan Parties consisting of demand deposits
or time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated, at
the time of acquisition thereof, as described in clause (b) of this definition
and (iii) has combined capital and surplus of at least $500,000,000, in each
case with maturities of not more than one year from the date of acquisition
thereof;

 

 

 

          (d) fully collateralized repurchase agreements with a term of not more
than thirty (30) days for securities described in clause (a) above (without
regard to the limitation on maturity contained in such clause) and entered into
with a financial institution satisfying the criteria, at the time of acquisition
thereof, described in clause (c) above or with any primary dealer and having a
market value at the time that such repurchase agreement is entered into of not
less than 100% of the repurchase obligation of such counterparty entity with
whom such repurchase agreement has been entered into;

 

 

 

          (e) Investments, classified in accordance with GAAP as current assets
of the Loan Parties, in any money market fund, mutual fund, or other investment
companies that are registered under the Investment Company Act of 1940, as
amended, which have the highest rating obtainable from either Moody’s or S&P,
and which invest primarily in one or more of the types of securities described
in clauses (a) through (d) above;

 

 

 

          (f) Investments existing on the Effective Date, and set forth on
Schedule 7.02, but not any increase in the amount thereof;

 

 

 

          (g) (i) Investments by any Loan Party and its Subsidiaries in their
respective Subsidiaries outstanding on the date hereof, (ii) additional
Investments by any Loan Party and its Subsidiaries in Loan Parties, (iii)
additional Investments by any Subsidiary that is not a Loan Party in any other
Subsidiary that is not a Loan Party, and (iv) additional Investments by any Loan
Party in any Subsidiary that is not a Loan Party so long as the Payment
Conditions are satisfied;

 

 

 

          (h) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

-34-

--------------------------------------------------------------------------------



EXECUTION VERSION

 

 

 

          (i) Guarantees constituting Permitted Indebtedness;

 

 

 

          (j) Investments in Swap Contracts not prohibited hereunder;

 

 

 

          (k) Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;

 

 

 

          (l) (i) advances of payroll payments to employees in the ordinary
course of business and (ii) other loans and advances to officers, directors and
employees of the Loan Parties and Subsidiaries in the ordinary course of
business in an aggregate amount not to exceed $10,000,000 at any time
outstanding;

 

 

 

          (m) Investments constituting (i) Permitted Acquisitions and/or (ii)
any acquisition of Store locations of any Person for which the aggregate
consideration payable in connection with such acquisition is less than
$25,000,000 in any transaction or group of transactions which are part of a
common plan;

 

 

 

          (n) Investments of any Person existing at the time such Person becomes
a Subsidiary of any Loan Party or consolidates or merges with the Borrower or
any of its Subsidiaries (including in connection with a Permitted Acquisition)
so long as such Investments were not made in contemplation of such Person
becoming a Subsidiary or of such consolidation or merger;

 

 

 

          (o) promissory notes and other non-cash consideration received in
connection with Dispositions permitted by Section 7.05 hereof;

 

 

 

          (p) lease, utility and other similar deposits in the ordinary course
of business;

 

 

 

          (q) Investments in the ordinary course of business consisting of
endorsements for collection or deposit pursuant to Article 3 of the UCC and
customary trade arrangements with customers pursuant to Article 4 of the UCC, in
each case in the ordinary course of business consistent with past practices;

 

 

 

          (r) the Pension Property Purchases; and

 

 

 

          (s) other Investments of a nature not otherwise set forth in clauses
(a) through (r) above, if after giving pro forma effect thereto, the Payment
Conditions are satisfied;

provided, however, that notwithstanding the foregoing, at any time when
Committed Loans are outstanding, the Investments specified in clauses (a)
through (e) or clause (s) shall be subject to Control Agreements (as defined in
the Security Agreement) to the extent required by the Security Agreement.

          “Permitted Overadvance” means an Overadvance made by the
Administrative Agent, in its discretion, which:

 

 

 

          (a) is made to maintain, protect or preserve the Collateral and/or the
Credit Parties’ rights under the Loan Documents or which is otherwise for the
benefit of the Credit Parties; or

 

 

 

          (b) is made to enhance the likelihood of, or to maximize the amount
of, repayment of any Obligation or Other Liabilities;

-35-

--------------------------------------------------------------------------------



EXECUTION VERSION

 

 

 

          (c) is made to pay any other amount chargeable to any Loan Party
hereunder; and

 

 

 

          (d) together with all other Permitted Overadvances then outstanding,
shall not (i) exceed five percent (5%) of the Borrowing Base at any time or (ii)
unless a Liquidation is occurring, remain outstanding for more than forty-five
(45) consecutive Business Days, unless in each case, the Required Lenders
otherwise agree;

provided however, that the foregoing shall not (i) modify or abrogate any of the
provisions of Section 2.03 regarding the Lenders’ obligations with respect to
Letters of Credit or Section 2.04 regarding the Lenders’ obligations with
respect to Swing Line Loans, or (ii) result in any claim or liability against
the Administrative Agent (regardless of the amount of any Overadvance) for
“inadvertent Overadvances” (i.e. where an Overadvance results from changed
circumstances beyond the control of the Administrative Agent (such as a
reduction in the collateral value)), and such “inadvertent Overadvances” shall
not reduce the amount of Permitted Overadvances allowed hereunder, and further
provided that in no event shall the Administrative Agent make an Overadvance, if
after giving effect thereto, the principal amount of the Credit Extensions would
exceed the Aggregate Commitments (as in effect prior to any termination of the
Commitments pursuant to Section 2.06 hereof).

          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, limited
partnership, Governmental Authority or other entity.

           “Plan” means any employee benefit plan within the meaning of Section
3(2) of ERISA (including a Pension Plan), maintained for employees of the
Borrower or any ERISA Affiliate or any such Plan to which the Borrower or any
ERISA Affiliate is required to contribute on behalf of any of its employees.

          “Platform” has the meaning specified in Section 6.02.

           “Prepayment Event” means:

 

 

 

          (a) Any Disposition (including pursuant to a sale and leaseback
transaction) of any property or asset of a Loan Party (other than the sale of
Collateral in the ordinary course of business and the transfer of any Collateral
among Stores and other locations of the Loan Parties);

 

 

 

          (b) Any casualty or other insured damage to, or any taking under power
of eminent domain or by condemnation or similar proceeding of, any property or
asset of a Loan Party unless (i) the proceeds therefrom are required to be paid
to the holder of a Lien on such property or asset having priority over the Lien
of the Collateral Agent or (ii) prior to the occurrence of a Triggering Event,
the proceeds therefrom are utilized for purposes of replacing or repairing the
assets in respect of which such proceeds, awards or payments were received
within one hundred and eighty (180) days of the occurrence of the damage to or
loss of the assets being repaired or replaced;

 

 

 

          (c) The issuance by a Loan Party of any Equity Interests, other than
any such issuance of Equity Interests (i) to a Loan Party, (ii) as consideration
for a Permitted Acquisition or (iii) as a compensatory issuance to any employee,
director, or consultant (including under any option plan);

 

 

 

          (d) The incurrence by a Loan Party of any Indebtedness for borrowed
money pursuant to clause (j) of the definition of Permitted Indebtedness or for
borrowed money that is not Permitted Indebtedness; or

-36-

--------------------------------------------------------------------------------



EXECUTION VERSION

 

 

 

          (e) The receipt by any Loan Party of any Extraordinary Receipts.

          “Pro Forma Availability Condition” means, for any date of calculation
with respect to any transaction or payment, Availability following, and after
giving effect to, such transaction or payment, will be equal to or greater than
twenty percent (20%) of the Loan Cap.

          “Public Lender” has the meaning specified in Section 6.02.

          “Real Estate” means all land, together with the buildings, structures,
parking areas, and other improvements thereon, now or hereafter owned or leased
by any Loan Party, including all easements, rights-of-way, and similar rights
relating thereto.

          “Recipient” means the Administrative Agent, any Lender, the L/C Issuer
or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder.

          “Register” has the meaning specified in Section 10.06(c).

          “Registered Public Accounting Firm” has the meaning specified by the
Securities Laws and shall be independent of the Borrower and its Subsidiaries as
prescribed by the Securities Laws.

          “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

          “Reportable Event” means any of the events set forth in Section
4043(c) of ERISA, other than events for which the thirty (30) day notice period
has been waived.

          “Reports” has the meaning specified in Section 9.12(b).

          “Request for Credit Extension” means (a) with respect to a Borrowing,
conversion or continuation of Committed Loans, a Committed Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.

          “Required Lenders” means, as of any date of determination, at least
two (2) Lenders holding more than 50% of the Aggregate Commitments or, if the
commitment of each Lender to make Loans and the obligation of the L/C Issuer to
make L/C Credit Extensions have been terminated pursuant to Section 8.02, at
least two (2) Lenders holding in the aggregate more than 50% of the Total
Outstandings (with the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations and Swing Line Loans being deemed “held”
by such Lender for purposes of this definition). The Applicable Percentage of,
and the Total Outstandings held or deemed held by, any Defaulting Lender shall
be disregarded in determining Required Lenders at any time; provided that, the
amount of any participation in any Swing Line Loan and Unreimbursed Amounts that
such Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.

          “Reserves” means all (if any) Inventory Reserves and Availability
Reserves.

          “Responsible Officer” means the chief executive officer, president,
chief financial officer or treasurer of a Loan Party or any of the other
individuals designated in writing to the Administrative Agent by an existing
Responsible Officer of a Loan Party as an authorized signatory of any
certificate or other document to be delivered hereunder. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary

-37-

--------------------------------------------------------------------------------



EXECUTION VERSION

corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

          “Restricted Payment” means any dividend or other distribution (whether
in cash, securities or other property) with respect to any capital stock or
other Equity Interest of any Person or any of its Subsidiaries, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.

          “Restricted Payment Conditions” means, at the time of determination
with respect to any Restricted Payment under Section 7.06(c) or 7.06(d) hereof,
that (a) no Default or Event of Default then exists or would arise as a result
of making such Restricted Payment, and (b) after giving effect to such
Restricted Payment, the RP Pro Forma Availability Condition has been satisfied.
Prior to undertaking any Restricted Payment which is subject to the Restricted
Payment Conditions, the Loan Parties shall deliver to the Administrative Agent
evidence of satisfaction of the conditions contained in clause (b) above on a
basis (including, without limitation, giving due consideration to results for
prior periods) reasonably satisfactory to the Administrative Agent.

          “Retirement Plan Trustee” means the trustee under the Foot Locker
Retirement Plan.

          “RP Pro Forma Availability Condition” means, for any date of
calculation with respect to any Restricted Payment under Section 7.06(c) or
7.06(d) hereof, Availability, after giving effect to, and as of the end of each
Fiscal Month during the subsequent projected six (6) Fiscal Months following,
such Restricted Payment, will be equal to or greater than twenty percent (20%)
of the Loan Cap.

           “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.

          “Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

          “SEC” means the Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions.

          “Securities Laws” means the Securities Act of 1933, the Securities
Exchange Act of 1934, Sarbanes-Oxley, and the applicable accounting and auditing
principles, rules, standards and practices promulgated, approved or incorporated
by the SEC or the PCAOB.

          “Security Agreement” means the Amended and Restated Security Agreement
dated as of the Effective Date among the Loan Parties and the Collateral Agent.

          “Security Documents” means the Security Agreement, the Blocked Account
Agreements, the Credit Card Notifications, and each other security agreement or
other instrument or document executed and delivered by any Loan Party to the
Collateral Agent pursuant to this Agreement or any other Loan Document granting
a Lien to secure any of the Obligations and Other Liabilities.

          “Settlement Date” has the meaning specified in Section 2.14(a).

          “Shareholders’ Equity” means, as of any date of determination,
consolidated shareholders’ equity of the Borrower and its Subsidiaries as of
that date determined in accordance with GAAP.

-38-

--------------------------------------------------------------------------------



EXECUTION VERSION

          “Shrink” means Inventory which has been lost, misplaced, stolen, or is
otherwise unaccounted for.

          “Solvent” and “Solvency” means, with respect to any Person on a
particular date, that on such date (a) at fair valuation, all of the properties
and assets of such Person are greater than the sum of the debts, including
contingent liabilities, of such Person, (b) the present fair saleable value of
the properties and assets of such Person is not less than the amount that would
be required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person is able to realize upon its
properties and assets and pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts beyond such Person’s ability to pay as such debts mature, and (e)
such Person is not engaged in a business or a transaction, and is not about to
engage in a business or transaction, for which such Person’s properties and
assets would constitute unreasonably small capital after giving due
consideration to the prevailing practices in the industry in which such Person
is engaged. The amount of all guarantees at any time shall be computed as the
amount that, in light of all the facts and circumstances existing at the time,
can reasonably be expected to become an actual or matured liability.

          “Specified Event of Default” means the occurrence of any Event of
Default described in any of Sections 8.01(a), 8.01(b) (but only with respect to
Sections 6.01, 6.02, 6.05(a) and Article VII), 8.01(d) (but only with respect to
Sections 5.05 and 5.20), 8.01(f), 8.01(j), 8.01(k), or 8.01(l).

           “Standby Letter of Credit” means any Letter of Credit that is not a
Commercial Letter of Credit and that (a) is used in lieu or in support of
performance guaranties or performance, surety or similar bonds (excluding appeal
bonds) arising in the ordinary course of business, (b) is used in lieu or in
support of stay or appeal bonds, (c) supports the payment of insurance premiums
for reasonably necessary casualty insurance carried by any of the Loan Parties,
or (d) supports payment or performance for identified purchases or exchanges of
products or services in the ordinary course of business.

          “Standby Letter of Credit Sublimit” means $25,000,000.

          “Stated Amount” means at any time the maximum amount for which a
Letter of Credit may be honored.

          “Statutory Reserve Rate” means a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Administrative Agent is subject with respect
to the Adjusted LIBOR Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D. LIBOR
Rate Loans shall be deemed to constitute eurocurrency funding and to be subject
to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

          “Store” means any retail store (which may include any real property,
fixtures, equipment, inventory and other property related thereto) operated, or
to be operated, by any Loan Party.

          “Subordinated Indebtedness” means Indebtedness which is expressly
subordinated in right of payment to the prior payment in full of the Obligations
and which is in form and on terms approved in writing by the Administrative
Agent.

-39-

--------------------------------------------------------------------------------



EXECUTION VERSION

          “Subsidiary” of a Person means a corporation, partnership, joint
venture, limited liability company or other business entity of which a majority
of the Equity Interests having ordinary voting power for the election of
directors or other governing body are at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of a Loan Party.

          “Swap Contract” means (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

          “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

          “Swing Line” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.

          “Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant
to Section 2.04.

          “Swing Line Lender” means Bank of America in its capacity as provider
of Swing Line Loans, or any successor swing line lender hereunder.

          “Swing Line Loan” has the meaning specified in Section 2.04(a).

          “Swing Line Loan Notice” means a notice of a Swing Line Borrowing
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit B.

          “Swing Line Note” means the promissory note of the Borrower
substantially in the form of Exhibit C-2, payable to the order of the Swing Line
Lender, evidencing the Swing Line Loans made by the Swing Line Lender.

          “Swing Line Sublimit” means an amount equal to the lesser of (a)
$20,000,000 and (b) the Aggregate Commitments. The Swing Line Sublimit is part
of, and not in addition to, the Aggregate Commitments.

-40-

--------------------------------------------------------------------------------



EXECUTION VERSION

          “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property (including sale and
leaseback transactions), in each case, creating obligations that do not appear
on the balance sheet of such Person but which, upon the application of any
Debtor Relief Laws to such Person, would be characterized as the indebtedness of
such Person (without regard to accounting treatment).

          “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

          “Termination Date” means the earliest to occur of (i) the Maturity
Date, (ii) the date on which the maturity of the Obligations is accelerated (or
deemed accelerated) and all Commitments are irrevocably terminated (or deemed
terminated) in accordance with Article VIII, or (iii) the termination of all
Commitments in accordance with the provisions of Section 2.06 hereof.

          “Threshold Amount” means (i) at any time when the Aggregate
Commitments are less than $300,000,000, fifty percent (50%) of the Loan Cap, and
(ii) at any time when the Aggregate Commitments are greater than or equal to
$300,000,000, twenty-five percent (25%) of the Loan Cap

          “Total Outstandings” means the aggregate Outstanding Amount of all
Loans and all L/C Obligations.

          “Trading with the Enemy Act” has the meaning specified in Section
10.18.

          “Triggering Event” means either (i) the occurrence and continuance of
any Event of Default, or (ii) the failure of the Borrower to maintain
Availability for five (5) consecutive Business Days of at least twelve and
one-half (12.5%) percent of the Loan Cap. For purposes of this Agreement, the
occurrence of a Triggering Event shall be deemed continuing at the
Administrative Agent’s option (i) so long as such Event of Default is
continuing, and/or (ii) if the Triggering Event arises as a result of the
Borrower’s failure to achieve Availability as required hereunder, until
Availability is equal to or has exceeded twelve and one-half (12.5%) percent of
the Loan Cap for sixty (60) consecutive days, in which case a Triggering Event
shall no longer be deemed to be continuing for purposes of this Agreement;
provided that a Triggering Event shall be deemed continuing (even if an Event of
Default is no longer continuing and/or Availability exceeds the required amount
for sixty (60) consecutive days) at all times after a Triggering Event has
occurred and been discontinued on four (4) occasions after the Effective Date.

          “Type” means, with respect to a Committed Loan, its character as a
Base Rate Loan or a LIBOR Rate Loan.

          “UCC” or “Uniform Commercial Code” means the Uniform Commercial Code
as in effect from time to time in the State of New York; provided, however, that
if a term is defined in Article 9 of the Uniform Commercial Code differently
than in another Article thereof, the term shall have the meaning set forth in
Article 9; provided further that, if by reason of mandatory provisions of law,
perfection, or the effect of perfection or non-perfection, of a security
interest in any Collateral or the availability of any remedy hereunder is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “Uniform Commercial Code” means the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or effect of perfection or
non-perfection or availability of such remedy, as the case may be.

-41-

--------------------------------------------------------------------------------



EXECUTION VERSION

          “UCP 600” means the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce and dated as of July 1, 2007 (or such later version thereof as may be
in effect at the time of issuance).

          “UFCA” has the meaning specified in Section 10.21(d).

          “UFTA” has the meaning specified in Section 10.21(d).

          “Union City Purchase” means the purchase by the Borrower or a
Subsidiary of the Borrower from the Retirement Plan Trustee of all the equity
interests or all or substantially all the assets of 410 Nashua Corporation, a
New Hampshire corporation, for a purchase price of approximately $2,700,000
(excluding any related taxes and fees).

          “United States” and “U.S.” mean the United States of America.

          “Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

          “U.S. Person” means any Person that is a “United States Person” as
defined in Section 7701(a)(30) of the Code.

          “U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).

          “Weekly Accelerated Borrowing Base Delivery Event” means either (i)
the occurrence and continuance of any Specified Event of Default, or (ii) the
failure of the Borrower to maintain Availability at least equal to twelve and
one-half percent (12.5%) of the Loan Cap. For purposes of this Agreement, the
occurrence of a Weekly Accelerated Borrowing Base Delivery Event shall be deemed
continuing (i) so long as such Specified Event of Default is continuing, and/or
(ii) if the Weekly Accelerated Borrowing Base Delivery Event arises as a result
of the Borrower’s failure to achieve Availability as required hereunder, until
Availability has exceeded twelve and one-half percent (12.5%) of the Loan Cap
for sixty (60) consecutive calendar days, in which case a Weekly Accelerated
Borrowing Base Delivery Event shall no longer be deemed to be continuing for
purposes of this Agreement. The termination of a Weekly Accelerated Borrowing
Base Delivery Event as provided herein shall in no way limit, waive or delay the
occurrence of a subsequent Weekly Accelerated Borrowing Base Delivery Event in
the event that the conditions set forth in this definition again arise.

          “Wholly Owned Subsidiary” means, with respect to any Person, any
corporation, partnership or other entity of which all of the Equity Interests
(other than, in the case of a corporation, directors’ qualifying shares) are
directly or indirectly owned or controlled by such Person or one or more Wholly
Owned Subsidiaries of such Person or by such Person and one or more Wholly Owned
Subsidiaries of such Person.

          1.02 Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

 

 

          (a) The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such

-42-

--------------------------------------------------------------------------------



EXECUTION VERSION

 

 

 

agreement, instrument or other document as from time to time amended, restated,
amended and restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, restatements, amendments and restatements,
supplements or modifications set forth herein or in any other Loan Document),
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.


 

 

 

          (b) In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

 

 

          (c) Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

 

 

          (d) Any reference herein or in any other Loan Document to the
satisfaction, repayment, or payment in full of the Obligations and the Other
Liabilities shall mean the repayment in Dollars in full in cash or immediately
available funds (or, in the case of contingent reimbursement obligations with
respect to Letters of Credit and Bank Products (other than Swap Contracts),
providing Cash Collateralization) of all of the Obligations (including the
payment of any termination amount then applicable (or which would or could
become applicable as a result of the repayment of the other Obligations) under
Swap Contracts) other than (i) unasserted contingent indemnification
Obligations, (ii) any Obligations relating to Bank Products (including Swap
Contracts) that, at such time, are allowed by the applicable Bank Product
provider to remain outstanding without being required to be repaid or Cash
Collateralized, and (iii) any Obligations relating to Cash Management Services
that, at such time, are allowed by the applicable provider of such Cash
Management Services to remain outstanding without being required to be repaid.

          1.03 Accounting Terms

 

 

 

          (a) Generally. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.

 

 

 

          (b) Changes in GAAP. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original

-43-

--------------------------------------------------------------------------------



EXECUTION VERSION

 

 

 

intent thereof in light of such change in GAAP (subject to the approval of the
Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.


 

 

 

          (c) Adoption of International Financial Reporting Standards. In the
event that the Borrower elects to transition the accounting policies and
reporting practices of the Loan Parties from GAAP to the International Financial
Reporting Standards pursuant to Section 7.13 hereof, and any such adoption of
the International Financial Reporting Standards would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and either
the Borrower or the Required Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such adoption
of the International Financial Reporting Standards (subject to the approval of
the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
adoption of the International Financial Reporting Standards and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such adoption of the
International Financial Reporting Standards.

          1.04 Rounding. Any financial ratios required to be maintained by the
Loan Parties pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

          1.05 Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).

          1.06 Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to be the Stated Amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
of any Issuer Documents related thereto, provides for one or more automatic
increases in the Stated Amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum Stated Amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum Stated Amount
is in effect at such time; provided further that for purposes of calculating any
Letter of Credit Fees hereunder, such Letter of Credit Fees shall be calculated
on the actual Stated Amount of such Letter of Credit in effect at the time of
such calculation, without giving effect to automatic increases which have not
yet occurred.

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

          2.01 Committed Loans; Reserves. (a) Subject to the terms and
conditions set forth herein, each Lender severally agrees to make loans (each
such loan, a “Committed Loan”) to the Borrower from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at

-44-

--------------------------------------------------------------------------------



EXECUTION VERSION

any time outstanding the lesser of (x) the amount of such Lender’s Commitment,
and (y) such Lender’s Applicable Percentage of the Borrowing Base; subject in
each case to the following limitations:

 

 

 

                    (i) after giving effect to any Committed Borrowing, the
Total Outstandings shall not exceed the Loan Cap;

 

 

 

                    (ii) after giving effect to any Committed Borrowing, the
aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Commitment; and

 

 

 

                    (iii) The Outstanding Amount of all L/C Obligations shall
not at any time exceed the Letter of Credit Sublimit.

Within the limits of each Lender’s Commitment, and subject to the other terms
and conditions hereof, the Borrower may borrow under this Section 2.01, prepay
under Section 2.05, and reborrow under this Section 2.01. Committed Loans may be
Base Rate Loans or LIBOR Rate Loans, as further provided herein.

 

 

                    (b) The following are the Inventory Reserves and
Availability Reserves as of the Effective Date:

 

 

 

                    (i) Shrink (an Inventory Reserve): An amount equal to
$1,500,000;

 

 

 

                    (ii) Rent (an Availability Reserve): An amount equal to two
(2) months’ rent for all of the Loan Parties’ leased locations in each Landlord
Lien State, other than leased locations with respect to which the Collateral
Agent has received a Collateral Access Agreement; and

 

 

 

                    (iii) Customer Credit Liabilities (an Availability Reserve):
An amount equal to (x) fifty percent (50%) of the Customer Credit Liabilities
set forth in clause (a) of the definition thereof plus (y) one hundred percent
(100%) of the Customer Credit Liabilities set forth in clause (b) of the
definition thereof (in each case as reflected in the Loan Parties’ books and
records).

 

 

                    (c) The Administrative Agent shall have the right, at any
time and from time to time after the Effective Date in its Permitted Discretion
to establish, modify or eliminate Reserves upon three (3) Business Days’ prior
written notice to the Borrower (during which period the Administrative Agent
shall be available to discuss in good faith any such proposed Reserve with the
Borrower and the Borrower may take such action as may be required so that the
event, condition or matter that is the basis for such Reserve or modification no
longer exists); provided that no such prior notice shall be required for (1)
changes to any Reserves resulting solely by virtue of mathematical calculations
of the amount of the Reserve in accordance with the methodology of calculation
previously utilized (such as, but not limited to, rent and Customer Credit
Liabilities), or (2) changes to Reserves or establishment of additional Reserves
if a Material Adverse Effect has occurred or it would be reasonably likely that
a Material Adverse Effect to the Lenders would occur were such Reserve not
changed or established prior to the expiration of such three (3) Business Day
period.

          2.02 Borrowings, Conversions and Continuations of Committed Loans.

-45-

--------------------------------------------------------------------------------



EXECUTION VERSION

                    (a) Committed Loans (other than Swing Line Loans) shall be
either Base Rate Loans or LIBOR Rate Loans as the Borrower may request subject
to and in accordance with this Section 2.02. All Swing Line Loans shall be only
Base Rate Loans. Subject to the other provisions of this Section 2.02, Committed
Borrowings of more than one Type may be incurred at the same time.

                    (b) Each Committed Borrowing, each conversion of Committed
Loans from one Type to the other, and each continuation of LIBOR Rate Loans
shall be made upon the Borrower’s irrevocable notice to the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of LIBOR
Rate Loans or of any conversion of LIBOR Rate Loans to Base Rate Loans, and (ii)
on the requested date (which shall be a Business Day) of any Borrowing of Base
Rate Loans. Each telephonic notice by the Borrower pursuant to this Section
2.02(b) must be confirmed promptly by delivery to the Administrative Agent of a
written Committed Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower. Each Borrowing of, conversion to or
continuation of LIBOR Rate Loans shall be in a principal amount of $1,000,000 or
a whole multiple of $1,000,000 in excess thereof. Each Committed Loan Notice
(whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Committed Borrowing, a conversion of Committed Loans from one Type
to the other, or a continuation of LIBOR Rate Loans, (ii) the requested date of
the Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Committed Loans to be borrowed,
converted or continued, (iv) the Type of Committed Loans to be borrowed or to
which existing Committed Loans are to be converted, and (v) if applicable, the
duration of the Interest Period with respect thereto. If the Borrower fails to
specify a Type of Committed Loan in a Committed Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Committed Loans shall be made as, or converted to, Base Rate Loans.
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
LIBOR Rate Loans. If the Borrower requests a Borrowing of, conversion to, or
continuation of LIBOR Rate Loans in any such Committed Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month. Notwithstanding anything to the contrary herein, a Swing
Line Loan may not be converted to a LIBOR Rate Loan.

                    (c) Following receipt of a Committed Loan Notice, the
Administrative Agent shall promptly notify each applicable Lender of the amount
of its Applicable Percentage of the applicable Committed Loans, and if no timely
notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans described in Section 2.02(b). In the case of a
Committed Borrowing, each Lender shall make the amount of its Committed Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall promptly
make all funds so received available to the Borrower in like funds (but in any
event shall use reasonable efforts to make such funds available by 4:00 p.m.) on
the day of receipt by the Administrative Agent either by (i) crediting the
account of the Borrower on the books of Bank of America with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to the Administrative Agent by the Borrower; provided,
however, that if, on the date the Committed Loan Notice with respect to such
Borrowing is given by the Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Borrowing, first, shall be applied to the payment in full
of any such L/C Borrowings, and second, shall be made available to the Borrower
as provided above.

                    (d) In the event that the Borrower, after receipt of an
invoice therefor, fails to pay any interest, fee, service charge, expenses, or
other payment to which any Credit Party is entitled from the

-46-

--------------------------------------------------------------------------------



EXECUTION VERSION

Loan Parties pursuant hereto or any other Loan Document when due, the
Administrative Agent, without the request of the Borrower, may advance any such
interest, fee, service charge, expenses, or other payment to which any Credit
Party is entitled from the Loan Parties pursuant hereto or any other Loan
Document and may charge the same to the Loan Account notwithstanding that an
Overadvance may result thereby. The Administrative Agent shall advise the
Borrower of any such advance or charge promptly after the making thereof. Such
action on the part of the Administrative Agent shall not constitute a waiver of
the Administrative Agent’s rights and the Borrower’s obligations under Section
2.05(c). Any amount which is added to the principal balance of the Loan Account
as provided in this Section 2.02(d) shall bear interest at the interest rate
then and thereafter applicable to Base Rate Loans.

                    (e) Except as otherwise provided herein, a LIBOR Rate Loan
may be continued or converted only on the last day of an Interest Period for
such LIBOR Rate Loan. During the existence of an Event of Default, no Loans may
be requested as, converted to or continued as LIBOR Rate Loans without the
Consent of the Required Lenders.

                    (f) The Administrative Agent shall promptly notify the
Borrower and the Lenders of the interest rate applicable to any Interest Period
for LIBOR Rate Loans upon determination of such interest rate. At any time that
Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

                    (g) After giving effect to all Committed Borrowings, all
conversions of Committed Loans from one Type to the other, and all continuations
of Committed Loans as the same Type, there shall not be more than ten (10)
Interest Periods in effect with respect to LIBOR Rate Loans.

                    (h) The Administrative Agent, the Lenders, the Swing Line
Lender and the L/C Issuer shall have no obligation to make any Loan or to
provide any Letter of Credit if an Overadvance would result. The Administrative
Agent may, in its discretion, make Permitted Overadvances without the consent of
the Lenders, the Swing Line Lender and the L/C Issuer and each Lender shall be
bound thereby. Any Permitted Overadvance may, at the option of the
Administrative Agent, constitute a Swing Line Loan. A Permitted Overadvance is
for the account of the Borrower and shall constitute a Base Rate Loan and an
Obligation and shall be repaid by the Borrower in accordance with the provisions
of Section 2.05(c). The making of any such Permitted Overadvance on any one
occasion shall not obligate the Administrative Agent or any Lender to make or
permit any Permitted Overadvance on any other occasion or to permit such
Permitted Overadvances to remain outstanding. The making by the Administrative
Agent of a Permitted Overadvance shall not modify or abrogate any of the
provisions of Section 2.03 regarding the Lenders’ obligations to purchase
participations with respect to Letters of Credit or of Section 2.04 regarding
the Lenders’ obligations to purchase participations with respect to Swing Line
Loans. The Administrative Agent shall have no liability for, and no Loan Party
or Credit Party shall have the right to, or shall, bring any claim of any kind
whatsoever against the Administrative Agent with respect to “inadvertent
Overadvances” (i.e. where an Overadvance results from changed circumstances
beyond the control of the Administrative Agent (such as a reduction in the
collateral value)) regardless of the amount of any such Overadvance(s).

          2.03 Letters of Credit.

                    (a) The Letter of Credit Commitment.

                              (i) Subject to the terms and conditions set forth
herein, (A) the L/C Issuer agrees, in reliance upon the agreements of the
Lenders set forth in this Section 2.03, (1) from time to time on any Business
Day during the period from the Effective Date until and including the Letter of
Credit

-47-

--------------------------------------------------------------------------------



EXECUTION VERSION

Expiration Date, to issue Letters of Credit for the account of the Borrower, and
to amend or extend Letters of Credit previously issued by it, in accordance with
Section 2.03(b) below, and (2) to honor drawings under the Letters of Credit;
and (B) the Lenders severally agree to participate in Letters of Credit issued
for the account of the Borrower and any drawings thereunder; provided that after
giving effect to any L/C Credit Extension with respect to any Letter of Credit,
(w) the Total Outstandings shall not exceed the Loan Cap, (x) the aggregate
Outstanding Amount of the Committed Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Commitment, (y) the Outstanding Amount of
the L/C Obligations shall not exceed the Letter of Credit Sublimit, and (z) the
Outstanding Amount of the L/C Obligations with respect to Standby Letters of
Credit shall not exceed the Standby Letter of Credit Sublimit. Each request by
the Borrower for the issuance or amendment of a Letter of Credit shall be deemed
to be a representation by the Borrower that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed. Any L/C Issuer (other than Bank of America or
any of its Affiliates) shall notify the Administrative Agent in writing on each
Business Day of all Letters of Credit issued on the prior Business Day by such
L/C Issuer, provided that (A) until the Administrative Agent advises any such
Issuing Bank that the provisions of Section 4.02 are not satisfied, or (B) the
aggregate amount of the Letters of Credit issued in any such week exceeds such
amount as shall be agreed by the Administrative Agent and such L/C Issuer, such
L/C Issuer shall be required to so notify the Administrative Agent in writing
only once each week of the Letters of Credit issued by such L/C Issuer during
the immediately preceding week as well as the daily amounts outstanding for the
prior week, such notice to be furnished on such day of the week as the
Administrative Agent and such L/C Issuer may agree. All Existing Letters of
Credit shall be deemed to have been issued pursuant hereto, and from and after
the Effective Date shall be subject to and governed by the terms and conditions
hereof.

 

 

 

                    (ii) The L/C Issuer shall not issue any Letter of Credit,
if:

 

 

 

                              (A) subject to Section 2.03(b)(iii), the expiry
date of such requested Standby Letter of Credit would occur more than twelve
months after the date of issuance or last extension; or

 

 

 

                              (B) subject to Section 2.03(b)(iii), the expiry
date of such requested Commercial Letter of Credit would occur more than one
hundred and eighty (180) days after the date of issuance or last extension,
unless the Required Lenders have approved such expiry date; or

 

 

 

                              (C) the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless either
such Letter of Credit is Cash Collateralized on or prior to the date of issuance
of such Letter of Credit or all the Lenders have approved such expiry date.

                              (iii) The L/C Issuer shall not issue any Letter of
Credit without the prior consent of the Administrative Agent if:

 

 

 

                              (A) any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the L/C Issuer from issuing such Letter of Credit, or any Law
applicable to the L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over the L/C
Issuer shall

-48-

--------------------------------------------------------------------------------



EXECUTION VERSION

prohibit, or request that the L/C Issuer refrain from, the issuance of letters
of credit generally or such Letter of Credit in particular or shall impose upon
the L/C Issuer with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the L/C Issuer is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon the L/C
Issuer any unreimbursed loss, cost or expense which was not applicable on the
Effective Date and which the L/C Issuer in good faith deems material to it;

 

 

 

                              (B) the issuance of such Letter of Credit would
violate one or more policies of the L/C Issuer applicable to letters of credit
generally;

 

 

 

                              (C) such Letter of Credit is to be denominated in
a currency other than Dollars; provided that if the L/C Issuer, in its
discretion, issues a Letter of Credit denominated in a currency other than
Dollars, all reimbursements by the Borrower of the honoring of any drawing under
such Letter of Credit shall be paid in the currency in which such Letter of
Credit was denominated;

 

 

 

                              (D) such Letter of Credit contains any provisions
for automatic reinstatement of the Stated Amount after any drawing thereunder;
or

 

 

 

                              (E) any Lender is at that time a Defaulting
Lender, unless the L/C Issuer has entered into arrangements, including the
delivery of Cash Collateral, reasonably satisfactory to the L/C Issuer (in its
reasonable discretion) with the Borrower or such Lender to eliminate the L/C
Issuer’s actual or potential Fronting Exposure (after giving effect to Section
2.16(a)(iv)) with respect to the Defaulting Lender arising from that Letter of
Credit and all other L/C Obligations as to which the L/C Issuer has actual or
potential Fronting Exposure, as it may elect in its reasonable discretion.

                              (iv) The L/C Issuer shall not amend any Letter of
Credit if the L/C Issuer would not be permitted at such time to issue such
Letter of Credit in its amended form under the terms hereof or if the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

                              (v) The L/C Issuer shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article IX with respect
to any acts taken or omissions suffered by the L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.

                    (b) Procedures for Issuance and Amendment of Letters of
Credit; Auto-Extension Letters of Credit.

                              (i) Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to the
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Borrower. Such Letter of Credit Application must be received by the L/C
Issuer and the Administrative Agent not later than 11:00 a.m. at least two (2)
Business Days (or such later date and time as the Administrative Agent and the
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail

-49-

--------------------------------------------------------------------------------



EXECUTION VERSION

reasonably satisfactory to the L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other customary matters as the L/C Issuer may reasonably require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other customary matters as the L/C Issuer may
reasonably require. Additionally, the Borrower shall furnish to the L/C Issuer
and the Administrative Agent such other documents and information pertaining to
such requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.

                              (ii) Promptly after receipt of any Letter of
Credit Application, the L/C Issuer will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has received a copy
of such Letter of Credit Application from the Borrower and, if not, the L/C
Issuer will provide the Administrative Agent with a copy thereof. Unless the L/C
Issuer has received written notice from any Lender, the Administrative Agent or
any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied or
unless the L/C Issuer would not be permitted or would have no obligation at such
time to issue such Letter of Credit, in each case, under the terms hereof (by
reason of the provisions of Section 2.03(a)(ii) or otherwise), then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower (or the applicable Loan
Party) or enter into the applicable amendment, as the case may be, in each case
in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance or amendment of each Letter of Credit, each Lender
shall be deemed to (without any further action), and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer, without recourse or
warranty, a risk participation in such Letter of Credit in an amount equal to
the product of such Lender’s Applicable Percentage times the Stated Amount of
such Letter of Credit. Upon any change in the Commitments under this Agreement,
it is hereby agreed that with respect to all L/C Obligations, there shall be an
automatic adjustment to the participations hereby created to reflect the new
Applicable Percentages of the assigning and assignee Lenders.

                              (iii) If the Borrower so requests in any
applicable Letter of Credit Application, the L/C Issuer shall, subject to the
provisions of this Section 2.03, issue a Standby Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the L/C
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Standby Letter of Credit) by
giving prior notice to the beneficiary thereof not later than a day (the
“Non-Extension Notice Date”) in each such twelve-month period to be agreed upon
at the time such Standby Letter of Credit is issued. Unless otherwise directed
by the L/C Issuer, the Borrower shall not be required to make a specific request
to the L/C Issuer for any such extension. Once an Auto-Extension Letter of
Credit has been issued, the Lenders shall be deemed to have authorized (but may
not require) the L/C Issuer to permit the extension of such Standby Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that the L/C Issuer shall not permit any
such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Standby
Letter of Credit in its revised form (as extended), in each case, under the
terms hereof (by reason of the provisions of clause (ii) or (iii) of Section
2.03(a) or otherwise), or (B) it has received notice (which may be by telephone
or in writing) on or before the day that is five Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to

-50-

--------------------------------------------------------------------------------



EXECUTION VERSION

permit such extension or (2) from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied, and in each such case directing the L/C Issuer not to
permit such extension.

                              (iv) Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the L/C Issuer will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

                    (c) Drawings and Reimbursements; Funding of Participations.

                              (i) Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the L/C
Issuer shall notify the Borrower and the Administrative Agent thereof; provided,
however, that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse the L/C Issuer and the
Lenders with respect to any such payment. Not later than 11:00 a.m. on the date
of any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, the Borrower shall be
deemed to have requested a Committed Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in Section
4.02 (other than the delivery of a Committed Loan Notice). Any notice given by
the L/C Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i)
may be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

                              (ii) Each Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer at the Administrative Agent’s Office in an amount
equal to its Applicable Percentage of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Borrower in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer.

                              (iii) With respect to any Unreimbursed Amount that
is not fully refinanced by a Committed Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate. In such event, each Lender’s
payment to the Administrative Agent for the account of the L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

                              (iv) Until each Lender funds its Committed Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest

-51-

--------------------------------------------------------------------------------



EXECUTION VERSION

in respect of such Lender’s Applicable Percentage of such amount shall be solely
for the account of the L/C Issuer.

                              (v) Each Lender’s obligation to make Committed
Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including (A)
any setoff, counterclaim, recoupment, defense or other right which such Lender
may have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Committed Loan Notice).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

                              (vi) If any Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the L/C Issuer in accordance with banking industry
rules on interbank compensation plus any administrative, processing or similar
fees customarily charged by the L/C Issuer in connection with the foregoing. If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Committed Loan included in the relevant
Committed Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be. A certificate of the L/C Issuer submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.

                    (d) Repayment of Participations.

                              (i) At any time after the L/C Issuer has made a
payment under any Letter of Credit and has received from any Lender such
Lender’s L/C Advance in respect of such payment in accordance with Section
2.03(c), if the Administrative Agent receives for the account of the L/C Issuer
any payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the Borrower or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Percentage thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s L/C Advance was outstanding) in the same
funds as those received by the Administrative Agent.

                              (ii) If any payment received by the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(i) is
required to be returned under any of the circumstances described in Section
10.05 (including pursuant to any settlement entered into by the L/C Issuer in
its discretion), each Lender shall pay to the Administrative Agent for the
account of the L/C Issuer its Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

                    (e) Obligations Absolute. The obligation of the Borrower to
reimburse the L/C Issuer for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute,

-52-

--------------------------------------------------------------------------------



EXECUTION VERSION

unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

                              (i) any lack of validity or enforceability of such
Letter of Credit, this Agreement, or any other Loan Document;

                              (ii) the existence of any claim, counterclaim,
setoff, defense or other right that the Borrower or any Subsidiary may have at
any time against any beneficiary or any transferee of such Letter of Credit (or
any Person for whom any such beneficiary or any such transferee may be acting),
the L/C Issuer or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or by such Letter of Credit or any
agreement or instrument relating thereto, or any unrelated transaction;

                              (iii) any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

                              (iv) any payment by the L/C Issuer under such
Letter of Credit against presentation of a draft or certificate that does not
strictly comply with the terms of such Letter of Credit; or any payment made by
the L/C Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law;

                              (v) any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower or any of its Subsidiaries; or

                              (vi) the fact that any Event of Default shall have
occurred and be continuing.

          The Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with the Borrower’s instructions or other irregularity,
the Borrower will promptly notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

                    (f) Role of L/C Issuer. Each Lender and the Borrower agree
that, in paying any drawing under a Letter of Credit, the L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; (iii) any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit or any error in interpretation of technical
terms; (iv) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Issuer Document; or
(v) any action, neglect or omission under or in connection with any Letter of
Credit or Issuer Documents, including, without limitation, the issuance or
amendment of any Letter of Credit, the failure to issue or

-53-

--------------------------------------------------------------------------------



EXECUTION VERSION

amend any Letter of Credit, or the honoring or dishonoring of any demand under
any Letter of Credit. The Borrower hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary (or the L/C Issuer may refuse to
accept and make payment upon such documents if such documents are not in strict
compliance with the terms of such Letter of Credit), and the L/C Issuer shall
not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

                    (g) Cash Collateral. Upon the written request of the
Administrative Agent, if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
within one Business Day after such request, Cash Collateralize the then
Outstanding Amount of all L/C Obligations. Sections 2.05 and 8.02(c) set forth
certain additional requirements to deliver Cash Collateral hereunder. For
purposes of this Section 2.03, Section 2.05 and Section 8.02(c), “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the L/C Issuer and the Lenders, as collateral for the
L/C Obligations, cash or deposit account balances in an amount equal to 103% of
the Outstanding Amount of all L/C Obligations, pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and the L/C
Issuer (which documents are hereby Consented to by the Lenders). Derivatives of
such term have corresponding meanings. The Borrower hereby grants to the
Collateral Agent a security interest in all such cash, deposit accounts and all
balances therein and all proceeds of the foregoing. Cash Collateral shall be
maintained in blocked, non-interest bearing deposit accounts at Bank of America,
except that Permitted Investments of the type listed in clauses (a) through (f)
of the definition thereof may be made at the request of the Borrower at the
option and in the sole discretion of the Collateral Agent (and at the Borrower’s
risk and expense); interest or profits, if any, on such investments shall
accumulate in such account. If at any time the Administrative Agent reasonably
determines that any funds held as Cash Collateral are subject to any right or
claim of any Person other than the Administrative Agent or that the total amount
of such funds is less than the aggregate Outstanding Amount of all L/C
Obligations, the Borrower will, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited as
Cash Collateral, an amount equal to the excess of (x) such aggregate Outstanding
Amount over (y) the total amount of funds, if any, then held as Cash Collateral
that the Administrative Agent reasonably determines to be free and clear of any
such right and claim. Upon the drawing of any Letter of Credit for which funds
are on deposit as Cash Collateral, such funds shall be applied, to the extent
permitted under applicable Laws, to reimburse the L/C Issuer and, to the extent
not so applied, shall thereafter be applied to satisfy other Obligations and
Other Liabilities.

                    (h) Applicability of ISP and UCP. Unless otherwise expressly
agreed by the L/C Issuer and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an

-54-

--------------------------------------------------------------------------------



EXECUTION VERSION

Existing Letter of Credit), (i) the rules of the ISP shall apply to each Standby
Letter of Credit, and (ii) the rules of the UCP 600 shall apply to each
Commercial Letter of Credit.

                    (i) Letter of Credit Fees. The Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate times the daily Stated Amount
under each such Letter of Credit. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of the Letter of
Credit shall be determined in accordance with Section 1.06. Letter of Credit
Fees shall be (i) due and payable on the fifteenth day after the end of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand, and (ii) computed on a quarterly basis
in arrears. If there is any change in the Applicable Rate during any quarter,
the daily amount available to be drawn under of each Letter of Credit shall be
computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate was in effect. Notwithstanding anything
to the contrary contained herein, while any Event of Default exists, Letter of
Credit Fees shall accrue at the Default Rate as provided in Section 2.08 hereof.

                    (j) Fronting Fee and Documentary and Processing Charges
Payable to L/C Issuer. The Borrower shall pay directly to the L/C Issuer for its
own account a fronting fee (i) with respect to each Commercial Letter of Credit,
at a rate equal to 0.125% per annum, computed on the amount of such Letter of
Credit, and payable upon the issuance or amendment thereof, and (ii) with
respect to each Standby Letter of Credit, at a rate equal to 0.125% per annum,
computed on the daily amount available to be drawn under such Letter of Credit
and on a quarterly basis in arrears. Such fronting fees shall be due and payable
on the fifteenth Business Day after the end of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of the Letter of Credit shall be determined in
accordance with Section 1.06. In addition, the Borrower shall pay directly to
the L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the L/C Issuer relating to letters of credit as from time to time in effect.
Such customary fees and standard costs and charges are due and payable on demand
(accompanied by an invoice therefor) and are nonrefundable.

                    (k) Conflict with Issuer Documents. In the event of any
conflict between the terms hereof and the terms of any Issuer Document, the
terms hereof shall control.

          2.04 Swing Line Loans.

                    (a) The Swing Line. Subject to the terms and conditions set
forth herein, the Swing Line Lender agrees, in reliance upon the agreements of
the other Lenders set forth in this Section 2.04, to make loans (each such loan,
a “Swing Line Loan”) to the Borrower from time to time on any Business Day
during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Committed Loans and L/C Obligations of the Lender acting
as Swing Line Lender, may exceed the amount of such Lender’s Commitment;
provided, however, that after giving effect to any Swing Line Loan, (i) the
Total Outstandings shall not exceed the Loan Cap, and (ii) the aggregate
Outstanding Amount of the Committed Loans of any Lender at such time, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations
at such time, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans at such time shall not exceed such Lender’s Commitment,
and provided, further, that the Borrower shall not use the proceeds of any Swing
Line Loan to refinance

-55-

--------------------------------------------------------------------------------



EXECUTION VERSION

any outstanding Swing Line Loan, and provided further that the Swing Line Lender
shall not be under any obligation to make any Swing Line Loan if it shall
reasonably determine (which determination shall be conclusive and binding absent
manifest error) that it has, or by such Credit Extension may have, Fronting
Exposure. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
bear interest only at a rate based on the Base Rate. Immediately upon the making
of a Swing Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Swing Line Loan. The
Swing Line Lender shall have all of the benefits and immunities (A) provided to
the Administrative Agent in Article IX with respect to any acts taken or
omissions suffered by the Swing Line Lender in connection with Swing Line Loans
made by it or proposed to be made by it as if the term “Administrative Agent” as
used in Article IX included the Swing Line Lender with respect to such acts or
omissions, and (B) as additionally provided herein with respect to the Swing
Line Lender.

                    (b) Borrowing Procedures. Each Swing Line Borrowing shall be
made upon the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000, and (ii) the requested
borrowing date, which shall be a Business Day. Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof. Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent at the request of the Required Lenders prior to 2:00 p.m. on the date of
the proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender may, not later
than 3:00 p.m. on the borrowing date specified in such Swing Line Loan Notice,
make the amount of its Swing Line Loan available to the Borrower at its office
by crediting the account of the Borrower on the books of the Swing Line Lender
in immediately available funds; provided, however, that if, on the date of the
proposed Swing Line Loan, there are L/C Borrowings outstanding, then the
proceeds of such Borrowing, first, shall be applied to the payment in full of
any such L/C Borrowings, and second, shall be made available to the Borrower as
provided above.

                    (c) Refinancing of Swing Line Loans.

                              (i) The Swing Line Lender at any time in its sole
and absolute discretion may request, on behalf of the Borrower (which hereby
irrevocably authorize the Swing Line Lender to so request on their behalf), that
each Lender make a Base Rate Loan in an amount equal to such Lender’s Applicable
Percentage of the amount of Swing Line Loans then outstanding. Such request
shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Commitments and the conditions set forth
in Section 4.02. The Swing Line Lender shall furnish the Borrower with a copy of
the applicable Committed Loan Notice promptly after delivering such notice to
the Administrative Agent. Each Lender shall make an amount equal to its
Applicable

-56-

--------------------------------------------------------------------------------



EXECUTION VERSION

Percentage of the amount specified in such Committed Loan Notice available to
the Administrative Agent in immediately available funds for the account of the
Swing Line Lender at the Administrative Agent’s Office not later than 1:00 p.m.
on the day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrower in such amount. The Administrative
Agent shall remit the funds so received to the Swing Line Lender.

                              (ii) If for any reason any Swing Line Loan cannot
be refinanced by such a Committed Borrowing in accordance with Section
2.04(c)(i), the request for Base Rate Loans submitted by the Swing Line Lender
as set forth herein shall be deemed to be a request by the Swing Line Lender
that each of the Lenders fund its risk participation in the relevant Swing Line
Loan and each Lender’s payment to the Administrative Agent for the account of
the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.

                              (iii) If any Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Committed Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Lender submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.

                              (iv) Each Lender’s obligation to make Committed
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Committed Loans pursuant to this Section
2.04(c) is subject to the conditions set forth in Section 4.02. No such funding
of risk participations shall relieve or otherwise impair the obligation of the
Borrower to repay Swing Line Loans, together with interest as provided herein.

                    (d) Repayment of Participations.

                              (i) At any time after any Lender has purchased and
funded a risk participation in a Swing Line Loan, if the Swing Line Lender
receives any payment on account of such Swing Line Loan, the Swing Line Lender
will distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.

                              (ii) If any payment received by the Swing Line
Lender in respect of principal or interest on any Swing Line Loan is required to
be returned by the Swing Line Lender under any of the

-57-

--------------------------------------------------------------------------------



EXECUTION VERSION

circumstances described in Section 10.05 (including pursuant to any settlement
entered into by the Swing Line Lender in its discretion), each Lender shall pay
to the Swing Line Lender its Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate. The Administrative Agent will make such demand upon the request of the
Swing Line Lender. The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

                    (e) Interest for Account of Swing Line Lender. The Swing
Line Lender shall be responsible for invoicing the Borrower for interest on the
Swing Line Loans. Until each Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.

                    (f) Payments Directly to Swing Line Lender. The Borrower
shall make all payments of principal and interest in respect of the Swing Line
Loans directly to the Swing Line Lender.

          2.05 Prepayments.

                    (a) The Borrower may, upon notice to the Administrative
Agent, at any time or from time to time voluntarily prepay Committed Loans in
whole or in part without premium or penalty; provided that (i) such notice must
be received by the Administrative Agent not later than 11:00 a.m. (A) two (2)
Business Days prior to any date of prepayment of LIBOR Rate Loans and (B) on the
date of prepayment of Base Rate Loans; (ii) any prepayment of LIBOR Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $1,000,000
in excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid and, if LIBOR Rate Loans, the Interest Period(s)
of such Loans. The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a LIBOR Rate Loan shall be accompanied by all accrued interest on the amount
prepaid, together with any additional amounts required pursuant to Section 3.05.
Each such prepayment shall be applied to the Committed Loans of the Lenders in
accordance with their respective Applicable Percentages.

                    (b) The Borrower may, upon notice to the Swing Line Lender
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

                    (c) If for any reason the Total Outstandings at any time
exceed the Loan Cap, as then in effect, the Borrower shall immediately prepay
Loans, Swing Line Loans and L/C Borrowings and/or Cash Collateralize the L/C
Obligations (other than L/C Borrowings) in an aggregate amount equal to such
excess; provided, however, that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless after
the prepayment in full of the Loans, the Total

-58-

--------------------------------------------------------------------------------



EXECUTION VERSION

Outstandings exceed the Loan Cap (and any such Cash Collateralization shall only
be required with respect to such additional amount).

                    (d) The Borrower shall prepay the Loans and Cash
Collateralize the L/C Obligations in accordance with the provisions of Section
6.13 hereof.

                    (e) If any transaction constituting a Prepayment Event is
consummated at any time while Availability is less than $50,000,000 after giving
effect to such transaction, the Borrower shall prepay the Loans and, after the
occurrence and during the continuance of an Event of Default or to the extent
required by the provisions of Section 2.06(c), Cash Collateralize the L/C
Obligations in an amount equal to the Net Proceeds received by a Loan Party on
account of such Prepayment Event, irrespective of whether a Triggering Event
then exists and is continuing.

                    (f) Prepayments made pursuant to Section 2.05(c), (d) and
(e) above, first, shall be applied ratably to the L/C Borrowings and the Swing
Line Loans, second, shall be applied ratably to the outstanding Committed Loans,
third, after the occurrence and during the continuance of an Event of Default,
shall be used to Cash Collateralize the remaining L/C Obligations; and, fourth,
the amount remaining, if any, after the prepayment in full of all L/C
Borrowings, Swing Line Loans and Committed Loans outstanding at such time and
the Cash Collateralization of the remaining L/C Obligations in full may be
retained by the Borrower for use in the ordinary course of its business. Upon
the drawing of any Letter of Credit that has been Cash Collateralized, the funds
held as Cash Collateral shall be applied (without any further action by or
notice to or from the Borrower or any other Loan Party) to reimburse the L/C
Issuer or the Lenders, as applicable.

                    (g) Prepayments made pursuant to this Section 2.05 shall not
reduce the Aggregate Commitments hereunder.

 

 

 

2.06 Termination or Reduction of Commitments. The Borrower may, upon irrevocable
notice to the Administrative Agent, terminate the Aggregate Commitments, the
Letter of Credit Sublimit or the Swing Line Sublimit or from time to time
permanently reduce the Aggregate Commitments, the Letter of Credit Sublimit or
the Swing Line Sublimit; provided that (i) any such notice shall be received by
the Administrative Agent not later than 11:00 a.m. three (3) Business Days prior
to the date of termination or reduction, (ii) any such partial reduction shall
be in an aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in
excess thereof, (iii) the Borrower shall not terminate or reduce (A) the
Aggregate Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Outstandings would exceed the Aggregate
Commitments, (B) the Letter of Credit Sublimit if, after giving effect thereto,
the Outstanding Amount of L/C Obligations not fully Cash Collateralized
hereunder would exceed the Letter of Credit Sublimit, and (C) the Swing Line
Sublimit if, after giving effect thereto, and to any concurrent payments
hereunder, the Outstanding Amount of Swing Line Loans hereunder would exceed the
Swing Line Sublimit.


 

         (b) If, after giving effect to any reduction of the Aggregate
Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit exceeds
the amount of the Aggregate Commitments, such Letter of Credit Sublimit or Swing
Line Sublimit shall be automatically reduced by the amount of such excess.

 

         (c) The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the Letter of Credit Sublimit, Swing Line Sublimit
or the Aggregate Commitments under this Section 2.06. Upon any reduction of the
Aggregate Commitments, the Commitment of each Lender shall be reduced by such
Lender’s Applicable Percentage of such reduction amount.

-59-

--------------------------------------------------------------------------------



EXECUTION VERSION

 

 

 

All fees (including, without limitation, commitment fees and Letter of Credit
Fees) and interest in respect of the Aggregate Commitments accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination. If, as a result of such termination or
reduction, (i) the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit, the
Borrower shall contemporaneously with such reduction or termination, Cash
Collateralize such excess amount, and (ii) the Committed Loans or the Swing Line
Loans hereunder would exceed the Aggregate Commitments or the Swing Line
Sublimit, as applicable, the Borrower shall contemporaneously with such
reduction or termination, pay the Administrative Agent, for the benefit of the
Lenders, an amount equal to such excess.

          2.07 Repayment of Loans.

 

                    (a) The Borrower shall repay to the Lenders on the
Termination Date the aggregate principal amount of Committed Loans outstanding
on such date.

 

                    (b) To the extent not previously paid, the Borrower shall
repay the outstanding balance of the Swing Line Loans on the Termination Date.

 

                    (c) On the Termination Date, the Borrower shall Cash
Collateralize the L/C Obligations, and, if required pursuant to Section 10.11
hereof, the Other Liabilities, in each case outstanding as of such date in
accordance with the terms hereof.

          2.08 Interest.

                    (a) Subject to the provisions of Section 2.08(b) below, (i)
each LIBOR Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the LIBOR Rate for
such Interest Period plus the Applicable Margin; (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Margin; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Margin.

                    (b) (i) If any amount payable under any Loan Document is not
paid when due (after giving effect to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws for so long as
such Event of Default is continuing.

                              (ii) If any other Event of Default exists, then
the Administrative Agent may, and upon the request of the Required Lenders
shall, notify the Borrower that all outstanding Obligations shall thereafter
bear interest at a fluctuating interest rate per annum at all times while such
Event of Default is continuing equal to the Default Rate and thereafter such
Obligations shall bear interest at the Default Rate to the fullest extent
permitted by applicable Laws.

                              (iii) Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

                    (c) Interest on each Loan shall be due and payable in
arrears on each Interest Payment Date applicable thereto and at such other times
as may be specified herein. Interest hereunder

-60-

--------------------------------------------------------------------------------



EXECUTION VERSION

shall be due and payable in accordance with the terms hereof before and after
judgment, and before and after the commencement of any proceeding under any
Debtor Relief Law.

          2.09 Fees. In addition to certain fees described in subsections (i)
and (j) of Section 2.03:

                    (a) Commitment Fee. The Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage, a commitment fee equal 0.25% per annum times the actual
daily amount by which the Aggregate Commitments exceed the sum of (i) the
Outstanding Amount of Loans (but excluding the principal amount of Swing Line
Loans then outstanding) and (ii) the Outstanding Amount of L/C Obligations. The
commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the fifteenth
day after the end of each March, June, September and December, commencing with
the first such date to occur after the Effective Date, and on the last day of
the Availability Period. Notwithstanding the foregoing, in calculating the
Commitment Fee payable to any Lender which is also the Swing Line Lender, the
principal amount of Swing Line Loans outstanding shall be included in the
calculation of the Outstanding Amount of Loans of such Lender.

                     (b) Other Fees. The Borrower shall pay to MLPFS and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

          2.10 Computation of Interest and Fees. All computations of interest
for Base Rate Loans when the Base Rate is determined by Bank of America’s “prime
rate” shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

          2.11 Evidence of Debt.

                     (a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by the Administrative
Agent (the “Loan Account”) in the ordinary course of business. In addition, each
Lender may record in such Lender’s internal records, an appropriate notation
evidencing the date and amount of each Loan from such Lender, each payment and
prepayment of principal of any such Loan, and each payment of interest, fees and
other amounts due in connection with the Obligations and Other Liabilities due
to such Lender. The accounts or records maintained by the Administrative Agent
and each Lender shall be conclusive absent manifest error of the amount of the
Credit Extensions made by the Lenders to the Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations and Other Liabilities. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if

-61-

--------------------------------------------------------------------------------



EXECUTION VERSION

applicable), amount and maturity of its Loans and payments with respect thereto.
Upon receipt of an affidavit of a Lender as to the loss, theft, destruction or
mutilation of such Lender’s Note and upon cancellation of such Note, the
Borrower will issue, in lieu thereof, a replacement Note in favor of such
Lender, in the same principal amount thereof and otherwise of like tenor.

                    (b) In addition to the accounts and records referred to in
Section 2.11(a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swing Line
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

          2.12 Payments Generally; Administrative Agent’s Clawback.

                     (a) General. All payments to be made by the Borrower shall
be made without condition or deduction for any counterclaim, defense, recoupment
or setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent after 2:00 p.m. shall, at the option of the Administrative Agent, be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue until such next succeeding Business Day. If any
payment (other than with respect to payment of a LIBOR Rate Loan) to be made by
the Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

                     (b) (i) Funding by Lenders; Presumption by Administrative
Agent. Unless the Administrative Agent shall have received notice from a Lender
prior to (A) the proposed date of any Borrowing of LIBOR Rate Loans (or in the
case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) or (B) the date that such Lender’s participation in a Letter of
Credit or Swing Line Loan is required to be funded, that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or in the case of
a Borrowing of Base Rate Loans, that such Lender has made such share available
in accordance with and at the time required by Section 2.02) and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Committed Borrowing available to the Administrative Agent, then the
applicable Lender (on demand) and the Borrower (within two Business Days after
demand) severally agree to pay to the Administrative Agent forthwith such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation plus any
administrative processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Committed

-62-

--------------------------------------------------------------------------------



EXECUTION VERSION

Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Committed Loan included in such Committed Borrowing. Any payment
by the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

                              (ii) Payments by Borrower; Presumptions by
Administrative Agent. Unless the Administrative Agent shall have received notice
from the Borrower prior to the time at which any payment is due to the
Administrative Agent for the account of the Lenders or the L/C Issuer hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the L/C Issuer, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the L/C
Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or the L/C
Issuer, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

          A notice of the Administrative Agent to any Lender or the Borrower
with respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.

                     (c) Failure to Satisfy Conditions Precedent. If any Lender
makes available to the Administrative Agent funds for any Loan to be made by
such Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof (subject to the
provisions of the last paragraph of Section 4.02 hereof), the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

                     (d) Obligations of Lenders Several. The obligations of the
Lenders hereunder to make Committed Loans, to fund participations in Letters of
Credit and Swing Line Loans and to make payments pursuant to Section 10.04(c)
are several and not joint. The failure of any Lender to make any Committed Loan,
to fund any such participation or to make any payment under Section 10.04(c) on
any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Committed Loan,
to purchase its participation or to make its payment under Section 10.04(c).

                     (e) Funding Source. Nothing herein shall be deemed to
obligate any Lender to obtain the funds for any Loan in any particular place or
manner or to constitute a representation by any Lender that it has obtained or
will obtain the funds for any Loan in any particular place or manner.

          2.13 Sharing of Payments by Lenders. If any Credit Party shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of, interest on, or other amounts with respect to, any
of the Obligations resulting in such Lender’s receiving payment of a proportion
of the aggregate amount of such Obligations greater than its pro rata share
thereof as provided herein (including as in contravention of the priorities of
payment set forth in Section 8.03), then the Credit Party receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and (b)
purchase (for cash at face value) participations in the Obligations of the other
Credit Parties, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Credit Parties ratably
and in the priorities set forth in Section 8.03, provided that:

-63-

--------------------------------------------------------------------------------



EXECUTION VERSION

 

 

 

          (i) if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

 

 

          (ii) the provisions of this Section shall not be construed to apply to
(x) any payment made by the Loan Parties pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender) or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than to the Borrower or any Subsidiary
thereof (as to which the provisions of this Section shall apply).

          Each Loan Party consents to the foregoing and agrees, to the extent it
may effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

          2.14 Settlement Amongst Lenders.

 

 

 

          (a) The amount of each Lender’s Applicable Percentage of outstanding
Loans (including outstanding Swing Line Loans, shall be computed weekly (or more
frequently in the Administrative Agent’s discretion) and shall be adjusted
upward or downward based on all Loans (including Swing Line Loans) and
repayments of Loans (including Swingline Loans) received by the Administrative
Agent as of 3:00 p.m. on the first Business Day (such date, the “Settlement
Date”) following the end of the period specified by the Administrative Agent.

 

 

 

          (b) The Administrative Agent shall deliver to each of the Lenders
promptly after a Settlement Date a summary statement of the amount of
outstanding Committed Loans and Swing Line Loans for the period and the amount
of repayments received for the period. As reflected on the summary statement,
(i) the Administrative Agent shall transfer to each Lender its Applicable
Percentage of repayments, and (ii) each Lender shall transfer to the
Administrative Agent (as provided below) or the Administrative Agent shall
transfer to each Lender, such amounts as are necessary to insure that, after
giving effect to all such transfers, the amount of Committed Loans made by each
Lender shall be equal to such Lender’s Applicable Percentage of all Committed
Loans outstanding as of such Settlement Date. If the summary statement requires
transfers to be made to the Administrative Agent by the Lenders and is received
prior to 1:00 p.m. on a Business Day, such transfers shall be made in
immediately available funds no later than 3:00 p.m. that day; and, if received
after 1:00 p.m., then no later than 3:00 p.m. on the next Business Day. The
obligation of each Lender to transfer such funds is irrevocable, unconditional
and without recourse to or warranty by the Administrative Agent. If and to the
extent any Lender shall not have so made its transfer to the Administrative
Agent, such Lender agrees to pay to the Administrative Agent, forthwith on
demand such amount, together with interest thereon, for each day from such date
until the date such amount is paid to the Administrative Agent, equal to the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation plus
any administrative, processing, or similar fees customarily charged by the
Administrative Agent in connection with the foregoing.

          2.15 Increase in Commitments.

-64-

--------------------------------------------------------------------------------



EXECUTION VERSION

                    (a) Request for Increase. Provided no Default or Event of
Default then exists or would arise therefrom, upon notice to the Administrative
Agent (which shall promptly notify the Lenders), the Borrower may from time to
time, request an increase in the Aggregate Commitments by an amount (for all
such requests) not exceeding $200,000,000; provided that (i) any such request
for an increase shall be in a minimum amount of $15,000,000, (ii) the Borrower
may make a maximum of four such requests, and (iii) such increase shall be on
the same terms as those set forth in this Agreement. At the time of sending such
notice, the Borrower (in consultation with the Administrative Agent) shall
specify the time period within which each Lender is requested to respond (which
shall in no event be less than ten Business Days from the date of delivery of
such notice to the Lenders).

                     (b) Lender Elections to Increase. Each Lender shall notify
the Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, whether by an amount equal to, greater than,
or less than its Applicable Percentage of such requested increase. Any Lender
not responding within such time period shall be deemed to have declined to
increase its Commitment.

                    (c) Notification by Administrative Agent; Additional
Lenders. The Administrative Agent shall promptly notify the Borrower and each
Lender of the Lenders’ responses to each request made hereunder. To achieve the
full amount of a requested increase and subject to the approval of the
Administrative Agent, the L/C Issuer and the Swing Line Lender (which approvals
shall not be unreasonably withheld), to the extent that the existing Lenders
decline to increase their Commitments, or decline to increase their Commitments
to the amount requested by the Borrower, the Administrative Agent, in
consultation with the Borrower, will provide the consenting Lenders with an
opportunity to further increase their Commitments in the amount equal to the
total amount requested by the Borrower and will use its reasonable efforts to
arrange for other Eligible Assignees to become a Lender hereunder and to issue
commitments in an amount equal to the amount of the increase in the Aggregate
Commitments requested by the Borrower and not accepted by the existing Lenders
(and the Borrower may also invite additional Eligible Assignees to become
Lenders) (such Lenders which increase their Commitments and such additional
Lenders, the “Additional Commitment Lenders”), provided, however, that without
the consent of the Administrative Agent, at no time shall the Commitment of any
Additional Commitment Lender be less than $5,000,000.

                     (d) Effective Date and Allocations. If the Aggregate
Commitments are increased in accordance with this Section, the Administrative
Agent, in consultation with the Borrower, shall determine the effective date
(the “Increase Effective Date”) and the final allocation of such increase. The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
final allocation of such increase and the Increase Effective Date and on the
Increase Effective Date (i) the Aggregate Commitments under, and for all
purposes of, this Agreement shall be increased by the aggregate amount of such
Commitment Increases, and (ii) Schedule 2.01 shall be deemed modified, without
further action, to reflect the revised Commitments and Applicable Percentages of
the Lenders.

                     (e) Conditions to Effectiveness of Increase. As a condition
precedent to such increase, (i) the Borrower shall deliver to the Administrative
Agent a certificate of each Loan Party dated as of the Increase Effective Date
signed by a Responsible Officer of such Loan Party (A) certifying and attaching
the resolutions adopted by such Loan Party approving or consenting to such
increase, and (B) in the case of the Borrower, certifying that, before and after
giving effect to such increase, the representations and warranties contained in
Article V and the other Loan Documents are true and correct on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.15, the representations and warranties contained in subsections (a)
and (b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to

-65-

--------------------------------------------------------------------------------



EXECUTION VERSION

clauses (a) and (b), respectively, of Section 6.01, (ii) the Borrower, the
Administrative Agent, and any Additional Commitment Lender shall have executed
and delivered a Joinder Agreement; (iii) the Borrower shall have paid such fees
and other compensation to the Additional Commitment Lenders as the Borrower and
such Additional Commitment Lenders shall agree; (iv) the Borrower shall have
paid such arrangement fees to the Administrative Agent as the Borrower and the
Administrative Agent may agree; (v) the Borrower and the Additional Commitment
Lender shall have delivered such other instruments, documents and agreements as
the Administrative Agent may reasonably have requested; and (vi) no Default
exists. The Borrower shall prepay any Committed Loans outstanding on the
Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Committed Loans
ratable with any revised Applicable Percentages arising from any nonratable
increase in the Commitments under this Section.

                     (f) Conflicting Provisions. This Section shall supersede
any provisions in Sections 2.13 or 10.01 to the contrary.

          2.16 Defaulting Lenders.

 

 

 

          (a) Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:


 

 

 

 

 

          (i) Waivers and Amendments. Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.

 

 

 

 

 

          (ii) Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.03(g); fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement in accordance
with Section 2.03(g); sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this

-66-

--------------------------------------------------------------------------------



EXECUTION VERSION

 

 

 

 

 

Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swing Line Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.16(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

 

 

 

 

          (iii) Certain Fees.


 

 

 

                              (A) No Defaulting Lender shall be entitled to
receive any commitment fee payable under Section 2.09(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender).

 

 

 

                              (B) Each Defaulting Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to the terms hereof in accordance with Section 2.03(g).

 

 

 

                              (C) With respect to any commitment fee payable
under Section 2.09(a) or any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall (x)
pay to each Non-Defaulting Lender that portion of any such fee otherwise payable
to such Defaulting Lender with respect to such Defaulting Lender’s participation
in L/C Obligations or Swing Line Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the L/C Issuer
and Swing Line Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such L/C Issuer’s
or Swing Line Lender’s Fronting Exposure to such Defaulting Lender, and (z) not
be required to pay the remaining amount of any such fee.


 

 

 

 

 

          (iv) Reallocation of Applicable Percentages to Reduce Fronting
Exposure. All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swing Line Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Percentages (calculated
without regard to such Defaulting Lender’s Commitment) but only to the extent
that (x) the conditions set forth in Section 4.02 are satisfied at the time of
such reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Credit Extensions of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender,

-67-

--------------------------------------------------------------------------------



EXECUTION VERSION

 

 

including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

 

 

 

 

          (v) Cash Collateral, Repayment of Swing Line Loans. If the
reallocation described in clause (a)(iv) above cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under applicable Law, (x) first, prepay Swing Line Loans in
an amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second,
Cash Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.03(g).


 

 

 

          (b) Defaulting Lender Cure. If the Borrower, the Administrative Agent,
Swing Line Lender and the L/C Issuer agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Committed Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages (without giving effect to Section
2.16(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

          3.01 Taxes.

 

 

 

 

 

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

 

 

 

 

 

          (i) Any and all payments by or on account of any obligation of any
Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws. If any
applicable Laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.

 

 

 

 

 

          (ii) If any Loan Party or the Administrative Agent shall be required
by the Code to withhold or deduct any Taxes, including both United States
Federal backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full

-68-

--------------------------------------------------------------------------------



EXECUTION VERSION

 

 

 

 

 

amount withheld or deducted to the relevant Governmental Authority in accordance
with the Code, and (C) to the extent that the withholding or deduction is made
on account of Indemnified Taxes, the sum payable by the applicable Loan Party
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section 3.01) the applicable Recipient receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

 

 

 

 

 

          (iii) If any Loan Party or the Administrative Agent shall be required
by any applicable Laws other than the Code to withhold or deduct any Taxes from
any payment, then (A) such Loan Party or the Administrative Agent, as required
by such Laws, shall withhold or make such deductions as are determined by it to
be required based upon the information and documentation it has received
pursuant to subsection (e) below, (B) such Loan Party or the Administrative
Agent, to the extent required by such Laws, shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
such Laws, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by the applicable Loan Party shall
be increased as necessary so that after any required withholding or the making
of all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

 

 

 

 

          (b) Payment of Other Taxes by the Borrower. Without limiting the
provisions of subsection (i) above, the Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Law,
or at the option of the Administrative Agent, timely reimburse it for the
payment of any Other Taxes.

 

 

 

 

          (c) Tax Indemnifications.

 

 

 

 

 

          (i) Each of the Loan Parties shall, and does hereby, jointly and
severally indemnify each Recipient, and shall make payment in respect thereof
within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error.

 

 

 

 

 

          (ii) Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within ten (10) days after
demand therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so) and (y) the Administrative Agent and the Loan Parties, as applicable,
against any Excluded Taxes attributable to such Lender or the L/C Issuer, in
each case, that are payable or paid by the Administrative Agent or a Loan Party
in connection with any Loan Document, and any reasonable expenses arising

-69-

--------------------------------------------------------------------------------



EXECUTION VERSION

 

 

 

 

 

therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender and the L/C Issuer hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender or the L/C
Issuer, as the case may be, under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii).

 

 

 

 

          (d) Evidence of Payments. Upon request by the Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrower or by the Administrative Agent to a Governmental Authority as provided
in this Section 3.01, the Borrower shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

 

 

 

 

          (e) Status of Lenders; Tax Documentation.

 

 

 

 

 

          (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

 

 

 

 

          (ii) Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person,


 

 

 

 

 

 

 

          (A) any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

 

 

 

 

 

 

          (B) any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which

-70-

--------------------------------------------------------------------------------



EXECUTION VERSION

 

 

 

 

 

 

 

such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


 

 

 

 

 

 

 

 

 

          (I) in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

 

 

 

 

 

 

 

 

          (II) executed originals of IRS Form W-8ECI;

 

 

 

 

 

 

 

 

 

          (III) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS Form
W-8BEN; or

 

 

 

 

 

 

 

 

 

          (IV) to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, a U.S. Tax Compliance Certificate IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate on behalf of
each such direct and indirect partner;


 

 

 

 

 

 

 

          (C) any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

 

 

 

 

 

 

          (D) if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative

-71-

--------------------------------------------------------------------------------



EXECUTION VERSION

 

 

 

 

 

 

 

Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.


 

 

 

 

 

          (iii) Each Lender agrees that if any form or certification it
previously delivered pursuant to this Section 3.01 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.


 

 

 

          (f) Treatment of Certain Refunds. Unless required by applicable Laws,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or the L/C Issuer, or have any obligation
to pay to any Lender or the L/C Issuer, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender or the L/C Issuer, as the case
may be. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 3.01, it shall pay to the Loan Party
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by a Loan Party under this Section 3.01 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Loan Party, upon the request of the
Recipient, agrees to repay the amount paid over to the Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid. This subsection shall
not be construed to require any Recipient to make available its tax returns (or
any other information relating to its taxes that it deems confidential) to any
Loan Party or any other Person.

 

 

 

          (g) Survival. Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender or the L/C Issuer, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations.

          3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund LIBOR
Rate Loans, or to determine or charge interest rates based upon the LIBOR Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue LIBOR Rate Loans or to convert Base Rate Loans to LIBOR Rate Loans
shall be

-72-

--------------------------------------------------------------------------------



EXECUTION VERSION

suspended until such Lender notifies the Administrative Agent and the Borrower
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the Borrower shall, upon demand from such Lender (with a
copy to the Administrative Agent), prepay or, if applicable, convert all LIBOR
Rate Loans of such Lender to Base Rate Loans, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
LIBOR Rate Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such LIBOR Rate Loans. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

          3.03 Inability to Determine Rates. If the Required Lenders determine
that for any reason in connection with any request for a LIBOR Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank market for the applicable amount and
Interest Period of such LIBOR Rate Loan, (b) adequate and reasonable means do
not exist for determining the LIBOR Rate for any requested Interest Period with
respect to a proposed LIBOR Rate Loan , or (c) the LIBOR Rate for any requested
Interest Period with respect to a proposed LIBOR Rate Loan does not adequately
and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain LIBOR Rate Loans
shall be suspended until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice. Upon receipt of such notice, the Borrower
may revoke any pending request for a Borrowing of, conversion to or continuation
of LIBOR Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Committed Borrowing of Base Rate Loans in the
amount specified therein.

          3.04 Increased Costs; Reserves on LIBOR Rate Loans.

 

 

 

          (a) Increased Costs Generally. If any Change in Law shall:

 

 

 

                    (i) impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except any reserve requirement reflected in the LIBOR Rate) or
the L/C Issuer;

 

 

 

                    (ii) subject any Lender or the L/C Issuer to any tax of any
kind whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBOR Rate Loan made by it, or change
the basis of taxation of payments to such Lender or the L/C Issuer in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 3.01 and
the imposition of, or any change in the rate of, any Excluded Tax payable by
such Lender or the L/C Issuer); or

 

 

 

                    (iii) impose on any Lender or the L/C Issuer or the London
interbank market any other condition, cost or expense affecting this Agreement
or LIBOR Rate Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer and delivery of the
certificate contemplated by Section 3.04(c), the Borrower will pay to such
Lender or the L/C Issuer,

-73-

--------------------------------------------------------------------------------



EXECUTION VERSION

as the case may be, such additional amount or amounts as will compensate such
Lender or the L/C Issuer, as the case may be, for such additional costs incurred
or reduction suffered.

                    (b) Capital Requirements. If any Lender or the L/C Issuer
determines that any Change in Law affecting such Lender or the L/C Issuer or any
Lending Office of such Lender or such Lender’s or the L/C Issuer’s holding
company, if any, regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the L/C Issuer, to a level below that which such Lender or
the L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time upon
delivery of the certificate contemplated by Section 3.04(c), the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer or such Lender’s or
the L/C Issuer’s holding company for any such reduction suffered.

                    (c) Certificates for Reimbursement. A certificate of a
Lender or the L/C Issuer setting forth the amount or amounts necessary to
compensate such Lender or the L/C Issuer or its holding company, as the case may
be, and the method for calculating such amount or amounts as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

                    (d) Delay in Requests. Failure or delay on the part of any
Lender or the L/C Issuer to demand compensation pursuant to the foregoing
provisions of this Section shall not constitute a waiver of such Lender’s or the
L/C Issuer’s right to demand such compensation, provided that the Borrower shall
not be required to compensate a Lender or the L/C Issuer pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six (6) months prior to the date that such Lender
or the L/C Issuer, as the case may be, notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
the L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the six-month period referred to above shall be extended to include the
period of retroactive effect thereof).

                    (e) Reserves on LIBOR Rate Loans. The Borrower shall pay to
each Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each LIBOR Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.

          3.05 Compensation for Losses. Upon demand of any Lender (with a copy
to the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

-74-

--------------------------------------------------------------------------------



EXECUTION VERSION

 

 

 

          (a) any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

 

 

          (b) any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or

 

 

 

          (c) any assignment of a LIBOR Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

          For purposes of calculating amounts payable by the Borrower to the
Lenders under this Section 3.05, each Lender shall be deemed to have funded each
LIBOR Rate Loan made by it at the LIBOR Rate for such Loan by a matching deposit
or other borrowing in the London interbank market for a comparable amount and
for a comparable period, whether or not such LIBOR Rate Loan was in fact so
funded. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section and setting forth in
reasonable detail the manner in which such amount or amounts was determined
shall be delivered to the Borrower.

          3.06 Mitigation Obligations; Replacement of Lenders.

                    (a) Designation of a Different Lending Office. If any Lender
requests compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

                    (b) Replacement of Lenders. If any Lender requests
compensation under Section 3.04, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, the Borrower may replace such Lender in
accordance with Section 10.13.

          3.07 Survival. All of the Borrower’s obligations under this Article
III shall survive termination of the Aggregate Commitments and repayment of all
other Obligations and Other Liabilities hereunder.

-75-

--------------------------------------------------------------------------------



ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

EXECUTION VERSION

          4.01 Conditions of Effectiveness of Agreement. The effectiveness of
this Agreement on the Effective Date is subject to satisfaction of the following
conditions precedent:

 

 

 

          (a) The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies or other electronic image scan transmission
(e.g., “pdf” or “tif” via e-mail) (followed promptly by originals) unless
otherwise specified, each dated the Effective Date (or, in the case of
certificates of governmental officials, a recent date before the Effective Date)
and each in form and substance satisfactory to the Administrative Agent:


 

 

 

 

 

          (i) executed counterparts of this Agreement;

 

 

 

 

 

          (ii) a Note executed by the Borrower in favor of each Lender
requesting a Note;

 

 

 

 

 

          (iii) certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party evidencing (A) the authority of each Loan Party to enter into this
Agreement and the other Loan Documents to which such Loan Party is a party or is
to be a party and (B) the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which such Loan Party is a party
or is to be a party;

 

 

 

 

 

          (iv) copies of each Loan Party’s Organization Documents and such other
documents and certifications as the Administrative Agent may reasonably require
to evidence that each Loan Party is duly organized or formed, and that each Loan
Party is validly existing, in good standing and qualified to engage in business
in each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, except to the extent
that failure to so qualify in such jurisdiction could not reasonably be expected
to have a Material Adverse Effect;

 

 

 

 

 

          (v) favorable opinions of (i) Skadden, Arps, Slate, Meagher & Flom,
LLP, counsel to the Loan Parties and (ii) general corporate counsel to the Loan
Parties, in each case addressed to the Administrative Agent and each Lender, as
to such matters concerning the Loan Parties and the Loan Documents as the
Administrative Agent may reasonably request;

 

 

 

 

 

          (vi) a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect, (C)
to the Solvency of the Loan Parties as of the Effective Date after giving effect
to the transactions contemplated hereby and (D) that either that (1) no
consents, licenses or approvals are required in connection with the execution,
delivery and performance by any Loan Party, and the validity against such Loan
Party, of the Loan Documents to which it is a party, or (2) that all such
consents, licenses and approvals have been obtained and are in full force and
effect;

 

 

 

 

 

          (vii) evidence that all insurance required to be maintained pursuant
to the Loan Documents and all endorsements in favor of the Agents required under
the Loan Documents have been obtained and are in effect;

-76-

--------------------------------------------------------------------------------



EXECUTION VERSION

 

 

 

 

 

          (viii) the Security Documents and other Loan Documents set forth on
Schedule 4.01 hereto, each duly executed by the applicable Loan Parties;

 

 

 

 

 

          (ix) results of searches or other evidence reasonably satisfactory to
the Collateral Agent (in each case dated as of a date reasonably satisfactory to
the Collateral Agent) indicating the absence of Liens on the assets of the Loan
Parties, except for Permitted Encumbrances and Liens for which termination
statements and releases, satisfactions and discharges, and releases or
subordination agreements satisfactory to the Collateral Agent are being tendered
concurrently with such extension of credit or other arrangements satisfactory to
the Collateral Agent for the delivery of such termination statements and
releases, satisfactions and discharges have been made;

 

 

 

 

 

          (x) (A) duly authorized Uniform Commercial Code financing statements,
required by law or reasonably requested by the Collateral Agent to be filed,
registered or recorded to create or perfect the first priority Liens to the
extent intended to be created under the Loan Documents and all such documents
and instruments shall have been concurrently submitted for filing, registering
or recordation or so filed, registered or recorded to the satisfaction of the
Collateral Agent, and (B) the Credit Card Notifications and Blocked Account
Agreements required as of the Effective Date pursuant to Section 6.13 hereof
shall have been obtained; and

 

 

 

 

 

          (xi) without duplication of other requirements of this Section 4.01,
such other assurances, certificates, documents, consents or opinions as are
described in Schedule 4.01 hereto.


 

 

 

           (b) After giving effect to (i) the first funding under the Loans, if
any, on the Effective Date, (ii) the payment of all fees and other amounts due
under the Loan Documents on the Effective Date, and (iii) all Existing Letters
of Credit and all Letters of Credit to be issued at, or immediately subsequent
to, such establishment, Availability shall be not less than $150,000,000.

 

 

 

          (c) The Administrative Agent shall have received a Borrowing Base
Certificate dated the Effective Date, relating to the month ended on December
31, 2011, and executed by a Responsible Officer of the Borrower.

 

 

 

          (d) There shall not have occurred since January 29, 2011 any event or
condition that has had or could be reasonably expected, either individually or
in the aggregate, to have a Material Adverse Effect.

 

 

 

          (e) The Administrative Agent shall have received and be reasonably
satisfied with detailed financial projections and business assumptions for the
Borrower on a Consolidated basis, on an annual basis for each fiscal year
starting with fiscal year 2012 through the Maturity Date, including, for the
fiscal year 2012, a consolidated income statement, a balance sheet and a
statement of cash flow and for each fiscal year thereafter through the Maturity
Date, a consolidated income statement.

 

 

 

          (f) There shall not be pending any litigation or other proceeding, the
result of which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

-77-

--------------------------------------------------------------------------------



EXECUTION VERSION

 

 

 

          (g) The consummation of the transactions contemplated hereby shall not
violate any Applicable Law or any Organization Document in any material respect.

 

 

 

          (h) All fees required to be paid by the Loan Parties to the Agents or
the Arrangers on or before the Effective Date shall have been paid in full, and
all fees required to be paid by the Loan Parties to the Lenders on or before the
Effective Date shall have been paid in full.

 

 

 

          (i) The Borrower shall have paid all reasonable and documented fees,
charges and out-of-pocket disbursements of counsel to the Administrative Agent
to the extent invoiced prior to or on the Effective Date, plus such additional
amounts of such reasonable and documented fees, charges and out-of-pocket
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).

 

 

 

          (j) The Administrative Agent shall have received all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the Act.

 

 

 

          (k) No changes in governmental regulations or policies materially
affecting any Loan Party or any Credit Party with respect to the transactions
contemplated hereby shall have occurred prior to the Effective Date.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have Consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be Consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.

          4.02 Conditions to all Credit Extensions. The obligation of each
Lender to honor any Request for Credit Extension (other than a Committed Loan
Notice requesting only a conversion of Committed Loans to the other Type, or a
continuation of LIBOR Rate Loans) and of each L/C Issuer to issue each Letter of
Credit is subject to the following conditions precedent:

 

 

 

          (a) The representations and warranties of each Loan Party contained in
Article V or any other Loan Document, shall be true and correct in all material
respects on and as of the date of such Credit Extension, except (i) to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date, (ii)
any such representations which are qualified by “materiality” or “Material
Adverse Effect” shall be true and correct in all respects, and (iii) except that
for purposes of this Section 4.02, the representations and warranties contained
in subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.

 

 

 

          (b) No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

 

 

 

          (c) The Administrative Agent and, if applicable, the L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

-78-

--------------------------------------------------------------------------------



EXECUTION VERSION

 

 

 

          (d) No event or circumstance which could reasonably be expected to
result in a Material Adverse Effect shall have occurred.

 

 

 

          (e) After giving effect to the Credit Extension requested to be made
on any such date and the use of proceeds thereof, Availability shall be greater
than zero.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
LIBOR Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty by the Borrower to each Agent, each L/C Issuer, the
Swing Line Lender and each Lender that the conditions specified in Sections
4.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension. The conditions set forth in this Section 4.02 are for the sole
benefit of the Credit Parties but until the Required Lenders otherwise direct
the Administrative Agent to cease making Committed Loans in accordance with the
terms of this Agreement, the Lenders will fund their Applicable Percentage of
all Loans and L/C Advances and participate in all Swing Line Loans and Letters
of Credit whenever made or issued, which are requested by the Borrower and
which, notwithstanding the failure of the Loan Parties to comply with the
provisions of this Article IV, agreed to by the Administrative Agent, provided,
however, the making of any such Loans or the issuance of any Letters of Credit
shall not be deemed a modification or waiver by any Credit Party of the
provisions of this Article IV on any future occasion or a waiver of any rights
or the Credit Parties as a result of any such failure to comply.

ARTICLE V
REPRESENTATIONS AND WARRANTIES

          To induce the Credit Parties to enter into this Agreement and to make
Loans and to issue Letters of Credit hereunder, each Loan Party represents and
warrants to the Administrative Agent and the other Credit Parties that:

          5.01 Existence, Qualification and Power. Each Loan Party and each
Subsidiary thereof (a) is a corporation, limited liability company, partnership
or limited partnership, duly organized or formed, validly existing and, where
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, permits, authorizations, consents and approvals
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, and (c) is duly qualified and is licensed and, where applicable, in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (a) (as it
relates to any Immaterial Subsidiary), (b)(i) or (c), to the extent that failure
to do so could not reasonably be expected to have a Material Adverse Effect.
Schedule 5.01 annexed hereto sets forth, as of the Effective Date, each Loan
Party’s name as it appears in official filings in its state of incorporation or
organization, its state of incorporation or organization, organization type, and
organization number, if any, issued by its state of incorporation or
organization, and its federal employer identification number.

          5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach, termination, or contravention of, or constitute a default under, or
require any payment to be made under (i) any Material Indebtedness to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject that would reasonably be expected to result

-79-

--------------------------------------------------------------------------------



EXECUTION VERSION

in a Material Adverse Effect; (c) result in or require the creation of any Lien
upon any asset of any Loan Party (other than Liens in favor of the Collateral
Agent under the Loan Documents); or (d) violate any Law in any material respect.

          5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
(a) the perfection or maintenance of the Liens created under the Security
Documents (including the first priority nature thereof to the extent specified
in the Security Agreement) or (b)such as have been obtained or made and are in
full force and effect.

          5.04 Binding Effect. This Agreement has been, and each other Loan
Document, when delivered, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

          5.05 Financial Statements; No Material Adverse Effect.

                    (a) The Audited Financial Statements (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (ii) fairly present the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein and other than public disclosures made
pursuant to press releases and public filings prior to the Effective Date.

                    (b) The unaudited Consolidated balance sheet of the Borrower
and its Subsidiaries dated October 29, 2011, and the related Consolidated
statements of income or operations, Shareholders’ Equity and cash flows for the
Fiscal Year ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby, subject, in the
case of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments. Schedule 5.05 sets forth all Material Indebtedness of the
Loan Parties and their Consolidated Subsidiaries as of the date of such
financial statements.

                    (c) No event shall have occurred after January 29, 2011 that
could reasonably be expected to have a Material Adverse Effect.

                    (d) The Consolidated forecasted balance sheet and statements
of income and cash flows of the Borrower and its Subsidiaries delivered pursuant
to Section 6.01(d) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were fair in light of the conditions existing
at the time of delivery of such forecasts, and represented, at the time of
delivery, the Loan Parties’ reasonable estimate of its future financial
performance (it being understood that such forecasted financial information is
subject to significant uncertainties and contingencies, many of which are beyond
the control of the Loan Parties, that no assurance is given that any particular
forecasts will be realized, that actual results may differ and that such
differences may be material).

-80-

--------------------------------------------------------------------------------



EXECUTION VERSION

          5.06 Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Loan Parties, threatened at law, in
equity, in arbitration or before any Governmental Authority, by or against any
Loan Party or any of its Subsidiaries or against any of its properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby, or (b) except as
disclosed in Schedule 5.06, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

          5.07 No Default. No Loan Party or any Subsidiary is in default under
or with respect to any Material Indebtedness. No Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

          5.08 Ownership of Property; Liens. (a) Each of the Loan Parties and
each Subsidiary thereof has good record and marketable title in fee simple to or
valid leasehold interests in, all real property necessary or used in the
ordinary conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each of the Loan Parties and each Subsidiary has good and
marketable title to, valid leasehold interests in, or valid licenses to use all
personal property and assets material to the ordinary conduct of its business,
except as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

                    (b) The Due Diligence Certificate sets forth the address
(including street address, county and state) of all Real Estate that is owned by
the Loan Parties, together with a list of the holders of any mortgage or other
Lien thereon as of the Effective Date. Each Loan Party and each of its
Subsidiaries has good, marketable and insurable fee simple title to the real
property owned by such Loan Party or such Subsidiary, free and clear of all
Liens, other than Permitted Encumbrances and except for such defects in title as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The Due Diligence Certificate sets forth the address
(including street address, county and state) of all Leases of the Loan Parties
in effect as of the Effective Date, together with a list of the lessor and its
contact information with respect to each such Lease as of the Effective Date. To
the knowledge of the Loan Parties, each of such Leases is in full force and
effect and the Loan Parties are not in default of the terms thereof except, in
each case, as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

                    (c) Schedule 7.01 sets forth a complete and accurate list of
all effective Liens on the property or assets of each Loan Party and each of its
Subsidiaries (other than Excluded Property as defined in the Security Agreement)
in an amount in excess of $100,000, showing as of the Effective Date the
lienholder thereof, the principal amount of the obligations secured thereby and
the property or assets of such Loan Party or such Subsidiary subject thereto.
The property of each Loan Party and each of its Subsidiaries is subject to no
Liens, other than Permitted Encumbrances.

                    (d) Schedule 7.03 sets forth a complete and accurate list of
all Indebtedness in an amount in excess of $100,000 of each Loan Party or any
Subsidiary of a Loan Party on the Effective Date, showing as of the date hereof
the amount, obligor or issuer and maturity thereof.

          5.09 Environmental Compliance. Except as could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, and
except as specifically disclosed in Schedule 5.09:

 

 

 

           (a) No Loan Party or any Subsidiary thereof (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability,

-81-

--------------------------------------------------------------------------------



EXECUTION VERSION

 

 

 

(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.


 

 

 

          (b) None of the properties currently or formerly owned or operated by
any Loan Party or any Subsidiary thereof is listed or proposed for listing on
the NPL or on the CERCLIS or any analogous foreign, state or local list or is
adjacent to any such property; there are no and never have been any underground
or above-ground storage tanks or any surface impoundments, septic tanks, pits,
sumps or lagoons in which Hazardous Materials are being or have been treated,
stored or disposed on any property currently owned or operated by any Loan Party
or any Subsidiary thereof; there is no asbestos or asbestos-containing material
on any property currently owned or operated by any Loan Party or Subsidiary
thereof; and to the knowledge of the Loan Parties, Hazardous Materials have not
been released, discharged or disposed of on any property currently or formerly
owned or operated by any Loan Party or any Subsidiary thereof.

 

 

 

          (c) No Loan Party or any Subsidiary thereof is undertaking, and no
Loan Party or any Subsidiary thereof has completed, either individually or
together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any actual or threatened
release, discharge or disposal of Hazardous Materials at any site, location or
operation, either voluntarily or pursuant to the order of any Governmental
Authority or the requirements of any Environmental Law; and all Hazardous
Materials generated, used, treated, handled or stored at, or transported to or
from, any property currently or formerly owned or operated by any Loan Party or
any Subsidiary thereof have been disposed of in a manner not reasonably expected
to result in material liability to any Loan Party or any Subsidiary thereof.

          5.10 Insurance. The properties of the Loan Parties and their
Subsidiaries are insured with financially sound and reputable insurance
companies (or otherwise reasonably acceptable to the Administrative Agent) which
are not Affiliates of the Loan Parties (or through self-insurance arrangements),
in such amounts (after giving effect to any self-insurance), with such
deductibles and covering such risks (including, without limitation, worker’s
compensation, public liability, business interruption and property damage
insurance) as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Loan Parties or the
applicable Subsidiary operates. The Due Diligence Certificate sets forth a
description of all insurance maintained by or on behalf of the Loan Parties as
of the Effective Date and the Administrative Agent and the Lenders acknowledge
that such insurance and the insurance carriers are acceptable as of the
Effective Date. As of the Effective Date, each insurance policy listed in the
Due Diligence Certificate in full force and effect and all premiums in respect
thereof that are due and payable have been paid.

          5.11 Taxes. The Loan Parties and their Subsidiaries have filed all
Federal, state and other material tax returns and reports required to be filed,
and have paid all Federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except (a) those which are being
contested in good faith by appropriate proceedings being diligently conducted,
for which adequate reserves have been provided in accordance with GAAP, as to
which Taxes no Liens (other than Permitted Encumbrances on account thereof) have
been filed and which contest effectively suspends the collection of the
contested obligation and the enforcement of any Lien securing such obligation,
or (b) which would not be reasonably expected to result in a Material Adverse
Effect.

          5.12 ERISA Compliance.

                    (a) Each Plan is in compliance in all material respects with
the applicable provisions of ERISA, the Code and other Federal or state laws.
Each Pension Plan that is intended to be a qualified

-82-

--------------------------------------------------------------------------------



EXECUTION VERSION

plan under Section 401(a) of the Code has received a favorable determination
letter from the Internal Revenue Service to the effect that the form of such
Pension Plan is qualified under Section 401(a) of the Code and the trust related
thereto has been determined by the Internal Revenue Service to be exempt from
federal income tax under Section 501(a) of the Code, or an application for such
a letter is currently being processed by the Internal Revenue Service. To the
best knowledge of the Borrower, nothing has occurred that would prevent or cause
the loss of such tax-qualified status.

                    (b) There are no pending or, to the best knowledge of the
Borrower, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.

                    (c) (i) No ERISA Event has occurred, and neither the
Borrower nor any ERISA Affiliate is aware of any fact, event or circumstance
that could reasonably be expected to constitute or result in an ERISA Event with
respect to any Pension Plan; (ii) the Borrower and each ERISA Affiliate has met
all applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 80% or higher and neither the
Borrower nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 80% as of the most recent valuation date; (iv) neither
the Borrower nor any ERISA Affiliate has incurred any liability to the PBGC
other than for the payment of premiums, and there are no premium payments which
have become due that are unpaid; (v) neither the Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.

          5.13 Subsidiaries; Equity Interests. As of the Effective Date, the
Loan Parties have no Subsidiaries other than those specifically disclosed in
Part (a) of Schedule 5.13, which Schedule sets forth the legal name,
jurisdiction of incorporation or formation of each such Subsidiary. All of the
outstanding Equity Interests in such Subsidiaries have been validly issued, are
fully paid and non-assessable and, as of the Effective Date, are owned by a Loan
Party (or a Subsidiary of a Loan Party) in the amounts specified on Part (a) of
Schedule 5.13 free and clear of all Liens other than Permitted Encumbrances.
Except as set forth in Schedule 5.13, as of the Effective Date, there are no
outstanding rights to purchase any Equity Interests in any Subsidiary. All of
the outstanding Equity Interests in the Loan Parties have been validly issued,
and are fully paid and non-assessable and are owned in the amounts specified on
Part (b) of Schedule 5.13 free and clear of all Liens other than Permitted
Encumbrances. The copies of the Organization Documents of each Loan Party and
each amendment thereto provided pursuant to Section 4.01 are true and correct
copies of each such document, each of which is valid and in full force and
effect. Neither Foot Locker Australia, Inc. nor Foot Locker New Zealand, Inc.
maintains any assets of the type included in the Borrowing Base (other than any
immaterial assets of a de minimus nature) in the United States.

          5.14 Margin Regulations; Investment Company Act.

                    (a) None of the proceeds of the Credit Extensions shall be
used directly or indirectly for any purpose that would entail a violation of
Regulations T, U, or X issued by the FRB.

-83-

--------------------------------------------------------------------------------



EXECUTION VERSION

                     (b) None of the Loan Parties or any Subsidiary thereof is
or is required to be registered as an “investment company” under the Investment
Company Act of 1940.

          5.15 Disclosure. No report, financial statement, certificate or other
information previously or hereafter furnished by or on behalf of any Loan Party
to the Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (excluding projected financial information and
general industry data) (in each case, as modified or supplemented by other
information so furnished (including public disclosures made pursuant to press
releases and public filings prior to the Effective Date) and when taken as a
whole) contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information, the Loan Parties represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time (it being understood that such projected financial
information is subject to significant uncertainties and contingencies, many of
which are beyond the control of the Loan Parties, that no assurance is given
that any particular projections will be realized, that actual results may differ
and that such differences may be material).

          5.16 Compliance with Laws. Each of the Loan Parties and each
Subsidiary is in compliance in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

          5.17 Intellectual Property Except, in each case, as could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, the Loan Parties and their Subsidiaries own, or possess the
right to use, all of the Intellectual Property that is reasonably necessary for
the operation of their respective businesses. Except, in each case, as could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, to the knowledge of the Borrower, no slogan or other advertising
device, product, process, method, substance, part or other material now employed
by any Loan Party or any Subsidiary infringes upon any Intellectual Property
rights held by any other Person, and except as disclosed in Schedule 5.17, no
claim or litigation regarding any of the foregoing is pending or, to the
knowledge of the Borrower, threatened against any Loan Party or Subsidiary,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

          5.18 Labor Matters.

          There are no strikes, lockouts, slowdowns or other material labor
disputes against any Loan Party or any Subsidiary thereof pending or, to the
knowledge of any Loan Party, threatened. The hours worked by and payments made
to employees of the Loan Parties comply with the Fair Labor Standards Act and
any other applicable federal, state, local or foreign Law dealing with such
matters, except to the extent that any such violation could not reasonably be
expected to have a Material Adverse Effect. No Loan Party or any of its
Subsidiaries has incurred any liability or obligation under the Worker
Adjustment and Retraining Act or similar state Law. All payments due from any
Loan Party and its Subsidiaries, or for which any claim may be made against any
Loan Party, on account of wages and employee health and welfare insurance and
other benefits, have been paid or properly accrued in accordance with GAAP as a
liability on the books of such Loan Party. Except as set forth on Schedule 5.18,
as of the Effective Date, no Loan Party is a party to or bound by any collective
bargaining agreement. There are no complaints, unfair labor practice charges,
grievances, arbitrations, unfair employment practices charges or any other
claims or complaints against any Loan Party or any Subsidiary pending or, to the
knowledge of any Loan

-84-

--------------------------------------------------------------------------------



EXECUTION VERSION

Party, threatened to be filed with any Governmental Authority or arbitrator
based on, arising out of, in connection with, or otherwise relating to the
employment or termination of employment of any employee of any Loan Party or any
of its Subsidiaries, which could reasonably be expected to have a Material
Adverse Effect.

          5.19 Security Documents.

          The Security Agreement creates in favor of the Collateral Agent, for
the benefit of the Secured Parties referred to therein, a legal, valid, and
enforceable security interest in the Collateral (as defined in the Security
Agreement), the enforceability of which is subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law. The UCC financing statements,
releases and other filings are in appropriate form and have been or will be
filed in the offices specified in the Due Diligence Certificate. Upon such
filings and/or the obtaining of “control” (as such term is defined in the UCC),
the Collateral Agent will have a perfected Lien on, and security interest in, to
and under all right, title and interest of the grantors thereunder in all
Collateral that may be perfected by filing, recording or registering a financing
statement or analogous document (including without limitation the proceeds of
such Collateral subject to the limitations relating to such proceeds in the UCC)
or by obtaining control, under the UCC (in effect on the date this
representation is made) in each case prior and superior in right to any other
Person to the extent required by the Loan Documents.

          5.20 Solvency.

          After giving effect to the transactions contemplated by this
Agreement, and before and after giving effect to each Credit Extension, the Loan
Parties, on a Consolidated basis, are Solvent.

          5.21 Deposit Accounts; Credit Card Arrangements.

                    (a) The Due Diligence Certificate contains a list of all
DDAs maintained by the Loan Parties as of the Effective Date, which Schedule
includes, with respect to each DDA, in each case as of the Effective Date: (i)
the name and address of the depository, (ii) the account number(s) maintained
with such depository, (iii) a contact person at such depository, and (iv) the
identification of each Blocked Account Bank.

                    (b) The Due Diligence Certificate contains a list describing
all arrangements as of the Effective Date to which any Loan Party is a party
with respect to the processing and/or payment to such Loan Party of the proceeds
of any credit card charges and debit card charges for sales made by such Loan
Party.

          5.22 Brokers. No broker or finder brought about the obtaining, making
or closing of the Loans or transactions contemplated by the Loan Documents, and
no Loan Party or Affiliate thereof has any obligation to any Person in respect
of any finder’s or brokerage fees in connection therewith.

          5.23 Customer and Trade Relations. There exists no actual or, to the
knowledge of any Loan Party, threatened, termination or cancellation of, any
agreement with any supplier of any Loan Party which could reasonably be expected
to have a Material Adverse Effect.

          5.24 Casualty. Neither the businesses nor the properties of any Loan
Party or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not

-85-

--------------------------------------------------------------------------------



EXECUTION VERSION

covered by insurance) that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

ARTICLE VI
AFFIRMATIVE COVENANTS

          So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation (other than contingent indemnification obligations for which no
claim has then been asserted) hereunder shall remain unpaid or unsatisfied, or
any Letter of Credit shall remain outstanding, the Loan Parties shall, and shall
(except in the case of the covenants set forth in Sections 6.01, 6.02 and 6.03)
cause each Domestic Subsidiary to:

          6.01 Financial Statements. Deliver to the Administrative Agent (for
distribution to each Lender):

 

 

 

          (a) as soon as available, but in any event within ninety (90) days
after the end of each Fiscal Year of the Borrower (commencing with the Fiscal
Year ended January 28, 2012), a Consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such Fiscal Year, and the related consolidated
statements of income or operations, Shareholders’ Equity and cash flows for such
Fiscal Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be audited and accompanied by a report and
unqualified opinion of a Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable to the Administrative Agent, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit;

 

 

 

          (b) as soon as available, but in any event within forty-five (45) days
after the end of each of the first three Fiscal Quarters of each Fiscal Year of
the Borrower (commencing with the Fiscal Quarter ended April 28, 2012), a
Consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such Fiscal Quarter, and the related consolidated statements of income or
operations, Shareholders’ Equity and cash flows for such Fiscal Quarter and for
the portion of the Borrower’s Fiscal Year then ended, setting forth in each case
in comparative form the figures for (A) the corresponding Fiscal Quarter of the
previous Fiscal Year and (B) the corresponding portion of the previous Fiscal
Year, all in reasonable detail, such consolidated statements to be certified by
a Responsible Officer of the Borrower as fairly presenting in all material
respects the financial condition, results of operations, Shareholders’ Equity
and cash flows of the Borrower and its Subsidiaries as of the end of such Fiscal
Quarter in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes;

 

 

 

          (c) if requested by the Administrative Agent, then within thirty (30)
days after the end of each of the Fiscal Months of each fiscal year of the
Borrower (or sooner if available), (a) a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such Fiscal Month, and the
related consolidated statements of income or operations and cash flows for such
Fiscal Month and for the portion of the Borrower’s Fiscal Year then ended,
setting forth in each case in comparative form the figures for (A) the
corresponding Fiscal Month of the previous Fiscal Year and (B) the corresponding
portion of the previous Fiscal Year, all in reasonable detail, such statements
to be certified by a Responsible Officer of the Borrower as fairly representing
in all material respects the financial condition, results of operations, and
cash flows of the Borrower and its Subsidiaries as of the end of such Fiscal
Month in accordance with the

-86-

--------------------------------------------------------------------------------



EXECUTION VERSION

 

 

 

Borrower’s customary accounting practices in effect on the Effective Date, and
(b) reasonably detailed calculations with respect to Adjusted Availability for
such period;

 

 

 

          (d) as soon as available, but in any event within 45 days after the
end of each Fiscal Year of the Borrower, forecasts prepared by management of the
Borrower, in form satisfactory to the Administrative Agent, of consolidated
balance sheets and statements of income or operations and cash flows of the
Borrower and its Subsidiaries, and an Availability model, in each case on a
quarterly basis for the immediately following Fiscal Year (including the fiscal
year in which the Maturity Date occurs), and as soon as available, any
significant revisions to such forecast with respect to such Fiscal Year, it
being understood and agreed that (i) any forecasts furnished hereunder are
subject to significant uncertainties and contingencies, which may be beyond the
control of the Loan Parties, (ii) no assurance is given by the Loan Parties that
the results or forecast in any such projections will be realized and (iii) the
actual results may differ from the forecasted results set forth in such
projections and such differences may be material.

 

 

          6.02 Certificates; Other Information. Deliver to the Administrative
Agent (for distribution to each Lender), in form and detail satisfactory to the
Administrative Agent:

 

 

 

          (a) concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b) (commencing with the delivery of the
financial statements for the Fiscal Quarter ended April 28, 2012), (i) a duly
completed Compliance Certificate signed by a Responsible Officer of the
Borrower, and in the event of any change in generally accepted accounting
principles used in the preparation of such financial statements, the Borrower
shall also provide a statement of reconciliation conforming such financial
statements to GAAP and (ii) a copy of management’s discussion and analysis with
respect to such financial statements;

 

 

 

          (b) on the fifteenth (15th) day following each Fiscal Quarter end (or,
if such day is not a Business Day, on the next succeeding Business Day) (or more
frequently at the option of the Borrower; provided that, if the Borrower elects
to deliver a Borrowing Base Certificate on a more frequent basis than is
required, then the Borrower shall continue to furnish a Borrowing Base
Certificate on such basis from the date of such election through the remainder
of the Fiscal Year in which such election was made), a Borrowing Base
Certificate showing the Borrowing Base as of the close of business as of the
last day of the immediately preceding Fiscal Quarter, each Borrowing Base
Certificate to be certified as complete and correct in all material respects by
a Responsible Officer of the Borrower; provided that at any time that a Monthly
Accelerated Borrowing Base Delivery Event has occurred and is continuing, such
Borrowing Base Certificate shall be delivered on the fifteenth (15th) day of
each Fiscal Month as of the close of business as of the last day of the
immediately preceding Fiscal Month; and provided further that at any time that a
Weekly Accelerated Borrowing Base Delivery Event has occurred and is continuing,
such Borrowing Base Certificate shall be delivered on Wednesday of each week
(or, if Wednesday is not a Business Day, on the next succeeding Business Day),
as of the close of business on the immediately preceding Saturday;

 

 

 

          (c) promptly upon receipt, copies of any detailed audit reports,
management letters or recommendations submitted to the board of directors (or
the audit committee of the board of directors) of any Loan Party by its
Registered Public Accounting Firm in connection with the accounts or books of
the Loan Parties or any Subsidiary, or any audit of any of them, but only to the
extent that such reports, letters or recommendations could reasonably be
expected to materially adversely impact (i) the calculation of the Borrowing
Base, Adjusted Availability, or the Pro Forma Availability Condition or (ii) the
accuracy of any financial statements furnished under Section 6.01 hereof;

-87-

--------------------------------------------------------------------------------



EXECUTION VERSION

 

 

 

          (d) promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Loan Parties, and copies of all annual, regular,
periodic and special reports and registration statements (other than
registration statements on Form S-8 or its equivalent) which any Loan Party may
file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934 or with any national securities exchange, and in
any case not otherwise required to be delivered to the Administrative Agent
pursuant hereto;

 

 

 

          (e) the financial and collateral reports described on Schedule 6.02
hereto, at the times set forth in such Schedule;

 

 

 

          (f) promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party or any
Subsidiary thereof pursuant to the terms of the Indenture or any similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;

 

 

 

          (g) promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from any Governmental Authority (including,
without limitation, the SEC (or comparable agency in any applicable non-U.S.
jurisdiction)) concerning any proceeding with, or investigation or possible
investigation or other inquiry by such Governmental Authority regarding
financial or other operational results of any Loan Party or any Subsidiary
thereof or any other matter which, in each case, could reasonably expected to
have a Material Adverse Effect; and

 

 

 

          (h) promptly, such additional information regarding the business
affairs, financial condition or operations of any Loan Party or any Subsidiary,
or compliance with the terms of the Loan Documents, as the Administrative Agent
or any Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a), (b), or (c) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or (ii)
on which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender (through the
Administrative Agent) that requests the Borrower to deliver such paper copies
until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (ii) the Borrower shall notify the
Administrative Agent and each Lender (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Loan Parties with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it (through the Administrative Agent) or maintaining its copies of
such documents.

          The Loan Parties hereby acknowledge that (a) the Administrative Agent
and/or the Arrangers will make available to the Lenders and the L/C Issuer
materials and/or information provided by or on behalf of the Loan Parties
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks or another similar electronic system (the “Platform”) and (b)
certain of the Lenders may be

-88-

--------------------------------------------------------------------------------



EXECUTION VERSION

“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Loan Parties or their securities)
(each, a “Public Lender”). The Loan Parties hereby agree that so long as any
Loan Party is the issuer of any outstanding debt or equity securities that are
registered or issued pursuant to a private offering or is actively contemplating
issuing any such securities they will use commercially reasonable efforts to
identify that portion of the Borrower Materials that may be distributed to the
Public Lenders and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Loan Parties shall be deemed to have authorized
the Administrative Agent, the Arrangers, the L/C Issuer and the Lenders to treat
such Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Loan Parties
or their securities for purposes of United States Federal and state securities
laws (provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor”; and (z) the Administrative
Agent and the Arrangers shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.”

          6.03 Notices. Promptly notify the Administrative Agent of the
following promptly after any Responsible Officer of the Borrower obtains
knowledge thereof:

 

 

 

          (a) the occurrence of any Default or Event of Default;

 

 

 

          (b) any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect;

 

 

 

          (c) the occurrence of any ERISA Event;

 

 

 

          (d) any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof;

 

 

 

          (e) the discharge by any Loan Party of its present Registered Public
Accounting Firm or any withdrawal or resignation by such Registered Public
Accounting Firm;

 

 

 

          (f) any collective bargaining agreement or other labor contract to
which a Loan Party becomes a party, or the application for the certification of
a collective bargaining agent;

 

 

 

          (g) the filing of any Lien in an amount equal to $10,000 for any
individual Lien or $100,000 in the aggregate for unpaid Taxes against any Loan
Party;

 

 

 

          (h) any casualty or other insured damage to any material portion of
the Collateral or the commencement of any action or proceeding for the taking of
any interest in a material portion of the Collateral under power of eminent
domain or by condemnation or similar proceeding or if any material portion of
the Collateral is damaged or destroyed; and

 

 

 

          (i) any failure by any Loan Party to pay rent at (i) ten (10%) or more
of such Loan Party’s locations or (ii) any of such Loan Party’s locations if
such failure continues for more than ten (10) days following the day on which
such rent first came due and such failure would be reasonably likely to result
in a Material Adverse Effect.

-89-

--------------------------------------------------------------------------------



EXECUTION VERSION

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

          6.04 Payment of Obligations. Pay and discharge as the same shall
become due and payable, all its obligations and liabilities, including (a) all
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, (b) all lawful claims (including, without limitation,
claims of landlords, warehousemen, customs brokers and other carriers) which, if
unpaid, would by law become a Lien upon its property; and (c) all Indebtedness,
as and when due and payable, but subject to any subordination provisions
contained in any instrument or agreement evidencing such Indebtedness, except,
in each case, where (i) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (ii) such Loan Party has set aside on its
books adequate reserves with respect thereto in accordance with GAAP, (iii) no
Lien has been filed with respect thereto (other than Permitted Encumbrances of
the type described in clauses (a), (b) and (e) of such definition), and (iv) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect. Nothing contained herein shall be deemed to
limit the rights of the Agents with respect to determining Reserves pursuant to
this Agreement.

          6.05 Preservation of Existence, Etc.(a) Preserve, renew and maintain
in full force and effect its legal existence (and, except to the extent the
failure to do so could not reasonably be expected to have a Material Adverse
Effect, good standing) under the Laws of the jurisdiction of its organization or
formation except in a transaction permitted by Section 7.04 or 7.05; (b) take
all reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its Intellectual
Property, except to the extent such Intellectual Property is no longer used or
useful in the conduct of the business of the Loan Parties or that failure to do
so could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

          6.06 Maintenance of Properties. (a) Except to the extent that the
failure to do so could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, maintain, preserve and
protect all of its properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear and
casualty events excepted; and (b) make all necessary repairs thereto and
renewals and replacements thereof except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

          6.07 Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies (or otherwise reasonably acceptable to the
Administrative Agent) which are not Affiliates of the Loan Parties (or through
self-insurance arrangements reasonably acceptable to the Administrative Agent),
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business and operating in the same or similar locations or as is required by
applicable Law, of such types and in such amounts (after giving effect to any
self-insurance compatible with the following standards) as are customarily
carried under similar circumstances by such other Persons and as are reasonably
acceptable to the Administrative Agent. The Administrative Agent and the Lenders
acknowledge that the insurance described in Section 5.10 and the insurance
carriers priding such insurance are acceptable as of the Effective Date.

                    (a) Fire and extended coverage policies maintained with
respect to any Collateral shall be endorsed or otherwise amended to include (i)
a non-contributing mortgage clause (regarding

-90-

--------------------------------------------------------------------------------



EXECUTION VERSION

improvements to real property) and lenders’ loss payable clause (regarding
personal property), in form and substance reasonably satisfactory to the
Collateral Agent, which endorsements or amendments shall provide that the
insurer shall pay all proceeds otherwise payable to the Loan Parties under the
policies directly to the Collateral Agent (and the Collateral Agent agrees,
unless a Triggering Event is then continuing or the proceeds are required to be
applied to the Obligations and Other Liabilities in accordance with the
provisions of Sections 2.05(c) or 2.05(e), to deliver such insurance proceeds as
the Borrower may direct), (ii) a provision to the effect that none of the Loan
Parties, Credit Parties or any other Person shall be a co-insurer and (iii) such
other provisions as the Collateral Agent may reasonably require from time to
time to protect the interests of the Credit Parties. Commercial general
liability policies shall be endorsed to name the Collateral Agent as an
additional insured. Business interruption policies shall name the Collateral
Agent as a loss payee and shall be endorsed or amended to include (i) a
provision that, from and after the Effective Date, the insurer shall pay all
proceeds otherwise payable to the Loan Parties under the policies directly to
the Collateral Agent (and the Collateral Agent agrees, unless a Triggering Event
is then continuing or the proceeds are required to be applied to the Obligations
and Other Liabilities in accordance with the provisions of Sections 2.05(c) or
2.05(e), to deliver such insurance proceeds as the Borrower may direct), (ii) a
provision to the effect that none of the Loan Parties, the Administrative Agent,
the Collateral Agent or any other party shall be a co-insurer and (iii) such
other provisions as the Collateral Agent may reasonably require from time to
time to protect the interests of the Credit Parties. Each such policy referred
to in this Section 6.07(a) shall also provide that it shall not be canceled or
not renewed (i) by reason of nonpayment of premium except upon not less than ten
(10) days’ prior written notice thereof by the insurer to the Collateral Agent
(giving the Collateral Agent the right to cure defaults in the payment of
premiums) or (ii) for any other reason except upon not less than thirty (30)
days’ prior written notice thereof by the insurer to the Collateral Agent. The
Borrower shall deliver to the Collateral Agent, prior to the cancellation or
non-renewal of any such policy of insurance, a copy of a renewal or replacement
policy (or other evidence of renewal of a policy previously delivered to the
Collateral Agent, including an insurance binder) together with evidence
reasonably satisfactory to the Collateral Agent of payment of the premium
therefor.

                    (b) None of the Credit Parties, or their agents or employees
shall be liable for any loss or damage insured by the insurance policies
required to be maintained under this Section 6.07. Each such insurance companies
shall have no rights of subrogation against any Credit Party or its agents or
employees. If, however, the insurance policies do not provide waiver of
subrogation rights against such parties, as required above, then the Loan
Parties hereby agree, to the extent permitted by law, to waive their right of
recovery, if any, against the Credit Parties and their agents and employees. The
designation of any form, type or amount of insurance coverage by any Credit
Party under this Section 6.07 shall in no event be deemed a representation,
warranty or advice by such Credit Party that such insurance is adequate for the
purposes of the business of the Loan Parties or the protection of their
properties.

                    (c) Maintain for themselves and their Subsidiaries, a
Directors and Officers insurance policy, and a “Blanket Crime” policy including
employee dishonesty, forgery or alteration, theft, disappearance and
destruction, robbery and safe burglary, property, and computer fraud coverage
with responsible companies in such amounts as are customarily carried by
business entities engaged in similar businesses similarly situated, and will
upon request by the Administrative Agent furnish the Administrative Agent
certificates evidencing renewal of each such policy.

          6.08 Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves have been set aside and maintained by the
Loan Parties in accordance with GAAP; and (b) the failure to comply therewith
could not reasonably be expected to have a Material Adverse Effect.

-91-

--------------------------------------------------------------------------------



EXECUTION VERSION

 

 

 

6.09 Books and Records; Accountants. (a) Maintain proper books of record and
account in conformity with GAAP consistently applied, in which entries true and
correct in all material respects shall be made of financial transactions and
matters involving the assets and business of the Loan Parties or such
Subsidiary, as the case may be; and (ii) maintain such books of record and
account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over the Loan Parties or
such Subsidiary, as the case may be.

 

 

 

          (b) at all times retain a Registered Public Accounting Firm which is
reasonably satisfactory to the Administrative Agent and shall permit such
Registered Public Accounting Firm to discuss the Loan Parties’ financial
performance, financial condition, operating results, controls, and such other
matters, within the scope of the retention of such Registered Public Accounting
Firm, as may be raised by the Administrative Agent; provided that any such
discussions between the Administrative Agent and the Registered Public
Accounting Firm shall take place only with the participation of the Borrower
(which agrees to make itself reasonable available therefor).

 

 

 

6.10 Inspection Rights. (a) Permit representatives and independent contractors
of the Administrative Agent to visit and inspect any of its properties, to
examine its corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss its affairs, finances and accounts with
its directors, officers, and Registered Public Accounting Firm, all at the
expense of the Loan Parties and at such reasonable times during normal business
hours and as often as may be reasonably desired, upon reasonable advance notice
to the Borrower; provided, however, that when an Event of Default exists the
Administrative Agent (or any of its representatives or independent contractors)
may do any of the foregoing at the expense of the Loan Parties at any time
during normal business hours and without advance notice.

 

 

 

          (b) Upon the request of the Administrative Agent after reasonable
prior notice, permit the Administrative Agent or professionals (including
investment bankers, consultants, accountants, lawyers and appraisers) retained
by the Administrative Agent to conduct appraisals, commercial finance
examinations and other evaluations, including, without limitation, of (i) the
Borrower’s practices in the computation of the Borrowing Base and (ii) the
assets included in the Borrowing Base and related financial information such as,
but not limited to, sales, gross margins, payables, accruals and reserves. The
Loan Parties shall pay the reasonable and documented fees and out-of-pocket
expenses of the Administrative Agent and such professionals with respect to one
(1) appraisal of the Loan Parties’ Inventory and one (1) commercial finance
examination during any twelve month period in which either (x) the Aggregate
Commitments equal or exceed $300,000,000 or (ii) the Total Outstandings exceed
fifty (50%) percent of the Loan Cap. Notwithstanding the foregoing, the
Administrative Agent may undertake additional appraisals and commercial finance
examinations (i) as it in its discretion deems necessary or appropriate, at its
own expense or, (ii) if required by applicable Law or if an Event of Default
shall have occurred and be continuing, at the expense of the Loan Parties.

 

 

          6.11 Use of Proceeds. Use the proceeds of the Credit Extensions (a) to
finance the acquisition of working capital assets of the Loan Parties, including
the purchase of inventory and equipment, in each case in the ordinary course of
business, (b) to finance Capital Expenditures of the Loan Parties, and (c) for
general corporate purposes of the Loan Parties (including the financing of
Permitted Acquisitions and the making of Permitted Investments and Restricted
Payments), in each case to the extent not prohibited under applicable Law and
the Loan Documents.

          6.12 Additional Loan Parties. Notify the Administrative Agent at the
time that any Person becomes a Subsidiary, and whether the Borrower in its
discretion elects to cause such Subsidiary to

-92-

--------------------------------------------------------------------------------



EXECUTION VERSION

become a Loan Party (it being acknowledged by the Credit Parties that the
Borrower is not obligated to cause such Subsidiary to become a Loan Party) and
if any Equity Interests or Indebtedness of such Person are owned by any Loan
Party, to promptly thereafter (and in any event within thirty (30) days or such
longer period as the Administrative Agent shall agree) cause such Loan Party to
pledge such Equity Interests and any promissory notes evidencing such
Indebtedness to the extent required pursuant by the Security Agreement, in each
case in form, content and scope reasonably satisfactory to the Administrative
Agent. If the Borrower elects to cause such Subsidiary to become a Loan Party:
promptly thereafter (and in any event within thirty (30) days or such longer
period as the Administrative Agent shall agree), cause any such Person (a) to
become a Loan Party by executing and delivering to the Administrative Agent a
Joinder Agreement, (b) to grant a Lien to the Collateral Agent on such Person’s
assets to secure the Obligations and Other Liabilities on the same types of
assets which constitute Collateral under the Security Documents, and (c) to
deliver to the Administrative Agent documents of the types referred to in
clauses (iii) and (iv) of Section 4.01(a) and, if reasonably requested by the
Administrative Agent, favorable opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to above). In no event shall
compliance with this Section 6.12 waive or be deemed a waiver or Consent to any
transaction giving rise to the need to comply with this Section 6.12 if such
transaction was not otherwise expressly permitted by this Agreement or
constitute or be deemed to constitute, with respect to any Subsidiary, an
approval of such Person as a Borrower or Guarantor or permit the inclusion of
any acquired assets in the computation of the Borrowing Base.

          6.13 Cash Management.

                    (a) On or before the Effective Date (or such later date as
the Administrative Agent shall agree in its sole discretion):

 

 

 

                    (i) deliver to the Administrative Agent copies of
notifications (each, a “Credit Card Notification”) substantially in the form
attached hereto as Exhibit H, which have been executed on behalf of such Loan
Party and delivered to such Loan Party’s credit card clearinghouses and
processors listed in the Due Diligence Certificate; and

 

 

 

                    (ii) enter into a Blocked Account Agreement with each
Blocked Account Bank (collectively, the “Blocked Accounts”).

                    (b) Whether or not a Triggering Event has occurred and is
continuing, the Loan Parties shall (i) ACH or wire transfer, with such frequency
as is consistent with their respective practices in effect on the Effective
Date, (and whether or not there are then any outstanding Obligations) to a
Blocked Account all amounts on deposit and available in each such DDA (net of
any minimum balance as may be required to be kept in such DDA by the depository
institution at which such DDA is maintained) and (ii) cause all payments due
from credit card processors to be forwarded to a Blocked Account.

                    (c) After the occurrence and during the continuance of a
Triggering Event (and delivery of notice thereof from the Administrative Agent
to the Borrower and the applicable Blocked Account Bank), the Loan Parties and
each Blocked Account Bank shall ACH or wire transfer no less frequently than
once each Business Day (and whether or not there are then any outstanding
Obligations) to the concentration account maintained by the Collateral Agent at
Bank of America (the “Concentration Account”), of all cash receipts, all
collections of Accounts and all other proceeds of the Collateral, including,
without limitation, (i) all Net Proceeds, and all other cash payments received
by a Loan Party from any Person or from any source or on account of any sale or
other transaction or event, including, without limitation, any Prepayment Event.
(ii) the then contents of each DDA (net of any minimum balance, not to exceed
$2,500 individually, as may be required to be kept in such DDA by the depository

-93-

--------------------------------------------------------------------------------



EXECUTION VERSION

institution at which such DDA is maintained); and (iii) the then entire ledger
balance of each Blocked Account (net of any minimum balance, not to exceed
$2,500 individually, as may be required to be kept in the subject Blocked
Account by the Blocked Account Bank).

                    (d) The Concentration Account shall at all times be under
the sole dominion and control of the Collateral Agent. The Loan Parties hereby
acknowledge and agree that (i) the Loan Parties have no right of withdrawal from
the Concentration Account, (ii) the funds on deposit in the Concentration
Account shall at all times be collateral security for all of the Obligations and
Other Liabilities and (iii) the funds on deposit in the Concentration Account
shall be applied as provided in this Agreement. In the event that,
notwithstanding the provisions of this Section 6.13, any Loan Party receives or
otherwise has dominion and control of any such proceeds or collections, such
proceeds and collections shall be held in trust by such Loan Party for the
Collateral Agent, shall not be deposited in any account of such Loan Party
(other than a Blocked Account) and shall, not later than the Business Day after
receipt thereof, be deposited into the Concentration Account or dealt with in
such other fashion as such Loan Party may be instructed by the Collateral Agent.

                    (e) Upon the request of the Administrative Agent after the
occurrence and during the continuance of a Triggering Event, the Loan Parties
shall cause bank statements and/or other reports to be delivered to the
Administrative Agent not less often than monthly, accurately setting forth all
amounts deposited in each Blocked Account to ensure the proper transfer of funds
as set forth above.

                    (f) Without limiting the foregoing, so long as no Triggering
Event shall have occurred and be continuing, the Loan Parties may direct, and
shall have sole control over, the manner of disposition of funds in the Blocked
Accounts.

                    (g) Any amounts held or received in the Concentration
Account at any time when no Triggering Event exists shall be applied to the
Obligations and Other Liabilities to the extent required pursuant to Sections
2.05(c) or 2.05(e) or promptly remitted to an account of the Borrower or as the
Borrower may otherwise direct.

          6.14 Information Regarding the Collateral.

 

 

 

          (a) Furnish to the Administrative Agent at least ten (10) Business
Days’ prior written notice (or such shorter period as the Administrative Agent
may agree) of any change in any Loan Party’s legal name.

 

 

 

          (b) Furnish to the Administrative Agent at least twenty (20) days
prior written notice (or such shorter period as the Administrative Agent may
agree) of any change in: (i) the location of any Loan Party’s chief executive
office or its principal place of business; (ii) any Loan Party’s type of
organization or jurisdiction of organization; or (iii) any Loan Party’s Federal
Taxpayer Identification Number or organizational identification number assigned
to it by its state of organization.

 

 

 

          (c) Furnish to the Administrative Agent prompt written notice of any
change in any trade name used to identify it in the conduct of its business or
in the ownership of its properties.

 

 

 

          (d) The Loan Parties agree not to effect or permit any change referred
to in the clauses (a) and (b) unless all filings have been made under the UCC
that are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral for its own benefit and the benefit of the other Credit
Parties as required by this Agreement and the Security Agreement.

-94-

--------------------------------------------------------------------------------



EXECUTION VERSION

          6.15 Physical Inventories.

                    (a) Cause not less than one physical inventory to be
undertaken, at the expense of the Loan Parties, in each twelve (12) month period
and periodic cycle counts, in each case consistent with past practices,
conducted by such inventory takers as are satisfactory to the Collateral Agent
and following such methodology as is consistent with the methodology used in the
immediately preceding inventory or as otherwise may be satisfactory to the
Collateral Agent. The Collateral Agent, at the expense of the Loan Parties, may
observe each scheduled physical count of Inventory which is undertaken on behalf
of any Loan Party.

                    (b) The Collateral Agent, in its discretion, if any Default
or Event of Default exists, may cause additional such inventories to be taken as
the Collateral Agent determines (each, at the expense of the Loan Parties).

          6.16 Environmental Laws.

                    (a) Except, in each case, where failure to do so could not
reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect, conduct its operations and keep and maintain its Real
Estate in compliance with all Environmental Laws; (b) obtain and renew all
environmental permits necessary for its operations and properties; and (c)
implement any and all investigation, remediation, removal and response actions
that are appropriate or necessary to maintain the value and marketability of the
Real Estate or to otherwise comply with Environmental Laws pertaining to the
presence, generation, treatment, storage, use, disposal, transportation or
release of any Hazardous Materials on, at, in, under, above, to, from or about
any of its Real Estate, provided, however, that neither a Loan Party nor any of
its Subsidiaries shall be required to undertake any such cleanup, removal,
remedial or other action to the extent that its obligation to do so is being
contested in good faith and by proper proceedings and adequate reserves have
been set aside and are being maintained by the Loan Parties with respect to such
circumstances in accordance with GAAP.

          6.17 Further Assurances.

                    (a) Subject to the exceptions set forth in any applicable
Loan Document, execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements and other documents), that may be
required under any applicable Law, or which any Agent may reasonably request, to
effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created or intended to be created by the
Security Documents or the validity or priority of any such Lien, all at the
expense of the Loan Parties.

                    (b) If any assets constituting Collateral are acquired by
any Loan Party after the Effective Date (other than assets constituting
Collateral under the Security Documents that become subject to the Lien of the
Security Documents upon acquisition thereof), notify the Agents thereof, and the
applicable Loan Party will cause such assets to be subjected to a Lien securing
the Obligations and Other Liabilities and will take such actions as shall be
necessary to grant and perfect such Liens, including actions described in
paragraph (a) of this Section 6.17, all at the expense of the Loan Parties. In
no event shall compliance with this Section 6.17(b) waive or be deemed a waiver
or Consent to any transaction giving rise to the need to comply with this
Section 6.17(b) if such transaction was not otherwise permitted by this
Agreement or constitute or be deemed to constitute Consent to the inclusion of
any acquired assets in the computation of the Borrowing Base.

          6.18 Compliance with Terms of Leaseholds.

-95-

--------------------------------------------------------------------------------



EXECUTION VERSION

          Except as otherwise expressly permitted hereunder, make all payments
and otherwise perform all obligations in respect of all Leases of real property
to which any Loan Party or any of its Subsidiaries is a party, keep such Leases
in full force and effect and not allow such Leases to lapse or be terminated or
any rights to renew such leases to be forfeited or cancelled, notify the
Administrative Agent of any default by any party with respect to such Leases and
cooperate with the Administrative Agent in all respects to cure any such
default, and cause each of its Subsidiaries to do so, except, in any case, where
the failure to do so, either individually or in the aggregate, could not be
reasonably likely to have a Material Adverse Effect.

ARTICLE VII
NEGATIVE COVENANTS

          So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, no Loan Party shall, nor shall it permit any
Domestic Subsidiary to, directly or indirectly:

          7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired or
sign or file or suffer to exist under the UCC or any similar Law or statute of
any jurisdiction a financing statement that names any Loan Party or any
Subsidiary thereof as debtor, other than, as to all of the above, Permitted
Encumbrances; provided that if any such financing statement is filed without the
knowledge or consent of the Borrower, the Borrower shall have a reasonable
period of time after obtaining knowledge thereof to obtain its termination.

          7.02 Investments. Make any Investments, except Permitted Investments.

          7.03 Indebtedness; Disqualified Stock.

                    (a) Create, incur, assume, guarantee, suffer to exist or
otherwise become or remain liable with respect to, any Indebtedness, except
Permitted Indebtedness or (b) issue Disqualified Stock.

          7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, (or agree to do any of the foregoing), except that:

 

 

 

          (a) any Subsidiary may merge with (i) a Loan Party, provided that a
Loan Party shall be the continuing or surviving Person (and in any merger
involving the Borrower, the Borrower shall be the continuing or surviving
Person), or (ii) any one or more other Subsidiaries which are not Loan Parties,
provided that when any Wholly-Owned Subsidiary is merging with another
Subsidiary, such Wholly-Owned Subsidiary shall be the continuing or surviving
Person;

 

 

 

          (b) so long as no Default or Event of Default shall have occurred and
be continuing prior to or immediately after giving effect to any action
described below or would result therefrom, in connection with a Permitted
Acquisition or other Permitted Investment, any Loan Party or Subsidiary of a
Loan Party may merge with or into or consolidate with any other Person or permit
any other Person to merge with or into or consolidate with it; provided that (i)
the Person surviving such merger or consolidation shall be a Loan Party or a
Wholly-Owned Subsidiary of a Loan Party and (ii) in the case of any such merger
or consolidation to which any Loan Party is a party, a Loan Party is the
surviving Person; and

 

 

 

          (c) so long as no Default or Event of Default shall have occurred and
be continuing prior to or immediately after giving effect to any action
described below or would result therefrom, any Subsidiary of the Borrower may
liquidate or dissolve if the Borrower determines

-96-

--------------------------------------------------------------------------------



EXECUTION VERSION

 

 

 

in good faith that such liquidation or dissolution is in the best interests of
the Loan Parties and is not materially disadvantageous or materially adverse to
the Credit Parties.

          7.05 Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except Permitted Dispositions.

          7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default or Event of Default shall have occurred and
be continuing prior to or immediately after giving effect to any action
described below or would result therefrom:

 

 

 

          (a) each Subsidiary may make Restricted Payments to any Loan Party or
to any other Subsidiary;

 

 

 

          (b) the Loan Parties and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;

 

 

 

          (c) the Loan Parties and each Subsidiary may purchase, redeem or
otherwise acquire Equity Interests issued by it if either (i) the Restricted
Payment Conditions are satisfied or (ii) (A) at the time of such purchase or
redemption, no Loans are then outstanding and (B) such purchase or redemption is
funded entirely through the use of cash on hand of the Loan Parties;

 

 

 

          (d) the Borrower may declare and pay cash dividends to its
stockholders if either (i) the Restricted Payment Conditions are satisfied or
(ii) (A) at the time of such payment, no Loans are then outstanding and (B) such
payment is funded entirely through the use of cash on hand of the Loan Parties;
and

 

 

 

          (e) the Loan Parties may issue and sell Equity Interests provided that
(i) (A) with respect to any Equity Interests, all dividends (other than cash
dividends to be paid by the Borrower in accordance with clause (d) above) in
respect of which are to be paid (and all other payments in respect of which are
to be made) shall be in additional shares of such Equity Interests, in lieu of
cash, (B) such Equity Interests shall not be subject to redemption other than
redemption at the option of the Loan Party issuing such Equity Interests, and
(C) all payments in respect of such Equity Interests are expressly subordinated
to the Obligations, and (ii) no Loan Party shall issue any additional Equity
Interests in a Subsidiary.

          7.07 Prepayments of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner any
Indebtedness, or make any payment in violation of any subordination terms of any
Subordinated Indebtedness, except (a) payment in respect of the Obligations, (b)
as long as no Event of Default then exists, regularly scheduled or mandatory
repayments, repurchases, redemptions or defeasances of Permitted Indebtedness
(other than Subordinated Indebtedness), (c) as long as no Event of Default then
exists, repayments and prepayments of Subordinated Indebtedness in accordance
with the subordination terms thereof, (d) voluntary prepayments, repurchases,
redemptions or defeasances or other satisfaction of Permitted Indebtedness (but
excluding any payment in violation of any subordination terms of any
Subordinated Indebtedness) as long as the Payment Conditions are satisfied, (e)
payment of Permitted Indebtedness to the extent such payment is in kind, and (f)
refinancings and refundings of such Indebtedness to the extent permitted
hereunder.

          7.08 Change in Nature of Business.

-97-

--------------------------------------------------------------------------------



EXECUTION VERSION

          Engage in any line of business substantially different from the
business conducted by the Loan Parties and their Subsidiaries on the date hereof
or any business reasonably related, complementary, ancillary or incidental
thereto.

          7.09 Transactions with Affiliates. Enter into, renew, extend or be a
party to any transaction of any kind with any Affiliate of any Loan Party,
whether or not in the ordinary course of business, other than on fair and
reasonable terms substantially as favorable to the Loan Parties or such
Subsidiary as would be obtainable by the Loan Parties or such Subsidiary at the
time in a comparable arm’s length transaction with a Person other than an
Affiliate, provided that the foregoing restriction shall not apply to (a) a
transaction between or among the Loan Parties, (b) a transaction between or
among any Subsidiaries of the Borrower that are not Loan Parties, (c)
transactions, arrangements, reimbursements and indemnities permitted between or
among such parties under this Agreement, (d) the payment of reasonable fees and
out-of-pocket costs to directors, and compensation and employee benefit
arrangements paid to, and indemnities provided for the benefit of, directors,
officers or employees of the Borrower or its Subsidiaries, (e) any issuances of
securities or other payments, awards or grants in cash, securities or otherwise
pursuant to, or the funding of, employment agreements, stock options and stock
ownership plans approved by the Borrower’s board of directors, (f)
non-exclusive, royalty-free licenses of any of the Borrower’s’ or Subsidiaries’
trademarks, trade names and business sytems by Loan Parties to Subsidiaries
which are not Loan Parties, or (g) any Pension Property Purchase.

          7.10 Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document or
the Indenture and except in the case of restrictions and conditions imposed by
law) that (a) limits the ability (i) of any Subsidiary to make Restricted
Payments or other distributions to any Loan Party or to otherwise transfer
property to or invest in a Loan Party, (ii) of any Subsidiary to Guarantee the
Obligations and Other Liabilities, (iii) of any Subsidiary to make or repay
loans to a Loan Party, or (iv) of the Loan Parties or any Subsidiary to create,
incur, assume or suffer to exist Liens on property of such Person in favor of
the Collateral Agent; provided, however, that this clause (iv) shall not
prohibit (A) any restriction incurred or provided in favor of any holder of
Indebtedness permitted under clauses (c) or (f) of the definition of Permitted
Indebtedness solely to the extent any such restriction relates to the property
financed by or the subject of such Indebtedness, (B) customary anti-assignment
provisions in licenses and other contracts entered into in the ordinary course
of business restricting the assignment thereof or in contracts for the
Disposition of any assets or any Subsidiary, provided that the restrictions in
any such contract shall apply only to the assets or Subsidiary that is subject
to such contract or to be Disposed of, (C) provisions in leases of real property
that prohibit mortgages or pledges of the lessee’s interest under such lease or
restricting subletting or assignment of such lease; (D) any encumbrance or
restriction contained in any agreement of a Person acquired in a Permitted
Investment, which encumbrance or restriction was in existence at the time of
such Permitted Investment (but not created in connection therewith or in
contemplation thereof) and which encumbrance or restriction is not applicable to
any Person or the properties or assets of any Person, other than the Person or
the property and assets of the Person so acquired, or (E) customary provisions
in joint venture agreements and other similar agreements applicable to joint
ventures to the extent such joint ventures are permitted hereunder; or (b)
requires the grant of a Lien to secure an obligation of such Person if a Lien is
granted to secure another obligation of such Person.

          7.11 Use of Proceeds. Use the proceeds of any Credit Extension,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
U of the FRB) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund Indebtedness originally incurred for such
purpose.

          7.12 Amendment of Material Documents.

-98-

--------------------------------------------------------------------------------



EXECUTION VERSION

          (a) Amend, modify or waive any of a Loan Party’s rights under its
Organization Documents in a manner materially adverse to the Credit Parties, or
(b) amend, modify or waive any material document governing any Material
Indebtedness (other than on account of any refinancing thereof otherwise
permitted hereunder), in each case to the extent that such amendment,
modification or waiver would be reasonably likely to have a Material Adverse
Effect.

          7.13 Fiscal Year.

          Either (a) change the Fiscal Year of any Loan Party, or (b) change the
accounting policies or reporting practices of the Loan Parties, except as
required by GAAP or except for the adoption by the Borrower of the International
Financial Reporting Standards (subject to Section 1.03 hereof) (the foregoing
not being intended to waive or modify the Loan Parties’ furnishing notice to the
Administrative Agent of such change in accounting policies in accordance with
the provisions of Section 6.03).

          7.14 Deposit Accounts; Credit Card Processors.

          Either (a) open new Blocked Accounts unless the Loan Parties shall
have delivered to the Collateral Agent appropriate Blocked Account Agreements
consistent with the provisions of Section 6.13 and otherwise satisfactory to the
Collateral Agent; or (b) enter into any agreements with credit card processors
other than the ones expressly contemplated herein or in Section 6.13 hereof
unless the Loan Parties shall have delivered to the Collateral Agent appropriate
Credit Card Notifications consistent with the provisions of Section 6.13 and
reasonably satisfactory to the Collateral Agent.

          7.15 Adjusted Availability.

          Permit Adjusted Availability at any time to be less than the greater
of (i) $20,000,000 and (ii) ten (10%) percent of the Borrowing Base.

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

          8.01 Events of Default. Any of the following shall constitute an Event
of Default:

 

 

 

          (a) Non-Payment. The Borrower or any other Loan Party fails to pay
when and as required to be paid herein, (i) any amount of principal of any Loan
or any L/C Obligation, or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) any interest on any Loan or on any L/C Obligation, or any
fee due hereunder, which failure continues for three Business Days, or (iii) any
other amount payable hereunder or under any other Loan Document, which failure
continues for three Business Days; or

 

 

 

          (b) Specific Covenants. Any Loan Party fails to perform or observe any
term, covenant or agreement contained in any of Section 6.01, 6.02, 6.03,
6.05(a), 6.07, 6.10, 6.11, 6.12, 6.13 or 6.14 or Article VII, provided that no
Event of Default shall be deemed to have arisen herein (i) with respect to
Sections 6.02(a) and 6.02(b), unless such failure continues for two Business
Days and such failure has not occurred more than twice in any consecutive twelve
month period, (ii) with respect to Section 6.14(a), unless such failure
continues for two Business Days, or (iii) with respect to Section 6.14(b),
unless such failure continues for five Business Days; or

 

 

 

          (c) Other Defaults. Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on

-99-

--------------------------------------------------------------------------------



EXECUTION VERSION

 

 

 

its part to be performed or observed and such failure continues for thirty (30)
days after the earlier of notice thereof from the Administrative Agent or the
Required Lenders to the Borrower or a Responsible Officer of the Borrower
obtaining knowledge thereof; or

 

 

 

          (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

 

 

 

          (e) Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A)
fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) and such payment is not made
within any applicable grace period in respect of any Material Indebtedness
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement), or (B) fails
to observe or perform any other agreement or condition relating to any such
Material Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default or other event is to cause, or to permit the holder or holders of such
Material Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause, with the giving of notice if required, such Indebtedness to
be demanded or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity; provided that
this clause (i)(B) shall not apply to secured Indebtedness of a Loan Party or a
Subsidiary permitted hereunder that becomes due upon the sale or transfer by
such Loan Party or Subsidiary of the assets securing such Indebtedness, or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which a Loan Party or any Subsidiary thereof is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by the Loan Party or such Subsidiary as a result thereof
is greater than $5,000,000 and such Loan Party or Subsidiary is unable to pay
such amount upon such termination; or

 

 

 

          (f) Insolvency Proceedings, Etc. Any Loan Party or any of its
Subsidiaries (other than any Immaterial Subsidiary) institutes or consents to
the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or a proceeding shall be commenced or a petition filed, without the
application or consent of such Person, seeking or requesting the appointment of
any receiver, trustee, custodian, conservator, liquidator, rehabilitator or
similar officer is appointed and the appointment continues undischarged,
undismissed or unstayed for 60 calendar days or an order or decree approving or
ordering any of the foregoing shall be entered; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

 

 

 

          (g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any
Subsidiary thereof (other than any Immaterial Subsidiary) becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due in the ordinary course of business, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any

-100-

--------------------------------------------------------------------------------



EXECUTION VERSION

 

 

 

material part of the property of any such Person and is not released, vacated or
fully bonded within 20 days after its issuance or levy; or

 

 

 

          (h) Judgments. There is entered against any Loan Party or any
Subsidiary thereof (i) one or more final judgments or orders for the payment of
money in an aggregate amount (as to all such judgments and orders) exceeding
$15,000,000 and such judgment(s) or order(s) shall continue unsatisfied or
unstayed for a period of 10 consecutive days, or (ii) any one or more
non-monetary judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) such judgment or order, by reason of a pending appeal or
otherwise, shall not have been satisfied, vacated, discharged, stayed or bonded
for a period of 20 consecutive days; or

 

 

 

          (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC which would reasonably likely result in a
Material Adverse Effect, or (ii) the Borrower or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan which would reasonably likely result in a
Material Adverse Effect; or

 

 

 

          (j) Invalidity of Loan Documents. (i) Any provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in any manner the validity or enforceability of any provision of any
Loan Document; or any Loan Party denies that it has any or further liability or
obligation under any provision of any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document or seeks to avoid, limit
or otherwise adversely affect any Lien purported to be created under any
Security Document; or (ii) any Lien purported to be created under any Security
Document shall cease to be (other than pursuant to the terms thereof), or shall
be asserted by any Loan Party (or, with respect to any material assets of the
type included in the Borrowing Base, any other Person) not to be, a valid and
perfected Lien on any Collateral (other than an immaterial portion of the
Collateral not of the type included in the Borrowing Base, as determined by the
Administrative Agent in its Permitted Discretion), with the priority required by
the applicable Security Document, except to the extent resulting from the
failure of the Agents to file UCC continuation statements or to maintain
“control” (as such term is defined in the UCC), as applicable; or

 

 

 

          (k) Change of Control. There occurs any Change of Control; or

 

 

 

          (l) Cessation of Business. Except as otherwise expressly permitted
hereunder, any Loan Party shall take any action to suspend the operation of the
business of the Loan Parties, taken as a whole, in the ordinary course,
including, without limitation, liquidation of all or a material portion of its
assets or Store locations, or employ an agent or other third party to conduct a
program of closings, liquidations or “Going-Out-Of-Business” sales of any
material portion of its business; or

 

 

 

          (m) Indictment. The indictment of any Loan Party, under any Applicable
Law where the crime alleged would constitute a felony under Applicable Law and
such indictment remains unquashed or such legal process remains undismissed for
a period of 90 days or more, unless the

-101-

--------------------------------------------------------------------------------



EXECUTION VERSION

 

 

 

Administrative Agent, in its reasonable discretion, determines that the
indictment is not material; or

 

 

 

          (n) Subordination. Any payments of principal of or premium and
interest on any Subordinated Indebtedness are made or received in violation of
the subordination provisions of the documents evidencing or governing such
Subordinated Indebtedness or any other breach of the subordination provisions of
the documents evidencing or governing such Subordinated Indebtedness occurs.

 

 

          8.02 Remedies Upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent may, or, at the request of the
Required Lenders shall, take any or all of the following actions:

 

 

 

          (a) declare the Commitments of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such Commitments and obligation shall be terminated;

 

 

 

          (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Loan Parties;

 

 

 

          (c) require that the Loan Parties Cash Collateralize the L/C
Obligations; and

 

 

 

          (d) whether or not the maturity of the Obligations shall have been
accelerated pursuant hereto, proceed to protect, enforce and exercise all rights
and remedies of the Credit Parties under this Agreement, any of the other Loan
Documents or applicable Law, including, but not limited to, by suit in equity,
action at law or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement and the
other Loan Documents or any instrument pursuant to which the Obligations or
Other Liabilities are evidenced, and, if such amount shall have become due, by
declaration or otherwise, proceed to enforce the payment thereof or any other
legal or equitable right of the Credit Parties;

provided, however, that upon the occurrence of any Event of Default with respect
to any Loan Party or any Subsidiary thereof under Section 8.01(f), the
obligation of each Lender to make Loans and any obligation of the L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Loan
Parties to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

          No remedy herein is intended to be exclusive of any other remedy and
each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute or any other provision of Law.

          8.03 Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations and Other Liabilities shall be applied by
the Administrative Agent in the following order:

-102-

--------------------------------------------------------------------------------



EXECUTION VERSION

 

 

 

          First, to payment of that portion of the Obligations constituting
fees, indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and the Collateral Agent
and amounts payable under Article III) payable to the Administrative Agent and
the Collateral Agent, each in its capacity as such;

 

 

 

          Second, to payment of that portion of the Obligations constituting
indemnities, expenses, and other amounts (other than principal, interest and
fees) payable to the Lenders and the L/C Issuer (including expenses to the
respective Lenders and the L/C Issuer and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;

 

 

 

          Third, to the extent not previously reimbursed by the Lenders, to
payment to the Lenders of that portion of the Obligations constituting principal
and accrued and unpaid interest on any Permitted Overadvances, ratably among the
Lenders in proportion to the amounts described in this clause Third payable to
them;

 

 

 

          Fourth, to the extent that Swing Line Loans have not been refinanced
by a Committed Loan, payment to the Swing Line Lender of that portion of the
Obligations constituting accrued and unpaid interest and unpaid principal on the
Swing Line Loans;

 

 

 

          Fifth, to payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans, L/C Borrowings and other Obligations,
and fees (including Letter of Credit Fees), ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Fifth payable to them;

 

 

 

          Sixth, to payment of that portion of the Obligations constituting
unpaid principal of the Loans and L/C Borrowings, ratably among the Lenders and
the L/C Issuer in proportion to the respective amounts described in this clause
Sixth held by them;

 

 

 

          Seventh, to the Administrative Agent for the account of the L/C
Issuer, to Cash Collateralize that portion of L/C Obligations comprised of the
aggregate undrawn amount of Letters of Credit;

 

 

 

          Eighth, to payment of all other Obligations (including without
limitation the cash collateralization of unliquidated indemnification
obligations as provided in Section 10.04), ratably among the Credit Parties in
proportion to the respective amounts described in this clause Eighth held by
them;

 

 

 

          Ninth, to payment of that portion of the Other Liabilities arising
from Cash Management Services to the extent secured under the Security
Documents, ratably among the Credit Parties in proportion to the respective
amounts described in this clause Ninth held by them;

 

 

 

          Tenth, to payment of all other Other Liabilities arising from Bank
Products to the extent secured under the Security Documents, ratably among the
Credit Parties in proportion to the respective amounts described in this clause
Tenth held by them; and

 

 

 

          Last, the balance, if any, after all of the Obligations and Other
Liabilities have been indefeasibly paid in full, to the Loan Parties or as
otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Seventh above shall be
applied to satisfy drawings under such Letters of

-103-

--------------------------------------------------------------------------------



EXECUTION VERSION

Credit as they occur. If any amount remains on deposit as Cash Collateral after
all Letters of Credit have either been fully drawn or expired, such remaining
amount shall be applied to the other Obligations and Other Liabilities, if any,
in the order set forth above.

ARTICLE IX
ADMINISTRATIVE AGENT

          9.01 Appointment and Authority.

 

 

 

          (a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
(other than the provisions of Section 9.06) are solely for the benefit of the
Administrative Agent, the Collateral Agent, the Lenders and the L/C Issuer, and
no Loan Party or any Subsidiary thereof shall have rights as a third party
beneficiary of any of such provisions.

 

 

 

          (b) Each of the Lenders (in its capacities as a Lender), Swing Line
Lender and the L/C Issuer hereby irrevocably appoints Bank of America as
Collateral Agent and authorizes the Collateral Agent to act as the agent of such
Lender and the L/C Issuer for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Obligations and Other Liabilities, together with such powers and discretion
as are reasonably incidental thereto. In this connection, the Collateral Agent,
as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Collateral Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Collateral Agent), shall be entitled to the
benefits of all provisions of this Article IX and Article X (including Section
10.04(c)), as though such co-agents, sub-agents and attorneys-in-fact were the
“collateral agent” under the Loan Documents, as if set forth in full herein with
respect thereto.

          9.02 Rights as a Lender. The Persons serving as the Agents hereunder
shall have the same rights and powers in their capacity as a Lender as any other
Lender and may exercise the same as though they were not the Administrative
Agent or the Collateral Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Administrative Agent or the Collateral Agent hereunder
in its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Loan Parties
or any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent or the Collateral Agent hereunder and without any duty to
account therefor to the Lenders.

          9.03 Exculpatory Provisions. The Agents shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Agents:

 

 

 

          (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

 

 

          (b) shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by

-104-

--------------------------------------------------------------------------------



EXECUTION VERSION

 

 

 

the other Loan Documents that the Administrative Agent or the Collateral Agent,
as applicable, is required to exercise as directed in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents), provided that no Agent
shall be required to take any action that, in its respective opinion or the
opinion of its counsel, may expose such Agent to liability or that is contrary
to any Loan Document or applicable law; and

 

 

 

          (c) shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Loan Parties or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent, the Collateral Agent or any of its Affiliates in any
capacity.

No Agent shall be liable for any action taken or not taken by it (i) with the
Consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a final and non-appealable judgment of a
court of competent jurisdiction.

          The Agents shall not be deemed to have knowledge of any Default unless
and until notice describing such Default is given to such Agent by the Loan
Parties, a Lender or the L/C Issuer. In the event that the Agents obtains such
actual knowledge or receives such a notice, the Agents shall give prompt notice
thereof to each of the other Credit Parties. Upon the occurrence of an Event of
Default, the Agents shall take such action with respect to such Default or Event
of Default as shall be reasonably directed by the Required Lenders. Unless and
until the Agents shall have received such direction, the Agents may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to any such Default or Event of Default as they shall deem advisable in
the best interest of the Credit Parties. In no event shall the Agents be
required to comply with any such directions to the extent that any Agent
believes that its compliance with such directions would be unlawful.

          The Agents shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Agents.

          9.04 Reliance by Agents.

          Each Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including, but not limited to,
any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, the Administrative Agent may

-105-

--------------------------------------------------------------------------------



EXECUTION VERSION

presume that such condition is satisfactory to such Lender or the L/C Issuer
unless the Administrative Agent shall have received written notice to the
contrary from such Lender or the L/C Issuer prior to the making of such Loan or
the issuance of such Letter of Credit. Each Agent may consult with legal counsel
(who may be counsel for any Loan Party), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

          9.05 Delegation of Duties. Each Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by such Agent. Each
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Agents and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as such Agent.

          9.06 Resignation of Agents. Either Agent may at any time give written
notice of its resignation to the Lenders, the L/C Issuer and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right to appoint a successor, which shall be a bank with an office in the United
States, or an Affiliate of any such bank with an office in the United States and
shall, unless an Event of Default has occurred and is continuing at the time of
such appointment, be reasonably acceptable to the Borrower. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days after the retiring Agent gives notice
of its resignation, then the retiring Agent may on behalf of the Lenders and the
L/C Issuer, appoint a successor Administrative Agent or Collateral Agent, as
applicable, meeting the qualifications set forth above; provided that if the
Administrative Agent or the Collateral Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
Collateral held by the Collateral Agent on behalf of the Lenders or the L/C
Issuer under any of the Loan Documents, the retiring Collateral Agent shall
continue to hold such collateral security until such time as a successor
Collateral Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the L/C Issuer directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent or Collateral Agent, as applicable,
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) Agent, and
the retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Administrative Agent
or Collateral Agent hereunder.

          Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the

-106-

--------------------------------------------------------------------------------



EXECUTION VERSION

retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

          9.07 Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the L/C Issuer acknowledges that it has, independently and without
reliance upon the Agents or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Agents or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder. Except as provided
in Section 9.12, the Agents shall not have any duty or responsibility to provide
any Credit Party with any other credit or other information concerning the
affairs, financial condition or business of any Loan Party that may come into
the possession of the Agents.

          9.08 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, Co-Syndication Agents or
Documentation Agent listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent,
Collateral Agent, a Lender or the L/C Issuer hereunder.

          9.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Loan Parties)
shall be entitled and empowered, by intervention in such proceeding or otherwise

 

 

 

          (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations and Other Liabilities that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuer, the Administrative Agent and the other
Credit Parties (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the L/C Issuer, the Administrative
Agent, such Credit Parties and their respective agents and counsel and all other
amounts due the Lenders, the L/C Issuer the Administrative Agent and such Credit
Parties under Sections 2.03(i), 2.03(j) and 2.03(k) as applicable, 2.09 and
10.04) allowed in such judicial proceeding; and

 

 

 

          (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 10.04.

          Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or the L/C Issuer any plan of reorganization,

-107-

--------------------------------------------------------------------------------



EXECUTION VERSION

arrangement, adjustment or composition affecting the Obligations or Other
Liabilities or the rights of any Lender or the L/C Issuer or to authorize the
Administrative Agent to vote in respect of the claim of any Lender or the L/C
Issuer in any such proceeding.

          9.10 Collateral and Guaranty Matters. The Credit Parties irrevocably
authorize the Agents, at their option and in their discretion,

 

 

 

          (a) to release any Lien on any property granted to or held by the
Collateral Agent under any Loan Document (i) upon termination of the Aggregate
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations for which no claim has been asserted) and the
expiration or termination of all Letters of Credit (unless cash collateralized
or supported by back-to-back letters of credit reasonably satisfactory to the
L/C Issuer), (ii) that is Disposed of or to be Disposed of as part of or in
connection with any Disposition permitted hereunder or under any other Loan
Document, or (iii) if approved, authorized or ratified in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents) in accordance with
Section 10.01;

 

 

 

          (b) to subordinate any Lien on any property granted to or held by the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by clause (h) of the definition of Permitted
Encumbrances; and

 

 

 

          (c) to release any Guarantor from its obligations under the Facility
Guaranty and each other applicable Loan Document) if such Person ceases to be a
Subsidiary as a result of a transaction permitted hereunder.

Upon request by any Agent at any time, the Required Lenders (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in the other Loan Documents) will confirm in writing such Agent’s authority to
release or subordinate its interest in particular types or items of property, or
to release any Guarantor from its obligations under the Facility Guaranty and
each other applicable Loan Document pursuant to this Section 9.10. In each case
as specified in this Section 9.10, the Agents will, at the Loan Parties’
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and Lien granted under the Security Documents or
to subordinate its interest in such item, or to release such Guarantor from its
obligations under the Facility Guaranty and each other applicable Loan Document,
in each case in accordance with the terms of the Loan Documents and this Section
9.10.

          9.11 Notice of Transfer.

          The Agents may deem and treat a Lender party to this Agreement as the
owner of such Lender’s portion of the Obligations for all purposes, unless and
until, and except to the extent, an Assignment and Acceptance shall have become
effective as set forth in Section 10.06.

          9.12 Reports and Financial Statements.

          By signing this Agreement, each Lender:

 

 

 

          (a) agrees to furnish the Administrative Agent after the occurrence
and during the continuance of a Triggering Event (and thereafter at such
frequency as the Administrative Agent may reasonably request) with a summary of
all Other Liabilities due or to become due to such Lender. In connection with
any distributions to be made hereunder, the Administrative Agent shall be
entitled to assume that no amounts are due to any Lender on account of Other
Liabilities

-108-

--------------------------------------------------------------------------------



EXECUTION VERSION

 

 

 

unless the Administrative Agent has received written notice thereof from such
Lender and if such notice is received, the Administrative Agent shall be
entitled to assume that the only amounts due to such Lender on account of Other
Liabilities is the amount set forth in such notice;

 

 

 

          (b) is deemed to have requested that the Administrative Agent furnish
such Lender, promptly after they become available, copies of all Borrowing Base
Certificates and financial statements required to be delivered by the Borrower
hereunder and all commercial finance examinations and appraisals of the
Collateral received by the Agents (collectively, the “Reports”);

 

 

 

          (c) expressly agrees and acknowledges that the Administrative Agent
makes no representation or warranty as to the accuracy of the Reports, and shall
not be liable for any information contained in any Report;

 

 

 

          (d) expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that the Agents or any other party
performing any audit or examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel;

 

 

 

          (e) agrees to keep all Reports confidential in accordance with the
provisions of Section 10.07 hereof; and

 

 

 

          (f) without limiting the generality of any other indemnification
provision contained in this Agreement, agrees: (i) to hold the Agents and any
such other Lender preparing a Report harmless from any action the indemnifying
Lender may take or conclusion the indemnifying Lender may reach or draw from any
Report in connection with any Credit Extensions that the indemnifying Lender has
made or may make to the Borrower, or the indemnifying Lender’s participation in,
or the indemnifying Lender’s purchase of, a Loan or Loans; and (ii) to pay and
protect, and indemnify, defend, and hold the Agents and any such other Lender
preparing a Report harmless from and against, the claims, actions, proceedings,
damages, costs, expenses, and other amounts (including attorney costs) incurred
by the Agents and any such other Lender preparing a Report as the direct or
indirect result of any third parties who might obtain all or part of any Report
through the indemnifying Lender.

          9.13 Agency for Perfection.

          Each Lender hereby appoints each other Lender as agent for the purpose
of perfecting Liens for the benefit of the Agents and the Lenders, in assets
which, in accordance with Article 9 of the UCC or any other applicable Law of
the United States can be perfected only by possession. Should any Lender (other
than the Agents) obtain possession of any such Collateral, such Lender shall
notify the Agents thereof, and, promptly upon the Collateral Agent’s request
therefor shall deliver such Collateral to the Collateral Agent or otherwise deal
with such Collateral in accordance with the Collateral Agent’s instructions.

          9.14 Indemnification of Agents. The Lenders shall indemnify the
Agents, the L/C Issuer and any other Related Party (to the extent not reimbursed
by the Loan Parties and without limiting the obligations of Loan Parties
hereunder), ratably according to their respective Applicable Percentages, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against any
Agent, the L/C Issuer and any other Related Party in any way relating to or
arising out of this Agreement or any other Loan Document or any action taken or
omitted to be taken by any Agent, the L/C Issuer and any other Related Party in
connection therewith; provided, that no Lender shall

-109-

--------------------------------------------------------------------------------



EXECUTION VERSION

be liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from such Agent’s, the L/C Issuer’s and their Related Parties’ gross negligence
or willful misconduct as determined by a final and nonappealable judgment of a
court of competent jurisdiction.

          9.15 Relation among Lenders. The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Agents) authorized to act
for, any other Lender.

ARTICLE X
MISCELLANEOUS

          10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no Consent to any departure by any
Loan Party therefrom, shall be effective unless in writing signed by the
Administrative Agent, with the Consent of the Required Lenders, and the Borrower
or the applicable Loan Party, as the case may be, and each such waiver or
Consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

 

 

 

          (a) extend or, increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written Consent of
such Lender;

 

 

 

          (b) postpone any date fixed by this Agreement or any other Loan
Document for (i) any payment or mandatory prepayment of principal, interest,
fees or other amounts due to the applicable Lenders (or any of them) hereunder
or under any of the other Loan Documents without the written Consent of each
Lender entitled to such payment, or (ii) any scheduled or mandatory reduction of
the Aggregate Commitments hereunder or under any other Loan Document without the
written Consent of each applicable Lender;

 

 

 

          (c) reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document, without the written Consent of each Lender entitled to such
amount; provided, however, that only the Consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate;

 

 

 

          (d) change Section 2.13 or Section 8.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written Consent of
each Lender;

 

 

 

          (e) change any provision of this Section or the definition of
“Required Lenders”, or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written Consent of each Lender;

 

 

 

          (f) except as expressly permitted hereunder or under any other Loan
Document, release, or limit the liability of, any Loan Party without the written
Consent of each Lender;

 

 

 

          (g) except for Permitted Dispositions, release all or substantially
all of the Collateral from the Liens of the Security Documents without the
written Consent of each Lender;

-110-

--------------------------------------------------------------------------------



EXECUTION VERSION

 

 

 

          (h) change the definition of the term “Borrowing Base” or any
component definition thereof if as a result thereof the amounts available to be
borrowed by the Borrower would be increased without the written Consent of each
Lender, provided that the foregoing shall not limit the discretion of the
Administrative Agent to change, establish or eliminate any Reserves;

 

 

 

          (i) modify the definition of Permitted Overadvance so as to increase
the amount thereof or, except as provided in such definition, the time period
for a Permitted Overadvance without the written Consent of each Lender; and

 

 

 

          (j) except as expressly permitted herein or in any other Loan
Document, subordinate the Obligations hereunder or the Liens granted hereunder
or under the other Loan Documents, to any other Indebtedness or Lien, as the
case may be without the written Consent of each Lender;

and, provided further, that (i) no amendment, waiver or Consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or Consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or Consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv) no
amendment, waiver or Consent shall, unless in writing and signed by the
Collateral Agent in addition to the Lenders required above, affect the rights or
duties of the Collateral Agent under this Agreement or any other Loan Document,
and (v) the Fee Letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

          Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, (x) no provider or holder of any Bank Products or Cash
Management Services shall have any voting or approval rights hereunder (or be
deemed a Lender) solely by virtue of its status as the provider or holder of
such agreements or products or the Obligations owing thereunder, nor shall the
consent of any such provider or holder be required (other than in their
capacities as Lenders, to the extent applicable) for any matter hereunder or
under any of the other Loan Documents, including as to any matter relating to
the Collateral or the release of Collateral or any Loan Party, and (y) any Loan
Document may be amended and waived with the consent of the Administrative Agent
at the request of the Borrower without the need to obtain the consent of any
other Lender if such amendment or waiver is delivered in order (i) to comply
with local Law or advice of local counsel, (ii) to cure ambiguities or defects
or (iii) to cause any Loan Document to be consistent with this Agreement and the
other Loan Documents

          If any Lender does not Consent (a “Non-Consenting Lender”) to a
proposed amendment, waiver, consent or release with respect to any Loan Document
that requires the Consent of each Lender and that has been approved by the
Required Lenders, the Borrower may replace such Non-Consenting Lender in
accordance with Section 10.13; provided that such amendment, waiver, consent or
release can be effected as a result of the assignment contemplated by such
Section (together with all other such assignments required by the Borrower to be
made pursuant to this paragraph).

-111-

--------------------------------------------------------------------------------



EXECUTION VERSION

          10.02 Notices; Effectiveness; Electronic Communications.

 

 

 

          (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

 

 

                    (i) if to the Loan Parties, the Agents, the L/C Issuer or
the Swing Line Lender, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 10.02; and

 

 

 

                    (ii) if to any other Lender, to the address, telecopier
number, electronic mail address or telephone number specified in its
Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

 

 

          (b) Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. Each Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

          Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

 

 

          (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-

-112-

--------------------------------------------------------------------------------



EXECUTION VERSION

 

 

 

INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM. In no event shall the Agents or any of their Related Parties
(collectively, the “Agent Parties”) have any liability to any Loan Party, any
Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Loan Parties’ or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to any Loan Party, any
Lender, the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

 

 

 

          (d) Change of Address, Etc. Each of the Loan Parties, the Agents, the
L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Agents, the L/C Issuer and the Swing Line Lender. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, telecopier number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender.

 

 

 

          (e) Reliance by Agents, L/C Issuer and Lenders. The Agents, the L/C
Issuer and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Committed Loan Notices and Swing Line Loan Notices)
purportedly given by or on behalf of the Loan Parties even if (i) such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Loan Parties shall indemnify the Agents, the L/C Issuer, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Loan Parties. All telephonic notices to and other telephonic
communications with the Agents may be recorded by the Agents, and each of the
parties hereto hereby consents to such recording.

          10.03 No Waiver; Cumulative Remedies. No failure by any Credit Party
to exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges provided herein and in the other Loan Documents
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. Without limiting the generality of the foregoing, the making of
a Loan or issuance of a Letter of Credit shall not be construed as a waiver of
any Default, regardless of whether any Credit Party may have had notice or
knowledge of such Default at the time.

          10.04 Expenses; Indemnity; Damage Waiver.

 

 

 

          (a) Costs and Expenses. The Borrower shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Agents, the Arranger and any
Person providing Cash Management Services or furnishing Bank Products to any of
the Loan Parties, in connection with

-113-

--------------------------------------------------------------------------------



EXECUTION VERSION

 

 

 

this Agreement and the other Loan Documents, including without limitation (A)
the reasonable and documented fees, charges and disbursements of (1) counsel for
the Agents and the Arranger, (2) appraisers, (3) commercial finance examiners,
and (4) all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of the Obligations and Other
Liabilities, as wells as expenses of any outside consultants engaged by the
Agents, (B) in connection with (1) the syndication of the credit facilities
provided for herein, (2) the preparation, negotiation, administration,
management, execution and delivery of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (3) the enforcement or protection of their rights in connection
with this Agreement or the Loan Documents or efforts to preserve, protect,
collect, or enforce the Collateral or in connection with any proceeding under
any Debtor Relief Laws, or (4) any workout, restructuring or negotiations in
respect of any Obligations and Other Liabilities, and (ii) with respect to the
L/C Issuer, all reasonable out-of-pocket expenses incurred in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder; and (iii) all reasonable out-of-pocket expenses
incurred by the Credit Parties who are not the Agents, the Arranger, the L/C
Issuer or any Person providing Cash Management Services or furnishing Bank
Products to any of the Loan Parties, after the occurrence and during the
continuance of an Event of Default, provided that such Credit Parties shall be
entitled to reimbursement for no more than one counsel representing all such
Credit Parties (absent a conflict of interest in which case the Credit Parties
may engage and be reimbursed for additional counsel).

 

 

 

          (b) Indemnification by the Loan Parties. The Loan Parties shall
indemnify the Agents (and any sub-agent thereof), each other Credit Party, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, causes of action, damages, liabilities, settlement payments,
costs, and related expenses (including the fees, charges and disbursements of
any counsel for any Indemnitee but excluding Taxes, which shall be governed by
Section 3.01), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Agents (and any
sub-agents thereof) and their Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit, (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by any Loan Party
or any of its Subsidiaries, or any Environmental Liability related in any way to
any Loan Party or any of its Subsidiaries, (iv) any claims of, or amounts paid
by any Credit Party to, a Blocked Account Bank or other Person which has entered
into a control agreement with any Credit Party hereunder, or (v) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party or any of
the Loan Parties’ directors, shareholders or creditors, and regardless of
whether any Indemnitee is a party thereto, in all cases, whether or not caused
by or arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the

-114-

--------------------------------------------------------------------------------



EXECUTION VERSION

 

 

 

gross negligence, bad faith or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Borrower or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.

 

 

 

          (c) Reimbursement by Lenders. Without limiting their obligations under
Section 9.14 hereof, to the extent that the Loan Parties for any reason fail to
indefeasibly pay any amount required under subsection (a) or (b) of this Section
10.04 to be paid by it, each Lender severally agrees to pay to the Agents (or
any such sub-agent), the L/C Issuer or such Related Party, as the case may be,
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Agents (or any such sub-agent) or the L/C Issuer in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Agents (or any such sub-agent) or L/C Issuer in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).

 

 

 

          (d) Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable Law, the Loan Parties shall not assert, and hereby
waive, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

 

 

 

          (e) Payments. All amounts due under this Section shall be payable on
demand (accompanied by back-up documentation to the extent available).

 

 

 

          (f) Survival. The agreements in this Section shall survive the
resignation of any Agent and the L/C Issuer, the assignment of any Commitment or
Loan by any Lender, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

          10.05 Payments Set Aside. To the extent that any payment by or on
behalf of the Loan Parties is made to any Credit Party, or any Credit Party
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Credit Party in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and the L/C Issuer severally agrees
to pay to the Agents upon demand its Applicable Percentage (without duplication)
of any amount so recovered from or repaid by the Agents, plus interest thereon
from the date of such demand to the date such payment is made at a rate per
annum equal to the Federal Funds Rate from time to time in

-115-

--------------------------------------------------------------------------------



EXECUTION VERSION

effect. The obligations of the Lenders and the L/C Issuer under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

          10.06 Successors and Assigns.

                    (a) Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Loan Party may assign or otherwise transfer any of its rights or obligations
hereunder or under any other Loan Document without the prior written Consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of Section 10.06(b), (ii) by way of
participation in accordance with the provisions of subsection Section 10.06(d),
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of Section 10.06(f) (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Credit Parties) any legal or equitable right, remedy or claim under or by reason
of this Agreement.

                    (b) Assignments by Lenders. Any Lender may at any time
assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its
Commitment(s) and the Loans (including for purposes of this Section 10.06(b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

                              (i) Minimum Amounts

 

 

 

                              (A) in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund with respect to a Lender, no minimum amount need be
assigned; and

 

 

 

                              (B) in any case not described in subsection
(b)(i)(A)of this Section, the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) or, if the Commitment is not then
in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

 

 

 

                    (ii) Proportionate Amounts. Each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement with respect to the Loans or the
Commitment assigned, except that this clause (ii) shall not apply to the Swing
Line Lender’s rights and obligations in respect of Swing Line Loans;

-116-

--------------------------------------------------------------------------------



EXECUTION VERSION

 

 

 

                    (iii) Required Consents. No consent shall be required for
any assignment except to the extent required by subsection (b)(i)(B) of this
Section and, in addition:

 

 

 

                              (A) the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (1) a Default
has occurred and is continuing at the time of such assignment or (2) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;

 

 

 

                              (B) the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of any Commitment if such assignment is to a Person that
is not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender; and

 

 

 

                              (C) the consent of the applicable L/C Issuer (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment that increases the obligation of the assignee to participate in
exposure under one or more Letters of Credit (whether or not then outstanding).

 

 

 

                    (iv) Assignment and Assumption. The parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee of $3,500,
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

 

 

                    (v) Certain Additional Payments. In connection with any
assignment of rights and obligations of any Defaulting Lender hereunder, no such
assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the L/C Issuer or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Line Loans
in accordance with its Applicable Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01,

-117-

--------------------------------------------------------------------------------



EXECUTION VERSION

3.04, 3.05, and 10.04 with respect to facts and circumstances occurring prior to
the effective date of such assignment; provided, that except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 10.06(d).

                    (c) Register. The Administrative Agent, acting solely for
this purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the Loan
Parties, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender at any reasonable time and from time to time upon reasonable prior
notice. This Section 10.06(c) shall be construed so that the Loans and L/C
Obligations are at all times maintained in “registered form” within the meaning
of section 163(f), 871(h)(2) and 881(c) of the Code.

                    (d) Participations. Any Lender may at any time, without the
consent of, or notice to, the Loan Parties or the Administrative Agent, sell
participations to any Person (other than a natural person, a Defaulting Lender
or the Loan Parties or any of the Loan Parties’ Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans (including such Lender’s participations in L/C Obligations
and/or Swing Line Loans) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) such lender shall remain the holder of its Loans and
owner of its participation or other interest in any Letter of Credit for all
purposes hereunder, and (iv) the Loan Parties, the Agents, the Lenders and the
L/C Issuer shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
Participant shall agree in writing to comply with all confidentiality
obligations set forth in Section 10.07 as if such Participant was a Lender
hereunder.

          Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Loan Parties agree that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.06(b).
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as an agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any

-118-

--------------------------------------------------------------------------------



EXECUTION VERSION

commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

                    (e) Limitations upon Participant Rights. A Participant shall
not be entitled to receive any greater payment under Section 3.01 or 3.04 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Loan Parties, to comply with Section 3.01(e) as though it were a
Lender.

                    (f) Certain Pledges. Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

                    (g) Electronic Execution of Assignments. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption shall be deemed to include electronic signatures or the keeping
of records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

                    (h) Resignation as L/C Issuer or Swing Line Lender after
Assignment. Notwithstanding anything to the contrary contained herein, if at any
time Bank of America assigns all of its Commitment and Loans pursuant to
subsection (b) above, Bank of America may, (i) upon 10 days’ notice to the
Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 10 days’ notice
to the Borrower, resign as Swing Line Lender. In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Borrower shall be entitled
to appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of Bank of America as L/C Issuer or
Swing Line Lender, as the case may be. If Bank of America resigns as L/C Issuer,
it shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (b) the successor L/C Issuer shall issue letters of credit in

-119-

--------------------------------------------------------------------------------



EXECUTION VERSION

substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

          10.07 Treatment of Certain Information; Confidentiality. Each of the
Credit Parties agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, funding sources, attorneys, advisors and representatives (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 10.07, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (ii)
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Loan Party and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to any Credit Party or any of their respective Affiliates on a
non-confidential basis from a source (only if such Credit Party has no knowledge
that such source itself is not in breach of a confidentiality obligation) other
than the Loan Parties.

          For purposes of this Section, “Information” means all information
received from the Loan Parties or any Subsidiary thereof relating to the Loan
Parties or any Subsidiary thereof or their respective businesses, other than any
such information that is available to any Credit Party on a non-confidential
basis prior to disclosure by the Loan Parties or any Subsidiary thereof
(provided that if such information is furnished by a source known to such Credit
Party to be subject to a confidentiality obligation, such source, to the
knowledge of such Credit Party, is not in violation of such obligation by such
disclosure). Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

          Each of the Credit Parties acknowledges that (a) the Information may
include material non-public information concerning the Loan Parties or a
Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
Federal and state securities Laws.

          10.08 Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, the L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, after
obtaining the prior written consent of the Administrative Agent or the Required
Lenders, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the L/C Issuer or any such Affiliate
to or for the credit or the account of the Borrower or any other Loan Party
against any and all of the Obligations and Other Liabilities then due under this
Agreement or any other Loan Document to such Lender or the L/C Issuer,
regardless of the adequacy of the Collateral, and irrespective of whether or not

-120-

--------------------------------------------------------------------------------



EXECUTION VERSION

such Lender or the L/C Issuer shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower or such
Loan Party are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.16 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuer and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, the L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the L/C Issuer or their respective
Affiliates may have. Each Lender and the L/C Issuer agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

          10.09 Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

          10.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic image scan transmission (e.g., “pdf” or “tiff” via email) shall be as
effective as delivery of a manually executed counterpart of this Agreement.

          10.11 Survival. All representations and warranties made hereunder and
in any other Loan Document or other document delivered pursuant hereto or
thereto or in connection herewith or therewith shall survive the execution and
delivery hereof and thereof. Such representations and warranties have been or
will be relied upon by the Credit Parties, regardless of any investigation made
by any Credit Party or on their behalf and notwithstanding that any Credit Party
may have had notice or knowledge of any Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation (other than any contingent indemnification obligations for
which no claim has then been asserted) hereunder shall remain unpaid or
unsatisfied or any Letter of Credit shall remain outstanding. Further, the
provisions of Sections 3.01, 3.04, 3.05 and 10.04 and Article IX shall survive
and remain in full force and effect regardless of the repayment of the
Obligations, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any

-121-

--------------------------------------------------------------------------------



EXECUTION VERSION

provision hereof. In connection with the termination of this Agreement and the
release and termination of the security interests in the Collateral, the Agents
may require such indemnities and collateral security as they shall reasonably
deem necessary or appropriate to protect the Credit Parties against (x) loss on
account of credits previously applied to the Obligations that may subsequently
be reversed or revoked, and (y) any obligations that may thereafter arise with
respect to the Other Liabilities.

          10.12 Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.

          10.13 Replacement of Lenders. If any Lender requests compensation
under Section 3.04, or if any Lender delivers a notice described in Section
3.02, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, or if any Lender is a Defaulting Lender or a Non-Consenting Lender, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

 

 

 

          (a) the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b);

 

 

 

          (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances being so assigned, accrued
interest thereon, accrued fees and all other amounts payable to it in respect
thereof hereunder and under the other Loan Documents (including any amounts
under Section 3.05) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);

 

 

 

          (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

 

 

          (d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

          10.14 Governing Law; Jurisdiction; Etc.

-122-

--------------------------------------------------------------------------------



EXECUTION VERSION

                    (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (EXCEPT FOR THE
CONFLICT OF LAWS RULES THEREOF, BUT INCLUDING GENERAL OBLIGATIONS LAW SECTIONS
5-1401 AND 5-1402).

                    (b) SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION (EXCEPT AS PROVIDED IN CLAUSE (e) BELOW) OF THE COURTS OF THE STATE
OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT
OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF,
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE LOAN PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT. EACH OF THE LOAN PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT ANY CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THE EXERCISE BY THE CREDIT PARTIES OF THEIR RIGHTS AND
REMEDIES WITH RESPECT TO THE COLLATERAL AGAINST ANY LOAN PARTY OR ITS PROPERTIES
IN THE COURTS OF ANY JURISDICTION.

                    (c) WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
LOAN PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

                    (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION
10.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

                    (e) ACTIONS COMMENCED BY LOAN PARTIES. EACH LOAN PARTY
AGREES THAT ANY ACTION COMMENCED BY ANY LOAN PARTY ASSERTING ANY CLAIM OR
COUNTERCLAIM ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT SHALL BE BROUGHT SOLELY IN A COURT OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY OR ANY FEDERAL COURT SITTING THEREIN AND CONSENTS TO
THE EXCLUSIVE JURISDICTION OF SUCH COURTS WITH RESPECT TO ANY SUCH ACTION.

          10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT

-123-

--------------------------------------------------------------------------------



EXECUTION VERSION

MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY AND WHETHER INITIATED BY OR AGAINST SUCH PERSON OR IN WHICH ANY
SUCH PERSON IS JOINED AS A PARTY LITIGANT). EACH PARTY HERETO (A) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

          10.16 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Loan Parties each
acknowledge and agree that: (i) the credit facility provided for hereunder and
any related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the Loan
Parties, on the one hand, and the Credit Parties, on the other hand, and each of
the Loan Parties is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, each Credit Party is and has been acting solely as a principal
and is not the financial advisor, agent or fiduciary, for the Loan Parties or
any of their respective Affiliates, stockholders, creditors or employees or any
other Person; (iii) none of the Credit Parties has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Loan Parties with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether any of the Credit
Parties has advised or is currently advising any Loan Party or any of its
Affiliates on other matters) and none of the Credit Parties has any obligation
to any Loan Party or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (iv) the Credit Parties and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Loan Parties and their respective
Affiliates, and none of the Credit Parties has any obligation to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship; and
(v) the Credit Parties have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and each of the Loan Parties has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate. Each of the Loan Parties hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against each of the
Credit Parties with respect to any breach or alleged breach of agency or
fiduciary duty.

          10.17 USA PATRIOT Act Notice. Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the Act. Each Loan Party is in compliance, in all material
respects, with the Patriot Act. No part of the proceeds of the Loans will be
used by the Loan Parties, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a

-124-

--------------------------------------------------------------------------------



EXECUTION VERSION

political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

          10.18 Foreign Asset Control Regulations. Neither of the advance of the
Loans nor the use of the proceeds of any thereof will violate the Trading With
the Enemy Act (50 U.S.C. § 1 et seq., as amended) (the “Trading With the Enemy
Act”) or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) (the “Foreign
Assets Control Regulations”) or any enabling legislation or executive order
relating thereto (which for the avoidance of doubt shall include, but shall not
be limited to (a) Executive Order 13224 of September 21, 2001 Blocking Property
and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or
Support Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (b)
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56)). Furthermore,
none of the Loan Parties or their Affiliates (a) is or will become a “blocked
person” as described in the Executive Order, the Trading With the Enemy Act or
the Foreign Assets Control Regulations or (b) engages or will engage in any
dealings or transactions, or be otherwise associated, with any such “blocked
person” or in any manner violative of any such order.

          10.19 Time of the Essence. Time is of the essence of the Loan
Documents.

          10.20 Press Releases.

 

 

 

          (a) Each Credit Party agrees that neither it nor its Affiliates will
in the future issue any press releases or other public disclosure using the name
of the Administrative Agent or its Affiliates or referring to this Agreement or
the other Loan Documents without at least two (2) Business Days’ prior notice to
the Administrative Agent and without the prior written consent of the
Administrative Agent unless (and only to the extent that) such Credit Party or
Affiliate is required to do so under applicable Law and then, in any event, such
Credit Party or Affiliate will consult with the Administrative Agent before
issuing such press release or other public disclosure.

 

 

 

          (b) Each Credit Party agrees that neither it nor its Affiliates will
in the future issue any press releases or other public disclosure using the name
of the Borrower or its Subsidiaries without at least two (2) Business Days’
prior notice to the Administrative Agent and the Borrower and without the prior
written consent of the Administrative Agent and the Borrower unless (and only to
the extent that) such Credit Party or Affiliate is required to do so under
applicable Law and then, in any event, such Credit Party or Affiliate will
consult with the Borrower before issuing such press release or other public
disclosure. Subject to the foregoing, each Loan Party consents to the
publication by Administrative Agent or any Lender of advertising material
relating to the financing transactions contemplated by this Agreement using any
Loan Party’s name, product photographs, logo or trademark upon the Borrower’s
approval, not to be unreasonably withheld. Administrative Agent or such Lender
shall provide a draft reasonably in advance of any advertising material to the
Borrower for review and comment prior to the publication thereof. Administrative
Agent reserves the right to provide to industry trade organizations information
necessary and customary for inclusion in league table measurements.

          10.21 Additional Waivers.

                    (a) The Obligations are the joint and several obligation of
each Loan Party. To the fullest extent permitted by Applicable Law, the
obligations of each Loan Party shall not be affected by (i) the failure of any
Credit Party to assert any claim or demand or to enforce or exercise any right
or

-125-

--------------------------------------------------------------------------------



EXECUTION VERSION

remedy against any other Loan Party under the provisions of this Agreement, any
other Loan Document or otherwise, (ii) any rescission, waiver, amendment or
modification of, or any release from any of the terms or provisions of, this
Agreement or any other Loan Document, or (iii) the failure to perfect any
security interest in, or the release of, any of the Collateral or other security
held by or on behalf of the Collateral Agent or any other Credit Party.

                    (b) The obligations of each Loan Party shall not be subject
to any reduction, limitation, impairment or termination for any reason (other
than the indefeasible payment in full in cash of the Obligations after the
termination of the Commitments), including any claim of waiver, release,
surrender, alteration or compromise of any of the Obligations, and shall not be
subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of any of
the Obligations or otherwise. Without limiting the generality of the foregoing,
the obligations of each Loan Party hereunder shall not be discharged or impaired
or otherwise affected by the failure of any Agent or any other Credit Party to
assert any claim or demand or to enforce any remedy under this Agreement, any
other Loan Document or any other agreement, by any waiver or modification of any
provision of any thereof, any default, failure or delay, willful or otherwise,
in the performance of any of the Obligations, or by any other act or omission
that may or might in any manner or to any extent vary the risk of any Loan Party
or that would otherwise operate as a discharge of any Loan Party as a matter of
law or equity (other than the indefeasible payment in full in cash of all the
Obligations after the termination of the Commitments).

                    (c) To the fullest extent permitted by applicable Law, each
Loan Party waives any defense based on or arising out of any defense of any
other Loan Party or the unenforceability of the Obligations or any part thereof
from any cause, or the cessation from any cause of the liability of any other
Loan Party, other than the indefeasible payment in full in cash of all the
Obligations and the termination of the Commitments. The Collateral Agent and the
other Credit Parties may, at their election, foreclose on any security held by
one or more of them by one or more judicial or non-judicial sales, accept an
assignment of any such security in lieu of foreclosure, compromise or adjust any
part of the Obligations, make any other accommodation with any other Loan Party,
or exercise any other right or remedy available to them against any other Loan
Party, without affecting or impairing in any way the liability of any Loan Party
hereunder except to the extent that all the Obligations have been indefeasibly
paid in full in cash and the Commitments have been terminated. Each Loan Party
waives any defense arising out of any such election even though such election
operates, pursuant to applicable Law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Loan Party against
any other Loan Party, as the case may be, or any security.

                    (d) Upon payment by any Loan Party of any Obligations, all
rights of such Loan Party against any other Loan Party arising as a result
thereof by way of right of subrogation, contribution, reimbursement, indemnity
or otherwise shall in all respects be subordinate and junior in right of payment
to the prior indefeasible payment in full in cash of all the Obligations and the
termination of the Commitments. In addition, any indebtedness of any Loan Party
now or hereafter held by any other Loan Party is hereby subordinated in right of
payment to the prior indefeasible payment in full of the Obligations and no Loan
Party will demand, sue for or otherwise attempt to collect any such
indebtedness. If any amount shall erroneously be paid to any Loan Party on
account of (i) such subrogation, contribution, reimbursement, indemnity or
similar right or (ii) any such indebtedness of any Loan Party, such amount shall
be held in trust for the benefit of the Credit Parties and shall forthwith be
paid to the Administrative Agent to be credited against the payment of the
Obligations, whether matured or unmatured, in accordance with the terms of this
Agreement and the other Loan Documents. Subject to the foregoing, to the extent
that any Loan Party shall, under this Agreement as a joint and several obligor,
repay any of the Obligations constituting Loans made to the Borrower hereunder
or other Obligations incurred directly and primarily by the Borrower or any
other Loan Party (an “Accommodation Payment”),

-126-

--------------------------------------------------------------------------------



EXECUTION VERSION

then the Loan Party making such Accommodation Payment shall be entitled to
contribution and indemnification from, and be reimbursed by, each of the other
Loan Parties in an amount, for each of such other Loan Parties, equal to a
fraction of such Accommodation Payment, the numerator of which fraction is such
other Loan Party’s Allocable Amount and the denominator of which is the sum of
the Allocable Amounts of all of the Loan Parties. As of any date of
determination, the “Allocable Amount” of each Loan Party shall be equal to the
maximum amount of liability for Accommodation Payments which could be asserted
against such Loan Party hereunder without (a) rendering such Loan Party
“insolvent” within the meaning of Section 101 (31) of the Bankruptcy Code,
Section 2 of the Uniform Fraudulent Transfer Act (“UFTA”) or Section 2 of the
Uniform Fraudulent Conveyance Act (“UFCA”), (b) leaving such Loan Party with
unreasonably small capital or assets, within the meaning of Section 548 of the
Bankruptcy Code, Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving
such Loan Party unable to pay its debts as they become due within the meaning of
Section 548 of the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the
UFCA.

          10.22 No Strict Construction.

          The parties hereto have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

          10.23 Attachments.

          The exhibits, schedules and annexes attached to this Agreement are
incorporated herein and shall be considered a part of this Agreement for the
purposes stated herein, except that in the event of any conflict between any of
the provisions of such exhibits and the provisions of this Agreement, the
provisions of this Agreement shall prevail.

[signature pages follow]

-127-

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the date first
above written.

 

 

 

 

BORROWER:

 

 

 

 

FOOT LOCKER, INC.

 

 

 

 

By:

/s/ John A. Maurer

 

 

--------------------------------------------------------------------------------

 

Name:

John A. Maurer

 

Title:

Vice President and Treasurer

 

 

 

 

GUARANTORS:

 

 

 

 

FOOT LOCKER RETAIL, INC.

 

TEAM EDITION APPAREL, INC.

 

FOOT LOCKER STORES, INC.

 

FOOT LOCKER SPECIALTY, INC.

 

ROBBY’S SPORTING GOODS, INC.

 

FOOT LOCKER CORPORATE SERVICES, INC.

 

FOOT LOCKER HOLDINGS, INC.

 

FOOT LOCKER SOURCING, INC.

 

FOOT LOCKER OPERATIONS, LLC

 

FL RETAIL OPERATIONS LLC

 

FL SPECIALTY OPERATIONS LLC

 

FL EUROPE HOLDINGS, INC.

 

FL CANADA HOLDINGS, INC.

 

FOOT LOCKER ASIA, INC.

 

FL CORPORATE NY, LLC

 

FL RETAIL NY, LLC

 

FL SPECIALTY NY, LLC

 

FOOT LOCKER CARD SERVICES LLC

 

as to each of the foregoing

 

 

 

 

By:

/s/ John A. Maurer

 

 

--------------------------------------------------------------------------------

 

Name:

John A. Maurer

 

Title:

Vice President and Treasurer

Signature Page to Credit Agreement

--------------------------------------------------------------------------------




 

 

 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent and as Collateral Agent

 

 

 

 

By:

/s/ Christine Hutchinson

 

 

--------------------------------------------------------------------------------

 

Name:

Christine Hutchinson

 

Title:

Director

Signature Page to Credit Agreement

--------------------------------------------------------------------------------




 

 

 

 

BANK OF AMERICA, N.A., as L/C Issuer, as

 

Swing Line Lender and as a Lender

 

 

 

 

By:

/s/ Christine Hutchinson

 

 

--------------------------------------------------------------------------------

 

Name:

Christine Hutchinson

 

Title:

Director

Signature Page to Credit Agreement

--------------------------------------------------------------------------------




 

 

 

 

JPMORGAN CHASE BANK, N.A., as a

 

Lender

 

 

 

 

By:

/s/ Bonnie J. David

 

 

--------------------------------------------------------------------------------

 

Name:

Bonnie J. David

 

 

--------------------------------------------------------------------------------

 

Title:

Senior Underwriter

 

 

--------------------------------------------------------------------------------

Signature Page to Credit Agreement

--------------------------------------------------------------------------------




 

 

 

 

WELLS FARGO CAPITAL FINANCE,

 

LLC, as Co-Syndication Agent

 

 

 

 

 

 

 

By:

/s/ Wai Yin Cheng

 

 

--------------------------------------------------------------------------------

 

Name:

Wai Yin Cheng

 

 

--------------------------------------------------------------------------------

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------

 

 

 

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION, as a Lender

 

 

 

 

By:

/s/ Wai Yin Cheng

 

 

--------------------------------------------------------------------------------

 

Name:

Wai Yin Cheng

 

 

--------------------------------------------------------------------------------

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------

Signature Page to Credit Agreement

--------------------------------------------------------------------------------




 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as

 

Documentation Agent and as a Lender

 

 

 

 

By:

/s/ Lynn Gosselin

 

 

--------------------------------------------------------------------------------

 

Name:

Lynn Gosselin

 

Title:

Vice President

Signature Page to Credit Agreement

--------------------------------------------------------------------------------




 

 

 

 

CAPITAL ONE LEVERAGE FINANCE

 

CORPORATION, as a Lender

 

 

 

 

By:

/s/ Julianne Low

 

 

--------------------------------------------------------------------------------

 

Name:

Julianne Low

 

 

--------------------------------------------------------------------------------

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------

Signature Page to Credit Agreement

--------------------------------------------------------------------------------




 

 

 

 

HSBC BANK USA, N.A. as a Lender

 

 

 

 

By:

/s/ Brian Gingue

 

 

--------------------------------------------------------------------------------

 

Name:

Brian Gingue

 

 

--------------------------------------------------------------------------------

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------

Signature Page to Credit Agreement

--------------------------------------------------------------------------------




 

Schedule 1.01

 

Guarantors

 

Foot Locker Stores, Inc.

Robby’s Sporting Goods, Inc.

Team Edition Apparel, Inc.

Foot Locker Corporate Services, Inc.

Foot Locker Holdings, Inc.

Foot Locker Retail, Inc.

FL Retail Operations LLC

FL Specialty Operations LLC

Foot Locker Sourcing, Inc.

Foot Locker Specialty, Inc.

FL Europe Holdings, Inc.

Foot Locker Operations, LLC

FL Canada Holdings, Inc.

Foot Locker Asia, Inc.

FL Corporate NY, LLC

FL Retail NY, LLC

FL Specialty NY, LLC

Foot Locker Card Services LLC


--------------------------------------------------------------------------------



Schedule 1.02

Immaterial Subsidiaries

 

 

 

 

Name

 

State or Other
Jurisdiction of Incorporation

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Foot Locker China, Inc.

 

Delaware

FLE Management B.V.

 

Netherlands

Foot Locker Europe.com B.V.

 

Netherlands

Foot Locker Japan, Inc.

 

Delaware

Foot Locker Retail New York, Inc.

 

Delaware

Foot Locker Specialty New York, Inc.

 

Delaware

Foot Locker (Thailand) Co., Ltd.

 

Thailand

Kids Mart, Inc.

 

Florida

Kids Mart, Inc.

 

Delaware

Little Folk Shop Inc.

 

Delaware

Randy River, Inc.

 

Delaware

Custom Cut, Inc.

 

Delaware

RX Place, Inc.

 

Delaware

Specialty Times, Inc.

 

Delaware

Venator Group Administration, Inc.

 

Delaware

AB Specialty, Inc.

 

Delaware

Barclay Park and Church Advertising Inc.

 

Delaware

Checklot Service Center, Inc.

 

Delaware

Frame Scene, Inc.

 

Delaware

Herald Square Stationers, Inc.

 

Delaware

Lamston 37-33/45 Seventy-Fourth Street Corp.

 

New York

Lamston 69-73/5 Grand Avenue Corp.

 

New York

Lamston 1279 Third Avenue Corp.

 

New York

Red Grille of Hawaii, Inc.

 

Delaware

Red Grille of Louisiana, Inc.

 

Delaware

Trade Center Realty, Inc.

 

Delaware

Woolco Fashionwear Corp.

 

Delaware

Woolco Inc.

 

Delaware

233 Broadway, Inc.

 

New York

340 Supply Co.

 

Pennsylvania

Venator Group Franchises LLC

 

Delaware

Rosedale Accessory Lady, Inc.

 

Minnesota

Accessory Lady, Inc.

 

Texas

Atlanta Southlake Accessory Lady, Inc.

 

Georgia

Beachwood Accessory Lady, Inc.

 

Ohio

Brea Accessory Lady, Inc.

 

California

Bridgewater Commons Accessory Lady, Inc.

 

New Jersey

Buckland Hills Accessory Lady, Inc.

 

Connecticut

Cherry Hill Accessory Lady, Inc.

 

New Jersey

Chesterfield Accessory Lady, Inc.

 

Virginia

Chicago Accessory Lady, Inc.

 

Illinois

Copley Place Accessory Lady, Inc.

 

Massachusetts


--------------------------------------------------------------------------------




 

 

 

 

Name

 

State or Other
Jurisdiction of Incorporation

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Colonie Center Accessory Lady, Inc.

 

New York

Crabtree Mall Accessory Lady, Inc.

 

North Carolina

Dadeland Center Accessory Lady, Inc.

 

Florida

Delamo Accessory Lady, Inc.

 

California

Fashion Valley Accessory Lady, Inc.

 

California

Four Seasons Accessory Lady, Inc.

 

North Carolina

Fox Valley Accessory Lady, Inc.

 

Illinois

Garden State Accessory Lady, Inc.

 

New Jersey

The Gardens Accessory Lady, Inc.

 

Florida

Glendale Accessory Lady, Inc.

 

California

Grand Avenue Accessory Lady, Inc.

 

Wisconsin

Hanes Mall Accessory Lady, Inc.

 

North Carolina

Hawthorne Center (IL.) Accessory Lady, Inc.

 

Illinois

Lakeside Accessory Lady, Inc.

 

Louisiana

Mainplace Accessory Lady, Inc.

 

California

Mall Del Norte Accessory Lady, Inc.

 

Texas

McAllen Accessory Lady, Inc.

 

Texas

Penn Square Accessory Lady, Inc.

 

Oklahoma

Pentagon City Accessory Lady, Inc.

 

Virginia

Raceway Accessory Lady, Inc.

 

New Jersey

Randhurst Accessory Lady, Inc.

 

Illinois

Regency Square Accessory Lady, Inc.

 

Florida

Ridgedale Accessory Lady, Inc.

 

Minnesota

McLean Accessory Lady, Inc.

 

Virginia

Menlo Park Accessory Lady, Inc.

 

New Jersey

Montclair Accessory Lady, Inc.

 

California

Montgomery Accessory Lady, Inc.

 

Maryland

Northbrook Accessory Lady, Inc.

 

Illinois

North County Fair Accessory Lady, Inc.

 

California

Northridge Accessory Lady, Inc.

 

California

Oakbrook Center Accessory Lady, Inc.

 

Illinois

The Oaks Accessory Lady, Inc.

 

California

Orlando Accessory Lady, Inc.

 

Florida

Paradise Valley Accessory Lady, Inc.

 

Arizona

Palm Beach Mall Accessory Lady, Inc.

 

Florida

Paramus Park Accessory Lady, Inc.

 

New Jersey

The Parks Accessory Lady, Inc.

 

Texas

Riverside Hackensack Accessory Lady, Inc.

 

New Jersey

Roosevelt Field Accessory Lady, Inc.

 

New York

Scottsdale Accessory Lady, Inc.

 

Arizona

Southdale Accessory Lady, Inc.

 

Minnesota

St. Louis Galleria Accessory Lady, Inc.

 

Missouri

Stoneridge Accessory Lady, Inc.

 

California

Stonestown Accessory Lady, Inc.

 

California

Sunrise Boulevard (Fla.) Accessory Lady, Inc.

 

Florida

Sunvalley Accessory Lady, Inc.

 

California

Towson Accessory Lady, Inc.

 

Maryland

Tri-County Accessory Lady, Inc.

 

Ohio

Tysons Corner Accessory Lady, Inc.

 

Virginia


--------------------------------------------------------------------------------




 

 

 

 

Name

 

State or Other
Jurisdiction of Incorporation

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Valley Fair Accessory Lady, Inc.

 

California

Willowbrook Accessory Lady, Inc.

 

New Jersey

Woodman Avenue Accessory Lady, Inc.

 

California

Armel, Inc.

 

Florida

Armel Acquisition, Inc.

 

Florida

Champs of Crossgates, Inc.

 

Florida

Champs of Holyoke, Inc.

 

Florida

Champs Sporting Goods of Esplanade, Inc.

 

Florida

Champs Sporting Goods, Inc.

 

Tennessee

Champs Sport Shops, Inc. of Maryville

 

Florida

Champs Sport Shops, Inc. of Cutler Ridge

 

Florida

Champs Sport Shops, Inc. of Broward

 

Florida

Champs Sport Shops of Daytona, Inc.

 

Florida

San Del of Jacksonville, Inc.

 

Florida

Champs Sport Shops, Inc. of 163rd Street

 

Florida

San Del, Inc. of Atlanta

 

Florida

Champs Four Seasons, Inc.

 

North Carolina

Joe Chichelo, Inc.

 

Florida

Champs Sport Shops, Inc.

 

Florida

Champs Sport Shops, Inc. of Aventura

 

Florida

Champs Sporting Goods of N.C., Inc.

 

North Carolina

Champs Sport Shops, Inc. of Miami International

 

Florida

Champs Sporting Goods, Inc.

 

Louisiana

Champs Sport Shops, Inc. of Omni

 

Florida

Champs Sport Shops, Inc. of Nashville

 

Florida

Champs Sport Shops, Inc. of Houston

 

Florida

Champs Sport Shops, Inc. of Fort Lauderdale

 

Florida

Sneakers Inc. of Greensboro

 

North Carolina

Sneakers Inc. of Knoxville

 

Tennessee

Sneakers Inc. of Daytona Beach

 

Florida

Champs of Maryland, Inc.

 

Florida

Champs of Virginia, Inc.

 

Florida

SneaKee Feet of Maryland, Inc.

 

Florida

SneaKee Feet of Montgomery Village, Inc.

 

Florida

SneaKee Feet of North Carolina, Inc.

 

Florida

Runner-Up of Orlando, Inc.

 

Florida

SneaKee Feet of Tampa, Inc.

 

Florida

SneaKee Feet, Inc.

 

Florida

Champs of Missouri, Inc.

 

Missouri

Champs Sport Shops of Maryland, Inc.

 

Maryland

Champs of Connecticut, Inc.

 

Connecticut

Champs Sport Shops of Massachusetts, Inc.

 

Massachusetts

Champs of Georgia, Inc.

 

Georgia

Champs of New Jersey, Inc.

 

New Jersey

Champs of Oklahoma, Inc.

 

Oklahoma

Champs of Tennessee, Inc.

 

Tennessee

SneaKee Feet of Washington Outlet Mall, Inc.

 

Florida

Foot Locker Atlantic City, LLC

 

Delaware

Menlo Trading Company

 

California


--------------------------------------------------------------------------------




 

 

 

 

Name

 

State or Other
Jurisdiction of Incorporation

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Athletic Shoe Factory, Inc.

 

California

Janess Properties, Inc.

 

Delaware

Foot Locker Investments LLC

 

Delaware

Kinney Trading Corp.

 

New York

SFMB Specialty Corporation

 

California

Foot Locker Realty Corporation

 

New York

Foot Locker Pacific Holdings, Inc.

 

Delaware

Woolworth Holding S. de R.L. de C.V.

 

Mexico

Foot Locker de Mexico, S.A. de C.V.

 

Mexico

Distribuidora Foot Locker S.A. de C.V.

 

Mexico

3093459 Nova Scotia Limited

 

Nova Scotia

Foot Locker Europe CV LP, LLC

 

Delaware

FLE CV GP, LLC

 

Delaware

Venator Group Sourcing Taiwan LLC

 

Delaware

FL Corporate NY LLC

 

New York

Foot Locker Germany Management GmbH

 

Germany

Foot Locker (Shoes) Ltd.

 

Ireland

Foot Locker Istanbul Sports Wear Industry and Commerce LLP

 

Turkey

Foot Locker Dominican Republic, LLC

 

Delaware

Foot Locker Germany Administration GmbH

 

Germany

FL ETVE LLC

 

Delaware


--------------------------------------------------------------------------------



Schedule 2.01

Commitments and Applicable Percentages

 

 

 

 

 

 

 

 

Lender

 

Commitment

 

Applicable Percentage

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Bank of America, N.A.

 

$

40,000,000.00

 

 

20.0000

%

JPMorgan Chase Bank, N.A.

 

$

40,000,000.00

 

 

20.0000

%

Wells Fargo Bank, National Association

 

$

37,500,000.00

 

 

18.7500

%

U.S. Bank National Association

 

$

35,000,000.00

 

 

17.5000

%

HSBC Bank USA, N.A.

 

$

25,000,000.00

 

 

12.5000

%

Capital One Leverage Finance Corp.

 

$

22,500,000.00

 

 

11.2500

%

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

TOTAL

 

$

200,000,000.00

 

 

100.0000

%


--------------------------------------------------------------------------------



Schedule 4.01

Security Documents and other Loan Documents

 

 

Security Documents

 

 

1)

Amended and Restated Security Agreement by and among the Collateral Agent and
the Loan Parties (as Pledgors thereunder), together with all schedules and
exhibits annexed thereto

 

 

Other Loan Documents

 

 

1)

Due Diligence Certificate (as defined in the Amended and Restated Security
Agreement), together with all schedules annexed thereto

 

 

2)

That certain Post-Closing Letter by and among the Administrative Agent and the
Loan Parties, together with all exhibits annexed thereto

 

 

3)

Confirmation, Ratification and Amendment of Ancillary Loan Documents, by and
among the Loan Parties, the Administrative Agent and the Collateral Agent.


--------------------------------------------------------------------------------



Schedule 5.01

Loan Parties Organizational Information

 

 

 

 

 

 

 

 

 

Name

 

Type of
Organization

 

Jurisdiction of
Organization/
Formation

 

Organizational
Identification
Number

 

Federal
Taxpayer
Identification
Number

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Foot Locker, Inc.

 

corporation

 

New York

 

not issued

 

13-3513936

 

 

 

 

 

 

 

 

 

Foot Locker Stores, Inc.

 

corporation

 

Delaware

 

2203435

 

13-3533483

 

 

 

 

 

 

 

 

 

Robby’s Sporting Goods, Inc.

 

corporation

 

Florida

 

492970

 

59-1641036

 

 

 

 

 

 

 

 

 

Team Edition Apparel, Inc.

 

corporation

 

Florida

 

324141

 

59-1202727

 

 

 

 

 

 

 

 

 

Foot Locker Corporate Services, Inc.

 

corporation

 

Delaware

 

0861249

 

22-2223346

 

 

 

 

 

 

 

 

 

Foot Locker Holdings, Inc.

 

corporation

 

New York

 

not issued

 

13-2630755

 

 

 

 

 

 

 

 

 

Foot Locker Retail, Inc.

 

corporation

 

New York

 

not issued

 

13-1988404

 

 

 

 

 

 

 

 

 

FL Retail Operations LLC

 

limited liability company

 

New York

 

not issued

 

20-0991785

 

 

 

 

 

 

 

 

 

FL Specialty Operations LLC

 

limited liability company

 

New York

 

not issued

 

20-0991731

 

 

 

 

 

 

 

 

 

Foot Locker Sourcing, Inc.

 

corporation

 

Delaware

 

0837376

 

13-2936366

 

 

 

 

 

 

 

 

 

Foot Locker Specialty, Inc.

 

corporation

 

New York

 

not issued

 

13-5493340

 

 

 

 

 

 

 

 

 

FL Europe Holdings, Inc.

 

corporation

 

Delaware

 

3587453

 

57-1161169

 

 

 

 

 

 

 

 

 

Foot Locker Operations, LLC

 

limited liability company

 

Delaware

 

3365517

 

81-0584311

 

 

 

 

 

 

 

 

 

FL Canada Holdings, Inc.

 

corporation

 

Delaware

 

3469381

 

16-1625677


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

Name

 

Type of
Organization

 

Jurisdiction of
Organization/
Formation

 

Organizational
Identification
Number

 

Federal
Taxpayer
Identification
Number

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

Foot Locker Asia, Inc.

 

corporation

 

Delaware

 

2354272

 

13-3741700

 

 

 

 

 

 

 

 

 

FL Corporate NY, LLC

 

limited liability company

 

Delaware

 

3702777

 

20-0214890

 

 

 

 

 

 

 

 

 

FL Retail NY, LLC

 

limited liability company

 

Delaware

 

3702776

 

20-0214844

 

 

 

 

 

 

 

 

 

FL Specialty NY, LLC

 

limited liability company

 

Delaware

 

3702775

 

20-0214872

 

 

 

 

 

 

 

 

 

Foot Locker Card Services LLC

 

limited liability company

 

Virginia

 

S131151-5

 

20-2247388


--------------------------------------------------------------------------------



Schedule 5.05

Material Indebtedness

BONDS

 

 

 

 

 

 

 

Bonds Outstanding

 

Custodian Bank

 

Pay

 

Maturity

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

119,597,000

 

Bank of New York

 

8.50%

 

1/15/2022


--------------------------------------------------------------------------------



Schedule 5.06

Litigation

None.

--------------------------------------------------------------------------------



Schedule 5.09

Litigation
None.

--------------------------------------------------------------------------------



SCHEDULE 5.13

Subsidiaries

 

 

 

 

 

Name

 1

 

Jurisdiction of Incorporation

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Foot Locker, Inc.

 

 

New York

Footlocker.com, Inc.

 

 

Delaware

Eastbay, Inc.

 

 

Wisconsin

FL Corporate NY, LLC

 

 

Delaware

Foot Locker Australia, Inc.

 

 

Delaware

Foot Locker New Zealand, Inc.

 

 

Delaware

The Richman Brothers Company

 

 

Ohio

Custom Cut, Inc.

 

 

Delaware

RX Place, Inc.

 

 

Delaware

Specialty Times, Inc.

 

 

Delaware

Team Edition Apparel, Inc.

 

 

Florida

Venator Group Administration, Inc.

 

 

Delaware

Foot Locker Germany Holdings GmbH

 

 

Germany

Foot Locker Germany GmbH & Co. KG

 

 

Germany

Foot Locker Germany Management GmbH

 

 

Germany

Foot Locker Germany Administration GmbH

 

 

Germany

Foot Locker Holdings, Inc.

 

 

New York

Retail Company of Germany, Inc.

 

 

Delaware

Foot Locker Canada Holdings LP 2 3

 

 

Canada

FL Canada Holdings ULC

 

 

Canada

Foot Locker Canada Co.

 

 

Canada

3093459 Nova Scotia Limited

 

 

Canada

FL Canada Holdings, Inc.

 

 

Delaware

Foot Locker Pacific Holdings, Inc.

 

 

Delaware

Woolworth Holding S. de R.L. de C.V. 4

 

 

Mexico

Foot Locker de Mexico, S.A. de C.V. 5

 

 

Mexico

Distribuidora Foot Locker S.A. de C.V. 6

 

 

Mexico

Foot Locker Sourcing, Inc.

 

 

Delaware

Venator Group Sourcing Taiwan LLC

 

 

Delaware

1 The name of each subsidiary company is indented under the name of its parent
company and, unless noted in a footnote, each such subsidiary is 100% owned by
its parent. All subsidiaries wholly owned, directly or indirectly, by Foot
Locker, Inc. are consolidated for accounting and financial reporting purposes.

2 General Partner is Foot Locker Holdings, Inc.; Limited Partner is FL Canada
Holdings, Inc.

3 Owner of 17 shares of FL Finance Europe (US) Limited.

4 Liquidation and dissolution pending.

5 Liquidation and dissolution pending.

6 Liquidation and dissolution pending.

14

--------------------------------------------------------------------------------




 

 

 

[Foot Locker, Inc. — (Cont.)]

 

 

FLE CV Management, Inc.

 

Delaware

Foot Locker ETVE, Inc.

 

Delaware

Foot Locker Spain C.V.

 

Netherlands7

FL ETVE LLC

 

Delaware

Foot Locker Europe Holdings, S.L.

 

Spain

FLE CV GP, LLC

 

Delaware

Foot Locker Europe CV LP, LLC

 

Delaware

FLE C.V. 8

 

Netherlands

FL Finance (Europe) Limited

 

Ireland

Foot Locker Retail Ireland Limited

 

Ireland

Foot Locker (Shoes) Ltd.

 

Ireland

FL Finance Europe (US) Limited

 

Ireland

FLE Franchising Limited

 

Ireland

FLE Holdings BV

 

Netherlands

FLE Logistics B.V.

 

Netherlands

Foot Locker Europe B.V.

 

Netherlands

Foot Locker Denmark B.V.

 

Netherlands

Foot Locker Poland Spólka z ograniczonq odpowiedzialnościq 9

 

Poland

Foot Locker Greece Athletic Goods Ltd.

 

Greece

FL France Holdings S.A.S.

 

France

Foot Locker France S.A.S.

 

France

Foot Locker Austria GmbH

 

Austria

Foot Locker Belgium B.V.B.A.

 

Belgium

Foot Locker Czech Republic s.r.o.

 

Czech Republic

Foot Locker Denmark ApS

 

Denmark

Foot Locker - Artigos Desportivos e de Tempos Livres Lda.

 

Portugal

Foot Locker Europe.com B.V.

 

Netherlands

Foot Locker Scandinavia B.V.

 

Netherlands

Foot Locker Suisse SA

 

Switzerland

Foot Locker Hungary Kft

 

Hungary

FLE Management B.V.

 

Netherlands

Foot Locker Istanbul Sport Giyim Sanayi ve Ticaret LS

 

Turkey

Foot Locker U.K. Limited

 

U.K.

Freedom Sportsline Limited

 

U.K.

Foot Locker Italy S.r.l.

 

Italy

Foot Locker Netherlands B.V.

 

Netherlands

Foot Locker Sweden AB

 

Sweden

Foot Locker Spain S.L.

 

Spain

7 Dutch limited partnership. General partner is Foot Locker ETVE, Inc. (99.9%);
limited partner is FL ETVE LLC (0.10%).

8 Dutch limited partnership. General partners are Foot Locker Europe Holdings SL
(99.506%) and FLE CV GP, LLC (0.247%). Limited partner is Foot Locker Europe CV
LP, LLC (0.247%).

9 Foot Locker Netherlands B.V. is also a member of this limited liability
company.

15

--------------------------------------------------------------------------------




 

 

 

[Foot Locker, Inc. — (Cont.)]

 

 

Foot Locker Specialty, Inc.

 

New York

CCS Direct LLC

 

Wisconsin

AB Specialty, Inc.

 

Delaware

Barclay Park and Church Advertising Inc.

 

Delaware

Checklot Service Center, Inc.

 

Delaware

Foot Locker Operations LLC

 

Delaware

FL Specialty NY, LLC

 

Delaware

FL Specialty Operations LLC

 

New York

Foot Locker Specialty New York, Inc.

 

Delaware

Frame Scene, Inc.

 

Delaware

Herald Square Stationers, Inc.

 

Delaware

Lamston 37-33/45 Seventy-Fourth Street Corp.

 

New York

Lamston 69-73/5 Grand Avenue Corp.

 

New York

Lamston 1279 Third Avenue Corp.

 

New York

Red Grille of Hawaii, Inc.

 

Delaware

Red Grille of Louisiana, Inc.

 

Delaware

Trade Center Realty, Inc.

 

Delaware

Woolco Fashionwear Corp.

 

Delaware

Woolco Inc.

 

Delaware

233 Broadway, Inc.

 

New York

340 Supply Co.

 

Pennsylvania

Venator Group Franchises LLC

 

Delaware

Rosedale Accessory Lady, Inc.

 

Minnesota

Accessory Lady, Inc.

 

Texas

Atlanta Southlake Accessory Lady, Inc.

 

Georgia

Beachwood Accessory Lady, Inc.

 

Ohio

Brea Accessory Lady, Inc.

 

California

Bridgewater Commons Accessory Lady, Inc.

 

New Jersey

Buckland Hills Accessory Lady, Inc.

 

Connecticut

Cherry Hill Accessory Lady, Inc.

 

New Jersey

Chesterfield Accessory Lady, Inc.

 

Virginia

Chicago Accessory Lady, Inc.

 

Illinois

Copley Place Accessory Lady, Inc.

 

Massachusetts

Colonie Center Accessory Lady, Inc.

 

New York

Crabtree Mall Accessory Lady, Inc.

 

North Carolina

Dadeland Center Accessory Lady, Inc.

 

Florida

Delamo Accessory Lady, Inc.

 

California

Fashion Valley Accessory Lady, Inc.

 

California

Four Seasons Accessory Lady, Inc.

 

North Carolina

Fox Valley Accessory Lady, Inc.

 

Illinois

Garden State Accessory Lady, Inc.

 

New Jersey

The Gardens Accessory Lady, Inc.

 

Florida

Glendale Accessory Lady, Inc.

 

California

16

--------------------------------------------------------------------------------




 

 

 

[Foot Locker, Inc. — (Cont.)]

 

 

[Foot Locker Specialty, Inc. — (Cont.)]

 

 

[Rosedale Accessory Lady, Inc. — (Cont.)]

 

 

Grand Avenue Accessory Lady, Inc.

 

Wisconsin

Hanes Mall Accessory Lady, Inc.

 

North Carolina

Hawthorne Center (IL.) Accessory Lady, Inc.

 

Illinois

Lakeside Accessory Lady, Inc.

 

Louisiana

Mainplace Accessory Lady, Inc.

 

California

Mall Del Norte Accessory Lady, Inc.

 

Texas

McAllen Accessory Lady, Inc.

 

Texas

Penn Square Accessory Lady, Inc.

 

Oklahoma

Pentagon City Accessory Lady, Inc.

 

Virginia

Raceway Accessory Lady, Inc.

 

New Jersey

Randhurst Accessory Lady, Inc.

 

Illinois

Regency Square Accessory Lady, Inc.

 

Florida

Ridgedale Accessory Lady, Inc.

 

Minnesota

McLean Accessory Lady, Inc.

 

Virginia

Menlo Park Accessory Lady, Inc.

 

New Jersey

Montclair Accessory Lady, Inc.

 

California

Montgomery Accessory Lady, Inc.

 

Maryland

Northbrook Accessory Lady, Inc.

 

Illinois

North County Fair Accessory Lady, Inc.

 

California

Northridge Accessory Lady, Inc.

 

California

Oakbrook Center Accessory Lady, Inc.

 

Illinois

The Oaks Accessory Lady, Inc.

 

California

Orlando Accessory Lady, Inc.

 

Florida

Paradise Valley Accessory Lady, Inc.

 

Arizona

Palm Beach Mall Accessory Lady, Inc.

 

Florida

Paramus Park Accessory Lady, Inc.

 

New Jersey

The Parks Accessory Lady, Inc.

 

Texas

Riverside Hackensack Accessory Lady, Inc.

 

New Jersey

Roosevelt Field Accessory Lady, Inc.

 

New York

Scottsdale Accessory Lady, Inc.

 

Arizona

Southdale Accessory Lady, Inc.

 

Minnesota

St. Louis Galleria Accessory Lady, Inc.

 

Missouri

Stoneridge Accessory Lady, Inc.

 

California

Stonestown Accessory Lady, Inc.

 

California

Sunrise Boulevard (Fla.) Accessory Lady, Inc.

 

Florida

Sunvalley Accessory Lady, Inc.

 

California

Towson Accessory Lady, Inc.

 

Maryland

Tri-County Accessory Lady, Inc.

 

Ohio

Tysons Corner Accessory Lady, Inc.

 

Virginia

Valley Fair Accessory Lady, Inc.

 

California

17

--------------------------------------------------------------------------------




 

 

 

[Foot Locker, Inc. — (Cont.)]

 

 

[Foot Locker Specialty, Inc. — (Cont.)]

 

 

[Rosedale Accessory Lady, Inc. — (Cont.)]

 

 

Willowbrook Accessory Lady, Inc.

 

New Jersey

Woodman Avenue Accessory Lady, Inc.

 

California

Foot Locker Retail, Inc.

 

New York

Armel, Inc.

 

Florida

Armel Acquisition, Inc.

 

Florida

Champs of Crossgates, Inc.

 

Florida

Champs of Holyoke, Inc.

 

Florida

Champs Sporting Goods of Esplanade, Inc.

 

Florida

Champs Sporting Goods, Inc.

 

Tennessee

Champs Sport Shops, Inc. of Maryville

 

Florida

Champs Sport Shops, Inc. of Cutler Ridge

 

Florida

Champs Sport Shops, Inc. of Broward

 

Florida

Champs Sport Shops of Daytona, Inc.

 

Florida

San Del of Jacksonville, Inc.

 

Florida

Champs Sport Shops, Inc. of 163rd Street

 

Florida

San Del, Inc. of Atlanta

 

Florida

Champs Four Seasons, Inc.

 

North Carolina

Joe Chichelo, Inc.

 

Florida

Champs Sport Shops, Inc.

 

Florida

Champs Sport Shops, Inc. of Aventura

 

Florida

Champs Sporting Goods of N.C., Inc.

 

North Carolina

Champs Sport Shops, Inc. of Miami International

 

Florida

Champs Sporting Goods, Inc.

 

Louisiana

Champs Sport Shops, Inc. of Omni

 

Florida

Champs Sport Shops, Inc. of Nashville

 

Florida

Champs Sport Shops, Inc. of Houston

 

Florida

Champs Sport Shops, Inc. of Fort Lauderdale

 

Florida

Sneakers Inc. of Greensboro

 

North Carolina

Sneakers Inc. of Knoxville

 

Tennessee

Sneakers Inc. of Daytona Beach

 

Florida

Champs of Maryland, Inc.

 

Florida

Champs of Virginia, Inc.

 

Florida

SneaKee Feet of Maryland, Inc.

 

Florida

SneaKee Feet of Montgomery Village, Inc.

 

Florida

SneaKee Feet of North Carolina, Inc.

 

Florida

Runner-Up of Orlando, Inc.

 

Florida

SneaKee Feet of Tampa, Inc.

 

Florida

SneaKee Feet, Inc.

 

Florida

Champs of Missouri, Inc.

 

Missouri

Champs Sport Shops of Maryland, Inc.

 

Maryland

18

--------------------------------------------------------------------------------




 

 

 

[Foot Locker, Inc. — (Cont.)]

 

 

[Foot Locker Retail, Inc. — (Cont.)]

 

 

[Armel, Inc. — (Cont.)]

 

 

Champs of Connecticut, Inc.

 

Connecticut

Champs Sport Shops of Massachusetts, Inc.

 

Massachusetts

Champs of Georgia, Inc.

 

Georgia

Champs of New Jersey, Inc.

 

New Jersey

Champs of Oklahoma, Inc.

 

Oklahoma

Champs of Tennessee, Inc.

 

Tennessee

SneaKee Feet of Washington Outlet Mall, Inc.

 

Florida

FL Retail Operations LLC

 

New York

Foot Locker Card Services LLC

 

Virginia

Foot Locker Retail New York, Inc.

 

Delaware

FL Europe Holdings, Inc.

 

Delaware

FL Retail NY, LLC

 

Delaware

Foot Locker Atlantic City, LLC

 

Delaware

Menlo Trading Company

 

California

Athletic Shoe Factory, Inc.

 

California

Foot Locker Stores, Inc.

 

Delaware

Janess Properties, Inc.

 

Delaware

Foot Locker Investments LLC

 

Delaware

Foot Locker Corporate Services, Inc.

 

Delaware

Kinney Trading Corp.

 

New York

Robby’s Sporting Goods, Inc.

 

Florida

SFMB Specialty Corporation

 

California

Foot Locker Realty, Inc.

 

New York

Foot Locker Dominican Republic, LLC

 

Delaware

Foot Locker Asia, Inc.

 

Delaware

Foot Locker (Thailand) Co., Ltd.

 

Thailand

Foot Locker China, Inc.

 

Delaware

Foot Locker Japan, Inc.

 

Delaware

Kids Mart, Inc.10

 

Florida

Kids Mart, Inc.

 

Delaware

Little Folk Shop Inc.

 

Delaware

Randy River, Inc.

 

Delaware

10 1 million shares of Series A Convertible Preferred Stock, par value $.001 per
share, pursuant to a Stock Acquisition Agreement dated May 30, 1996.

19

--------------------------------------------------------------------------------



Schedule 5.17

Intellectual Property Matters

NONE

20

--------------------------------------------------------------------------------



Schedule 5.18

Collective Bargaining Agreements

Collective Bargaining Agreement, dated June 1, 1998 through May 31, 2001, by and
between Woolworths-211 South State Street and International Union of Operating
Engineers, Local 399, and related Memorandum of Agreement, dated as of June 1,
2011, by and between Foot Locker Specialty, Inc. and International Union of
Operating Engineers, Local 399, applying to engineers employed by Foot Locker
Specialty, Inc., located at 211 State Street, Chicago, IL, effective through May
31, 2014.

21

--------------------------------------------------------------------------------



Schedule 6.02

Financial and Collateral Reporting

 

 

 

 

 

 

 

 

 

 

 

 

DATE

 

(X)

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Quarterly (due on fifteenth day of each Fiscal Quarter)11

 

 

 

 

 

 

 

•

Borrowing Base Certificate (BBC) with the following backup:

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

Borrowing Base backup to be received w/ BBC:

 

 

 

 

 

 

 

•

Inventory Roll forward (Departmental Operating Statement – DOS)

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

•

Shrink (AFAD and Champs Combining Forms)

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

•

Consignment Summary (DOS and Gross Margin System)

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

•

Summary of RTV Inventory by Location (General Ledger Query)

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

•

Eligible Credit Card Receivables (AFAD and Champs Combining Forms)

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

•

Rent Reserve (Accounts Payable)

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

•

Gift Card Liability Analysis (Balance Sheet & First Data Report)

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

•

Layaway Activity Report (Accounts Receivable Sub ledger)

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

Monthly (within 30 days after fiscal month end if requested by Agent):

 

 

 

 

 

 

 

•

Monthly Financial Statements (Consolidated statements of income or operations
and cash flows)

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

•

Officer’s Compliance Certificate

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

•

Adjusted Availability

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

Quarterly (within 45 days after the end of first three fiscal quarters):

 

 

 

 

 

 

 

•

Form 10-Q

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

•

Officer’s Compliance Certificate

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

Annually (within 90 days after year end):

 

 

 

 

 

 

 

•

Audited Annual Financial Statements (Form 10-K)

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

•

Officer’s Compliance Certificate (with MD&A)

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

Annually (within 45 days after year end):

 

 

 

 

 

 

 

•

Upcoming Fiscal Year Budget and Projections

 

 

 

 

 

 

 

 

(Quarterly I/S, B/S, CF, Availability model)

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 


 

 

Mailed to:

William P. Keenan

 

100 Federal Street

 

MA5-100-09-09

 

Boston, MA 02110

 

Tel: (617) 434-2490

 

Fax: (617) 434-4131


11 Such materials to be delivered (i) on the fifteenth day of each Fiscal Month
if a Monthly Accelerated Borrowing Base Delivery Event shall have occurred and
be continuing, or (ii) on the Wednesday of each week if a Weekly Accelerated
Borrowing Base Delivery Event shall have occurred and be continuing.

22

--------------------------------------------------------------------------------



Schedule 7.01

Existing Liens

NONE

23

--------------------------------------------------------------------------------



Schedule 7.02

Existing Investments12

 

 

 

 

 

 

 

 

 

 

 

Issuer

 

Amount

 

Start Date

 

 

Maturity Date

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

HSBC Bank USA (Savings Account)

 

$

44,839,420

 

 

1/20/2012

 

 

1/23/2012

 

Capital One Bank (Money Market Deposit)

 

$

75,000,000

 

 

1/20/2012

 

 

1/23/2012

 

JPMorgan Chase (Money Market Deposit)

 

$

103,436,000

 

 

1/20/2012

 

 

1/23/2012

 

TD Bank (Commercial High-Rate Money Market)

 

$

50,000,000

 

 

1/20/2012

 

 

1/23/2012

 

U.S. Bancorp (Open Time Deposit)

 

$

36,091,518

 

 

1/20/2012

 

 

1/23/2012

 

Summary U.S. Statistics

 

$

309,366,938

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Issuer

 

Amount

 

Start Date

 

 

Maturity Date

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

Auction Rate Security (Floating Rate Non-Cumulative Preferred Stock, Series 5)

 

 

7,000,000

 

 

11/22/2011

 

 

2/22/2012

 

 

 

 

 

 

 

 

 

 

 

 

Issuer

 

 

 

 

Face Value

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Northern Note

 

 

 

 

$

10,000,000

 

 

 

 


12 Investments as of January 20, 2012

24

--------------------------------------------------------------------------------



Schedule 7.03

Existing Indebtedness

 

 

 

 

 

 

 

Bonds

 

 

 

 

 

 

 

 

 

 

 

 

 

Bonds Outstanding

 

Custodian Bank

 

Coupon

 

Maturity

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

$119,597,000

 

Bank of New York Mellon

 

8.50%

 

1/15/2022

 

 

 

 

 

 

 

See attached.

 

 

 

 

 

 

25

--------------------------------------------------------------------------------



Schedule 7.03

Existing Indebtedness (continued)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FX Deals Outstanding

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Contract
Number

 

Trade
Date

 

Settle
Date

 

Company

 

Transaction
Type

 

 

 

 

 

Buy/
Sell

 

Amount

 

Spot
Rate

 

Fwd Pts.

 

All-In
Rate

 

 

 

Buy/
Sell

 

Amount

 

FX
Dealer

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

110628

 

11-Jul-11

 

15-Feb-12

 

Foot Locker UK

 

12 BP/EUR Merch Hedge

 

FWD

 

EUR

 

B

 

2,000,000.00

 

0.880000

 

-0.0029

 

0.877100

 

GBP

 

S

 

1,754,200.00

 

BoA

110805

 

11-Aug-11

 

15-Feb-12

 

Foot Locker UK

 

12 BP/EUR Merch Hedge

 

FWD

 

EUR

 

B

 

1,600,000.00

 

0.875000

 

0.0001

 

0.875100

 

GBP

 

S

 

1,400,160.00

 

BoA

110629

 

11-Jul-11

 

15-Mar-12

 

Foot Locker UK

 

12 BP/EUR Merch Hedge

 

FWD

 

EUR

 

B

 

2,000,000.00

 

0.880000

 

-0.0033

 

0.876700

 

GBP

 

S

 

1,753,400.00

 

BoA

110806

 

11-Aug-11

 

15-Mar-12

 

Foot Locker UK

 

12 BP/EUR Merch Hedge

 

FWD

 

EUR

 

B

 

700,000.00

 

0.875000

 

0.00015

 

0.875150

 

GBP

 

S

 

612,605.00

 

BoA

110808

 

12-Aug-11

 

15-Mar-12

 

Foot Locker UK

 

12 BP/EUR Merch Hedge

 

FWD

 

EUR

 

B

 

2,700,000.00

 

0.875000

 

-0.0001

 

0.874900

 

GBP

 

S

 

2,362,230.00

 

BoA

110630

 

11-Jul-11

 

17-Apr-12

 

Foot Locker UK

 

12 BP/EUR Merch Hedge

 

FWD

 

EUR

 

B

 

1,000,000.00

 

0.880000

 

-0.0036

 

0.876400

 

GBP

 

S

 

876,400.00

 

BoA

110631

 

12-Jul-11

 

17-Apr-12

 

Foot Locker UK

 

12 BP/EUR Merch Hedge

 

FWD

 

EUR

 

B

 

1,000,000.00

 

0.880000

 

-0.0035

 

0.876500

 

GBP

 

S

 

876,500.00

 

BoA

110809

 

12-Aug-11

 

17-Apr-12

 

Foot Locker UK

 

12 BP/EUR Merch Hedge

 

FWD

 

EUR

 

B

 

1,600,000.00

 

0.875000

 

0

 

0.875000

 

GBP

 

S

 

1,400,000.00

 

BoA

110632

 

12-Jul-11

 

16-May-12

 

Foot Locker UK

 

12 BP/EUR Merch Hedge

 

FWD

 

EUR

 

B

 

2,000,000.00

 

0.880000

 

-0.0037

 

0.876300

 

GBP

 

S

 

1,752,600.00

 

BoA

110810

 

12-Aug-11

 

16-May-12

 

Foot Locker UK

 

12 BP/EUR Merch Hedge

 

FWD

 

EUR

 

B

 

2,000,000.00

 

0.875000

 

0

 

0.875000

 

GBP

 

S

 

1,750,000.00

 

BoA

110633

 

12-Jul-11

 

20-Jun-12

 

Foot Locker UK

 

12 BP/EUR Merch Hedge

 

FWD

 

EUR

 

B

 

2,000,000.00

 

0.880000

 

-0.004

 

0.876000

 

GBP

 

S

 

1,752,000.00

 

BoA

110811

 

12-Aug-11

 

20-Jun-12

 

Foot Locker UK

 

12 BP/EUR Merch Hedge

 

FWD

 

EUR

 

B

 

2,000,000.00

 

0.875000

 

0.0001

 

0.875100

 

GBP

 

S

 

1,750,200.00

 

BoA

110807

 

11-Aug-11

 

18-Jul-12

 

Foot Locker UK

 

12 BP/EUR Merch Hedge

 

FWD

 

EUR

 

B

 

1,700,000.00

 

0.875000

 

0.0004

 

0.875400

 

GBP

 

S

 

1,488,180.00

 

BoA

110812

 

12-Aug-11

 

18-Jul-12

 

Foot Locker UK

 

12 BP/EUR Merch Hedge

 

FWD

 

EUR

 

B

 

2,800,000.00

 

0.875000

 

0.0001

 

0.875100

 

GBP

 

S

 

2,450,280.00

 

BoA

111211

 

14-Dec-11

 

15-Aug-12

 

Foot Locker UK

 

12 BP/EUR Merch Hedge

 

FWD

 

EUR

 

B

 

3,100,000.00

 

0.839280

 

0.00519

 

0.844470

 

GBP

 

S

 

2,617,857.00

 

BoA

110113

 

13-Jan-12

 

15-Aug-12

 

Foot Locker UK

 

12 BP/EUR Merch Hedge

 

FWD

 

EUR

 

B

 

2,000,000.00

 

0.828450

 

0.0033

 

0.831750

 

GBP

 

S

 

1,663,500.00

 

Wells

110119

 

20-Jan-12

 

15-Aug-12

 

Foot Locker UK

 

12 BP/EUR Merch Hedge

 

FWD

 

EUR

 

B

 

1,000,000.00

 

0.832300

 

0.003001

 

0.835301

 

GBP

 

S

 

835,301.00

 

HSBC

111212

 

14-Dec-11

 

12-Sep-12

 

Foot Locker UK

 

12 BP/EUR Merch Hedge

 

FWD

 

EUR

 

B

 

2,500,000.00

 

0.839400

 

0.005671

 

0.845071

 

GBP

 

S

 

2,112,677.50

 

HSBC

110114

 

13-Jan-12

 

12-Sep-12

 

Foot Locker UK

 

12 BP/EUR Merch Hedge

 

FWD

 

EUR

 

B

 

1,000,000.00

 

0.828050

 

0.003932

 

0.831982

 

GBP

 

S

 

831,982.00

 

HSBC

110120

 

20-Jan-12

 

12-Sep-12

 

Foot Locker UK

 

12 BP/EUR Merch Hedge

 

FWD

 

EUR

 

B

 

1,000,000.00

 

0.832300

 

0.003541

 

0.835841

 

GBP

 

S

 

835,841.00

 

HSBC

110106

 

10-Jan-12

 

17-Oct-12

 

Foot Locker UK

 

12 BP/EUR Merch Hedge

 

FWD

 

EUR

 

B

 

1,600,000.00

 

0.826110

 

0.004854

 

0.830964

 

GBP

 

S

 

1,329,542.40

 

BoA

110115

 

13-Jan-12

 

17-Oct-12

 

Foot Locker UK

 

12 BP/EUR Merch Hedge

 

FWD

 

EUR

 

B

 

1,000,000.00

 

0.828200

 

0.0046

 

0.832800

 

GBP

 

S

 

832,800.00

 

US Bank

110107

 

10-Jan-12

 

14-Nov-12

 

Foot Locker UK

 

12 BP/EUR Merch Hedge

 

FWD

 

EUR

 

B

 

2,500,000.00

 

0.826100

 

0.0054

 

0.831500

 

GBP

 

S

 

2,078,750.00

 

US Bank

110116

 

13-Jan-12

 

14-Nov-12

 

Foot Locker UK

 

12 BP/EUR Merch Hedge

 

FWD

 

EUR

 

B

 

1,000,000.00

 

0.827950

 

0.00539

 

0.833340

 

GBP

 

S

 

833,340.00

 

HSBC

110108

 

10-Jan-12

 

19-Dec-12

 

Foot Locker UK

 

12 BP/EUR Merch Hedge

 

FWD

 

EUR

 

B

 

3,300,000.00

 

0.826100

 

0.0061

 

0.832200

 

GBP

 

S

 

2,746,260.00

 

Wells

110117

 

13-Jan-12

 

19-Dec-12

 

Foot Locker UK

 

12 BP/EUR Merch Hedge

 

FWD

 

EUR

 

B

 

1,000,000.00

 

0.828200

 

0.0059

 

0.834100

 

GBP

 

S

 

834,100.00

 

US Bank

110118

 

19-Jan-12

 

19-Dec-12

 

Foot Locker UK

 

12 BP/EUR Merch Hedge

 

FWD

 

EUR

 

B

 

2,000,000.00

 

0.837700

 

0.0053

 

0.843000

 

GBP

 

S

 

1,686,000.00

 

US Bank

110109

 

10-Jan-12

 

16-Jan-13

 

Foot Locker UK

 

12 BP/EUR Merch Hedge

 

FWD

 

EUR

 

B

 

1,200,000.00

 

0.826100

 

0.0067

 

0.832800

 

GBP

 

S

 

999,360.00

 

Wells

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110110

 

12-Jan-12

 

15-Feb-12

 

Foot Locker Europe

 

2012 USD/EUR Merch Hedge

 

FWD

 

USD

 

B

 

1,000,000.00

 

1.281400

 

0.000069

 

1.281469

 

EUR

 

S

 

780,354.42

 

HSBC

110111

 

12-Jan-12

 

15-Mar-12

 

Foot Locker Europe

 

2012 USD/EUR Merch Hedge

 

FWD

 

USD

 

B

 

1,000,000.00

 

1.283100

 

0.000202

 

1.283302

 

EUR

 

S

 

779,239.80

 

HSBC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

111210

 

13-Dec-11

 

13-Jun-12

 

FL Finance (Europe) Ltd.

 

Loan Repayment from FL UK

 

FWD

 

GBP

 

S

 

7,400,000.00

 

0.842600

 

0.0038

 

0.846400

 

EUR

 

B

 

8,742,911.15

 

US Bank

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110121

 

20-Jan-12

 

24-Jan-12

 

Foot Locker Europe

 

TPA Adjustment

 

SPOT

 

EUR

 

S

 

5,372,510.00

 

0.830580

 

 

 

0.830580

 

GBP

 

B

 

4,462,299.36

 

BoA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

111208

 

13-Dec-11

 

13-Jun-12

 

FL Finance (Europe) Ltd.

 

Loan Repayment from FL UK

 

FWD

 

GBP

 

S

 

5,500,000.00

 

0.844600

 

0.003359

 

0.847959

 

EUR

 

B

 

6,486,162.66

 

BoA

110122

 

20-Jan-12

 

25-Jan-12

 

FL Finance (Europe) Ltd.

 

Loan Repayment from FL UK

 

FWD

 

GBP

 

S

 

5,500,000.00

 

0.830700

 

0.000013

 

0.830713

 

EUR

 

B

 

6,620,818.50

 

BoA

110123

 

20-Jan-12

 

13-Jun-12

 

FL Finance (Europe) Ltd.

 

Loan Repayment from FL UK - Close Out

 

FWD

 

GBP

 

B

 

5,500,000.00

 

0.830700

 

0.001652

 

0.832352

 

EUR

 

S

 

6,607,781.32

 

BoA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

111104

 

11-Nov-11

 

15-Feb-12

 

FL Canada Holdings, Inc.

 

Q4 Royalty

 

FWD

 

CAD

 

S

 

700,000.00

 

1.015900

 

0.002038

 

1.017938

 

USD

 

B

 

687,664.67

 

Wells

111202

 

09-Dec-11

 

15-Feb-12

 

FL Canada Holdings, Inc.

 

Q4 Royalty

 

FWD

 

CAD

 

S

 

1,250,000.00

 

1.019620

 

0.001621

 

1.021241

 

USD

 

B

 

1,224,000.99

 

BoA

110105

 

10-Jan-12

 

15-Feb-12

 

FL Canada Holdings, Inc.

 

Q4 Royalty

 

FWD

 

CAD

 

S

 

650,000.00

 

1.016600

 

0.000797

 

1.017397

 

USD

 

B

 

638,885.31

 

HSBC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

111021

 

27-Oct-11

 

25-Jan-12

 

Foot Locker, Inc.

 

2011 Earnings Translation - Q4

 

OPT-PUT

 

EUR

 

PUT

 

30,000,000.00

 

1.375000

 

 

 

1.375000

 

USD

 

S

 

41,250,000.00

 

JPMC


 

Fuel Hedge

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

2012 Forward Contracts

--------------------------------------------------------------------------------

Fiscal Month

 

Amount
Hedged

 

Contract Start Date

 

Contract End Date

 

Trade Price

 

Notional Value

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

January

 

 

 

 

 

 

 

 

 

 

 

 

 

Goldman

 

80,000

 

1/1/12

 

1/31/12

 

$

4.0420

 

$

323,360

 

Barclays

 

95,000

 

1/1/12

 

1/31/12

 

$

3.7550

 

$

356,725

 

February

 

 

 

 

 

 

 

 

 

 

 

 

 

Goldman

 

75,000

 

2/1/12

 

2/29/12

 

$

4.0420

 

$

303,150

 

Barclays

 

75,000

 

2/1/12

 

2/29/12

 

$

3.7550

 

$

281,625

 

March

 

 

 

 

 

 

 

 

 

 

 

 

 

Goldman

 

70,000

 

3/1/12

 

3/31/12

 

$

4.0420

 

$

282,940

 

Barclays

 

55,000

 

3/1/12

 

3/31/12

 

$

3.7550

 

$

206,525

 

April

 

 

 

 

 

 

 

 

 

 

 

 

 

Goldman

 

70,000

 

4/1/12

 

4/30/12

 

$

4.0420

 

$

282,940

 

Barclays

 

65,000

 

4/1/12

 

4/30/12

 

$

3.7550

 

$

244,075

 

May

 

 

 

 

 

 

 

 

 

 

 

 

 

Goldman

 

85,000

 

5/1/12

 

5/31/12

 

$

4.0420

 

$

343,570

 

Barclays

 

90,000

 

5/1/12

 

5/31/12

 

$

3.7550

 

$

337,950

 

June

 

 

 

 

 

 

 

 

 

 

 

 

 

Barclays

 

84,000

 

6/1/12

 

6/30/12

 

$

3.8570

 

$

323,988

 

Goldman

 

84,000

 

6/1/12

 

6/30/12

 

$

3.7400

 

$

314,160

 

July

 

 

 

 

 

 

 

 

 

 

 

 

 

Barclays

 

84,000

 

7/1/12

 

7/31/12

 

$

3.8570

 

$

323,988

 

Goldman

 

84,000

 

7/1/12

 

7/31/12

 

$

3.7400

 

$

314,160

 

August

 

 

 

 

 

 

 

 

 

 

 

 

 

Barclays

 

84,000

 

8/1/12

 

8/31/12

 

$

3.8570

 

$

323,988

 

Goldman

 

84,000

 

8/1/12

 

8/31/12

 

$

3.7400

 

$

314,160

 

September

 

 

 

 

 

 

 

 

 

 

 

 

 

Barclays

 

84,000

 

9/1/12

 

9/30/12

 

$

3.8570

 

$

323,988

 

Goldman

 

84,000

 

9/1/12

 

9/30/12

 

$

3.7400

 

$

314,160

 

October

 

 

 

 

 

 

 

 

 

 

 

 

 

Barclays

 

84,000

 

10/1/12

 

10/31/12

 

$

3.8570

 

$

323,988

 

Goldman

 

84,000

 

10/1/12

 

10/31/12

 

$

3.7400

 

$

314,160

 

November

 

 

 

 

 

 

 

 

 

 

 

 

 

Barclays

 

84,000

 

11/1/12

 

11/30/12

 

$

3.8570

 

$

323,988

 

Goldman

 

84,000

 

11/1/12

 

11/30/12

 

$

3.7400

 

$

314,160

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

2012 Forward Contract Total

 

1,768,000

 

 

 

 

 

 

 

 

$

6,791,748

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

26

--------------------------------------------------------------------------------



Schedule 10.02

Administrative Agent’s Office; Certain Addresses for Notices

 

 

 

 

 

 

 

 

 

Party

 

Address

 

Fax Number

 

Email Address

 

Telephone Number

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Borrower:
Foot Locker, Inc.

Website: http://www.footlocker-inc.com/

 

112 West 34th Street
New York, NY 10120

with a copy to:

Skadden, Arps, Slate,
Meagher & Flom LLP
Four Times Square
New York, NY 10036
Attn: Thomas Gowan, Esq.

 

(212) 720-4391



 

jmaurer@footlocker.com


thomas.gowan@skadden.com

 

(212) 720-4092



(212) 735-3000

 

 

 

 

 

 

 

 

 

Guarantors

 

112 West 34th Street
New York, NY 10120

with a copy to:

Skadden, Arps, Slate,
Meagher & Flom LLP
Four Times Square
New York, NY 10036
Attn: Thomas Gowan, Esq.

 

(212) 720-4391

 

jmaurer@footlocker.com



thomas.gowan@skadden.com

 

(212) 720-4092



(212) 735-3000

 

 

 

 

 

 

 

 

 

Administrative Agent, Collateral Agent, Swing Line Lender, L/C Issuer

 

Bank of America, N.A.
100 Federal Street, 9th Floor
Boston, Massachusetts 02110
Attn: Christine Hutchinson

with a copy to:

Riemer & Braunstein LLP
Three Center Plaza
Boston, Massachusetts 02108
Attention: David S. Berman, Esq.

 

(617) 434-4339




(617) 692-3550

 

christine.hutchinson@baml.com



dberman@riemerlaw.com

 

(617) 434-2385



(617) 523-9000

27

--------------------------------------------------------------------------------



EXHIBIT A

Form of Committed Loan Notice

COMMITTED LOAN NOTICE

Date: ____________, ______

 

 

To:

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

          Reference is made to that certain Amended and Restated Credit
Agreement, dated as of January 27, 2012 (as amended, restated, amended and
restated, supplemented or otherwise modified and in effect from time to time,
the “Credit Agreement”) by, among others, FOOT LOCKER, INC., a New York
corporation (the “Borrower”), the Guarantors from time to time party thereto
(individually, a “Guarantor” and, collectively, the “Guarantors”), the Lenders
from time to time party thereto (individually, a “Lender” and, collectively, the
“Lenders”), and BANK OF AMERICA, N.A., as Administrative Agent, Collateral
Agent, Swing Line Lender and L/C Issuer. Capitalized terms used but not defined
herein shall have the meanings set forth in the Credit Agreement.

          The Borrower hereby requests a Committed Borrowing1:

          1. On ____________________________________ (a Business Day)2

          2. In the amount of $_____________________3

          3. Comprised of ____________________________ (Type of Committed Loan)4

          4. For LIBOR Rate Loans: with an Interest Period of ____ months5

 

 

 

--------------------------------------------------------------------------------



          1 A Committed Borrowing must be a borrowing, conversion or
continuation consisting of Committed Loans on a single date of the same Type
and, in the case of LIBOR Rate Loans, having the same Interest Period made by
each of the Lenders pursuant to Section 2.01 of the Credit Agreement.

          2 Each notice of a Committed Borrowing must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of LIBOR Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans.

          3 Each Borrowing of LIBOR Rate Loans must be in a principal amount of
$1,000,000 or a whole multiple of $1,000,000 in excess thereof.

          4 Committed Loans may be either Base Rate Loans or LIBOR Rate Loans.
If the Type of Committed Loan is not specified, then the applicable Committed
Loans will be made as Base Rate Loans.

          5 The Borrower may request a Committed Borrowing of LIBOR Rate Loans
with an Interest Period of one, two, three or six months or, if available to all
of the Lenders, nine or twelve months, as requested by the Borrower, and as
further provided in the Credit Agreement. If no election of Interest Period is
specified, then the Borrower will be deemed to have specified an Interest Period
of one month.

--------------------------------------------------------------------------------



          The Borrower hereby represents and warrants that (a) the Committed
Borrowing requested herein complies with the provisions of Section 2.02 of the
Credit Agreement and (b) the conditions specified in Sections 4.02(a) and
4.02(b) of the Credit Agreement have been satisfied on and as of the date of the
applicable Committed Borrowing.

 

 

 

 

 

FOOT LOCKER, INC., as Borrower

 

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------



EXHIBIT B

Form of Swing Line Loan Notice

SWING LINE LOAN NOTICE

Date: ___________, _____

 

 

To:

Bank of America, N.A., as Swing Line Lender
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

          Reference is made to that certain Amended and Restated Credit
Agreement, dated as of January 27, 2012 (as amended, restated, amended and
restated, supplemented or otherwise modified and in effect from time to time,
the “Credit Agreement”) by, among others, FOOT LOCKER, INC., a New York
corporation (the “Borrower”), the Guarantors from time to time party thereto
(individually, a “Guarantor” and, collectively, the “Guarantors”), the Lenders
from time to time party thereto (individually, a “Lender” and, collectively, the
“Lenders”), and BANK OF AMERICA, N.A., as Administrative Agent, Collateral
Agent, Swing Line Lender and L/C Issuer. Capitalized terms used but not defined
herein shall have the meanings set forth in the Credit Agreement.

          The Borrower hereby requests a Swing Line Borrowing:

          1. On ____________________________________ (a Business Day)1

          2. In the amount of $______________________2

          The Borrower hereby represents and warrants that the Swing Line
Borrowing requested herein complies with the provisions of Section 2.04 of the
Credit Agreement.

 

 

 

 

 

FOOT LOCKER, INC., as Borrower

 

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 


 

--------------------------------------------------------------------------------



          1 Each notice of a Swing Line Borrowing must be received by the Swing
Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested date of any Swing Line Borrowing.

          2 Each Swing Line Borrowing shall be in a minimum amount of
$100,000.00.

--------------------------------------------------------------------------------



EXHIBIT C-1

Form of Revolving Note

 

 

--------------------------------------------------------------------------------

 

 

REVOLVING NOTE

 

 

--------------------------------------------------------------------------------

 

 

$________________

____________, 2012

          FOR VALUE RECEIVED, FOOT LOCKER, INC. (the “Borrower”) promises to pay
to the order of _________________________________ (hereinafter, with any
subsequent holders, the “Lender”), c/o Bank of America, N.A., 100 Federal
Street, 9th Floor, Boston, Massachusetts 02110, the principal sum of
_____________________________ DOLLARS ($_____________), or, if less, the
aggregate unpaid principal balance of Loans made by the Lender to or for the
account of the Borrower pursuant to the Amended and Restated Credit Agreement
dated as of January 27, 2012 (as amended, restated, amended and restated,
supplemented or otherwise modified and in effect from time to time, the “Credit
Agreement”) by, among others, (i) the Borrower, (ii) the Guarantors from time to
time party thereto (individually, a “Guarantor” and, collectively, the
“Guarantors”), (iii) the Lenders from time to time party thereto (individually,
a “Lender” and, collectively, the “Lenders”), (iv) Bank of America, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for its own
benefit and the benefit of the other Lenders, (v) Bank of America, N.A., as
collateral agent (in such capacity, the “Collateral Agent”, and together with
the Administrative Agent, individually, an “Agent”, and collectively, the
“Agents”) for its own benefit and the benefit of the other Credit Parties, and
(vi) Bank of America, N.A., as Swing Line Lender and L/C Issuer, with interest
at the rate and payable in the manner stated therein.

          This “Revolving Note” is a “Note” to which reference is made in the
Credit Agreement (including, without limitation, clause (a) of the definition of
“Note” set forth in Section 1.01 thereof) and is subject to all terms and
provisions thereof. The principal of, and interest on, this Revolving Note shall
be payable at the times, in the manner, and in the amounts as provided in the
Credit Agreement and shall be subject to prepayment and acceleration as provided
therein. Capitalized terms used herein and not defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

          The Administrative Agent’s books and records concerning the Loans, the
accrual of interest thereon, and the repayment of such Loans, shall be prima
facie evidence of the indebtedness to the Lender hereunder.

          No delay or omission by any Agent or the Lender in exercising or
enforcing any of such Agent’s or the Lender’s powers, rights, privileges,
remedies, or discretions hereunder shall operate as a waiver thereof on that
occasion nor on any other occasion. No waiver of any Event of Default shall
operate as a waiver of any other Event of Default, nor as a continuing waiver of
any such Event of Default.

--------------------------------------------------------------------------------



          The Borrower, and each endorser and guarantor of this Revolving Note,
waives presentment, demand, notice, and protest, and also waives any delay on
the part of the holder hereof. The Borrower assents to any extension or other
indulgence (including, without limitation, the release or substitution of
Collateral) permitted by any Agent and/or the Lender with respect to this
Revolving Note and/or any Collateral or any extension or other indulgence with
respect to any other liability or any collateral given to secure any other
liability of the Borrower or any other Person obligated on account of this
Revolving Note.

          This Revolving Note shall be binding upon the Borrower, and each
endorser and guarantor hereof, and upon their respective successors and assigns,
and shall inure to the benefit of the Lender and its successors, endorsees, and
assigns.

          The liabilities of the Borrower, and of any endorser or guarantor of
this Revolving Note, are joint and several, provided, however, the release by
any Agent or the Lender of any one or more such Persons shall not release any
other Person obligated on account of this Revolving Note. Each reference in this
Revolving Note to the Borrower, any endorser, and any guarantor, is to such
Person individually and also to all such Persons jointly.

          THIS REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK (EXCEPT FOR THE CONFLICT OF LAWS RULES
THEREOF, BUT INCLUDING GENERAL OBLIGATIONS LAW SECTIONS 5-1401 AND 5-1402).

          THE BORROWER IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS REVOLVING NOTE OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND THE
BORROWER IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF
ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT. THE BORROWER AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
REVOLVING NOTE OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR THE LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS REVOLVING NOTE OR ANY OTHER LOAN DOCUMENT AGAINST
THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

          THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR

--------------------------------------------------------------------------------



PROCEEDING ARISING OUT OF OR RELATING TO THIS REVOLVING NOTE OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO ABOVE. THE BORROWER HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

          The Borrower makes the following waiver knowingly, voluntarily, and
intentionally, and understands that the Agents and the Lender, in the
establishment and maintenance of their respective relationship with the Borrower
contemplated by this Revolving Note, are each relying thereon. THE BORROWER AND
THE LENDER, BY ITS ACCEPTANCE HEREOF, HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
REVOLVING NOTE OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND
WHETHER INITIATED BY OR AGAINST ANY SUCH PERSON OR IN WHICH ANY SUCH PERSON IS
JOINED AS A PARTY LITIGANT). THE BORROWER AND THE LENDER, BY ITS ACCEPTANCE
HEREOF, (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THE CREDIT AGREEMENT AND
THIS REVOLVING NOTE BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS HEREIN.

[SIGNATURE PAGE FOLLOWS]

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the Borrower has caused this Revolving Note to be
duly executed as of the date set forth above.

 

 

 

 

 

BORROWER:

 

 

 

 

 

 

FOOT LOCKER, INC.

 

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

John A. Maurer

 

 

Title:

Vice President, Treasurer and Investor Relations

 


--------------------------------------------------------------------------------



EXHIBIT C-2

Form of Swing Line Note

 

 

--------------------------------------------------------------------------------

 

 

SWING LINE NOTE

 

 

 

--------------------------------------------------------------------------------

 

 

$________________

____________, 2012

          FOR VALUE RECEIVED, FOOT LOCKER, INC. (the “Borrower”) promises to pay
to the order of BANK OF AMERICA, N.A. (hereinafter, with any subsequent holders,
the “Swing Line Lender”), c/o Bank of America, N.A., 100 Federal Street, 9th
Floor, Boston, Massachusetts 02110, the principal sum of
_____________________________ DOLLARS ($_____________), or, if less, the
aggregate unpaid principal balance of Swing Line Loans made by the Swing Line
Lender to or for the account of any Borrower pursuant to the Amended and
Restated Credit Agreement dated as of January 27, 2012 (as amended, restated,
amended and restated, supplemented or otherwise modified and in effect from time
to time, the “Credit Agreement”) by, among others, (i) the Borrower, (ii) the
Guarantors from time to time party thereto (individually, a “Guarantor” and,
collectively, the “Guarantors”), (iii) the Lenders from time to time party
thereto (individually, a “Lender” and, collectively, the “Lenders”), (iv) Bank
of America, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for its own benefit and the benefit of the other Lenders, (v) Bank of
America, N.A., as collateral agent (in such capacity, the “Collateral Agent”,
and together with the Administrative Agent, individually, an “Agent”, and
collectively, the “Agents”) for its own benefit and the benefit of the other
Credit Parties, and (vi) the Swing Line Lender, with interest at the rate and
payable in the manner stated therein.

          This is a “Swing Line Note” to which reference is made in the Credit
Agreement and is subject to all terms and provisions thereof. The principal of,
and interest on, this Swing Line Note shall be payable at the times, in the
manner, and in the amounts as provided in the Credit Agreement and shall be
subject to prepayment and acceleration as provided therein. Capitalized terms
used herein and not defined herein shall have the meanings assigned to such
terms in the Credit Agreement.

          The Administrative Agent’s books and records concerning the Swing Line
Loans, the accrual of interest thereon, and the repayment of such Swing Line
Loans, shall be prima facie evidence of the indebtedness to the Swing Line
Lender hereunder.

          No delay or omission by any Agent or the Swing Line Lender in
exercising or enforcing any of such Agent’s or the Swing Line Lender’s powers,
rights, privileges, remedies, or discretions hereunder shall operate as a waiver
thereof on that occasion nor on any other occasion. No waiver of any Event of
Default shall operate as a waiver of any other Event of Default, nor as a
continuing waiver of any such Event of Default.

--------------------------------------------------------------------------------



          The Borrower, and each endorser and guarantor of this Swing Line Note,
waives presentment, demand, notice, and protest, and also waives any delay on
the part of the holder hereof. The Borrower assents to any extension or other
indulgence (including, without limitation, the release or substitution of
Collateral) permitted by any Agent and/or the Swing Line Lender with respect to
this Swing Line Note and/or any Collateral or any extension or other indulgence
with respect to any other liability or any collateral given to secure any other
liability of the Borrower or any other Person obligated on account of this Swing
Line Note.

          This Swing Line Note shall be binding upon the Borrower, and each
endorser and guarantor hereof, and upon their respective successors and assigns,
and shall inure to the benefit of the Swing Line Lender and its successors,
endorsees, and assigns.

          The liabilities of the Borrower, and of any endorser or guarantor of
this Swing Line Note, are joint and several, provided, however, the release by
any Agent or the Swing Line Lender of any one or more such Persons shall not
release any other Person obligated on account of this Swing Line Note. Each
reference in this Swing Line Note to the Borrower, any endorser, and any
guarantor, is to such Person individually and also to all such Persons jointly.

          THIS SWING LINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK (EXCEPT FOR THE CONFLICT OF LAWS RULES
THEREOF, BUT INCLUDING GENERAL OBLIGATIONS LAW SECTIONS 5-1401 AND 5-1402).

          THE BORROWER IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS SWING LINE NOTE OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND THE
BORROWER IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF
ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT. THE BORROWER AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
SWING LINE NOTE OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR THE SWING LINE LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS SWING LINE NOTE OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

          THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT

--------------------------------------------------------------------------------



MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS SWING LINE NOTE OR ANY OTHER LOAN DOCUMENT IN
ANY COURT REFERRED TO ABOVE. THE BORROWER HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

          The Borrower makes the following waiver knowingly, voluntarily, and
intentionally, and understands that the Agents and the Swing Line Lender, in the
establishment and maintenance of their respective relationship with the Borrower
contemplated by this Swing Line Note, are each relying thereon. THE BORROWER AND
THE SWING LINE LENDER, BY ITS ACCEPTANCE HEREOF, HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS SWING LINE NOTE OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY AND WHETHER INITIATED BY OR AGAINST ANY SUCH PERSON OR IN WHICH ANY SUCH
PERSON IS JOINED AS A PARTY LITIGANT). THE BORROWER AND THE SWING LINE LENDER,
BY ITS ACCEPTANCE HEREOF, (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THE
CREDIT AGREEMENT AND THIS SWING LINE NOTE BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS HEREIN.

[SIGNATURE PAGE FOLLOWS]

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the Borrower has caused this Swing Line Note to be
duly executed as of the date set forth above.

 

 

 

 

 

BORROWER:

 

 

 

 

 

 

FOOT LOCKER, INC.

 

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

 

--------------------------------------------------------------------------------



 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------



 


--------------------------------------------------------------------------------



EXHIBIT D

Form of Compliance Certificate

COMPLIANCE CERTIFICATE

Date of Certificate: ______________

          To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

          Reference is made to that certain Amended and Restated Credit
Agreement, dated as of January 27, 2012 (as amended, modified, supplemented or
restated and in effect from time to time, the “Credit Agreement”), by, among
others, (i) Foot Locker, Inc., a New York corporation (the “Borrower”), (ii) the
Guarantors party thereto, (iii) the Lenders party thereto (individually, a
“Lender” and, collectively, the “Lenders”), and (iv) Bank of America, N.A., as
Administrative Agent, Collateral Agent, Swing Line Lender and L/C Issuer.
Capitalized terms used herein and not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

          The undersigned, in his capacity as a duly authorized and acting
Responsible Officer of the Borrower, hereby certifies on behalf of the Borrower
and each of the other Loan Parties as of the date hereof the following:

 

 

 

1.

No Events of Default.

 

 

 

 

(a)

Since __________ (the date of the last Compliance Certificate delivered pursuant
to Section 6.02 of the Credit Agreement), and except as set forth in Appendix I,
no Event of Default has occurred and is continuing.

 

 

 

 

(b)

If an Event of Default has occurred and is continuing since __________ (the date
of the last Compliance Certificate delivered pursuant to Section 6.02 of the
Credit Agreement), the Loan Parties have taken or propose to take those actions
with respect to such Event of Default as described on said Appendix I.

 

 

 

2.

Financial Statements.

 

 

 

 

[Use following paragraph (a) for fiscal year-end financial statements]

 

 

 

 

(a)

Attached hereto as Appendix II are the Consolidated balance sheet of the
Borrower and its Subsidiaries, as required by Section 6.01(a) of the Credit
Agreement for the Fiscal Year ending ____________, and the related Consolidated
statements of income or operations, Shareholders’ Equity and cash flows for such
Fiscal Year, setting forth in each case in comparative form the


--------------------------------------------------------------------------------




 

 

 

 

 

figures for the previous Fiscal Year, all in reasonable detail and prepared in
accordance with GAAP, accompanied by a report and unqualified opinion of a
Registered Public Accounting Firm of nationally recognized standing or otherwise
reasonably acceptable to the Administrative Agent, which report and opinion has
been prepared in accordance with the requirements of Section 6.01(a) of the
Credit Agreement.

 

 

 

 

[Use following paragraph (b) for fiscal quarter-end financial statements]

 

 

 

 

(b)

Attached hereto as Appendix II are the Consolidated balance sheet of the
Borrower and its Subsidiaries, as required by Section 6.01(b) of the Credit
Agreement for the Fiscal Quarter ending ___________, and the related
Consolidated statements of income or operations, Shareholders’ Equity and cash
flows for such Fiscal Quarter and for the portion of the Borrower’s Fiscal Year
then ended, setting forth in each case in comparative form the figures for (A)
the corresponding Fiscal Quarter of the previous Fiscal Year and (B) the
corresponding portion of the previous Fiscal Year, all in reasonable detail.

 

 

 

3.

Changes in GAAP. In the event of any change in generally accepted accounting
principles used in the preparation of any financial statements described in
Section 2 above, attached hereto as Appendix III is the Borrower’s a statement
of reconciliation conforming such financial statements to GAAP.

 

 

4.

Management Discussion. Attached hereto as Appendix IV is a discussion and
analysis prepared by management of the Borrower with respect to the financial
statements delivered herewith.

[signature page follows]

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, a duly authorized and acting Responsible Officer
of the Borrower, on behalf of the Borrower and each of the other Loan Parties,
has duly executed this Compliance Certificate as of __________________, 20__.

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------



APPENDIX I

          Except as set forth below, no Event of Default has occurred and is
continuing. [If an Event of Default has occurred and is continuing, the
following describes the nature of the Event of Default in reasonable detail and
the steps, if any, being taken or contemplated by the Loan Parties to be taken
on account thereof.]

Appendix I to Compliance Certificate

--------------------------------------------------------------------------------



APPENDIX II

(Financial Statements)

[see attached]

Appendix II to Compliance Certificate

--------------------------------------------------------------------------------



APPENDIX III

(GAAP Reconciliation)

[see attached]

Appendix III to Compliance Certificate

--------------------------------------------------------------------------------



APPENDIX IV

(MD&A)

[see attached]

Appendix IV to Compliance Certificate

--------------------------------------------------------------------------------



EXHIBIT E

ASSIGNMENT AND ASSUMPTION

          This Assignment and Assumption (this “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each]1 Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each]2 Assignee identified in item 2 below ([the][each,
an] “Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Amended and Restated Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [each, the]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

          For an agreed consideration, [the][each] Assignor hereby irrevocably
sells and assigns to [the Assignee][the respective Assignees], and [the][each]
Assignee hereby irrevocably purchases and assumes from [the Assignor][the
respective Assignors], subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
participations in L/C Obligations and Swing Line Loans included in such
facilities5) and (ii) to the extent permitted to be assigned under applicable
Law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims

 

--------------------------------------------------------------------------------

          1 For bracketed language here and elsewhere in this form relating to
the Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

          2 For bracketed language here and elsewhere in this form relating to
the Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

          3 Select as appropriate.

          4 Include bracketed language if there are either multiple Assignors or
multiple Assignees.

          5 Include all applicable subfacilities, if any.

--------------------------------------------------------------------------------



and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

 

 

 

1.

Assignor[s]:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

2.

Assignee[s]:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

3.

Borrower:

Foot Locker, Inc., a New York corporation

 

 

 

4.

Administrative Agent: Bank of America, N.A., as the Administrative Agent under
the Credit Agreement.

 

 

 

5.

Credit Agreement: Amended and Restated Credit Agreement dated as of January 27,
2012 (as such may be amended, restated, amended and restated, supplemented or
otherwise modified and in effect from time to time, the “Credit Agreement”) by,
among others, the Borrower, the Guarantors party thereto, the Lenders party
thereto, Bank of America, N.A., as Administrative Agent, Collateral Agent, Swing
Line Lender and L/C Issuer.

 

 

6.

Assigned Interest[s]:

 

 

 

 

 

 

 

 

 

Assignor[s]6

 

Assignee[s]7

 

Aggregate
Amount of
Commitment/Loans
for all Lenders8

 

Amount of
Commitment
/Loans
Assigned9

 

Percentage
Assigned of
Commitment/
Loans10

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

$___________

 

$___________

 

___________%

 

 

 

 

$___________

 

$___________

 

___________%


 

 

 

 

[7.

Trade Date:

__________________]11

 


 

--------------------------------------------------------------------------------

          6 List each Assignor, as appropriate.
          7 List each Assignee, as appropriate.
          8 Amounts in this column and in the column immediately to the right to
be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.
          9 Subject to minimum amount requirements pursuant to Section
10.06(b)(i) of the Credit Agreement and to the proportionate amount requirements
pursuant to Section 10.06(b)(ii) of the Credit Agreement.
          10 Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.
          11 To be completed if the Assignor and the Assignee intend that the
minimum assignment amount is to be determined as of the Trade Date.

--------------------------------------------------------------------------------



          Effective Date: __________________, 20__ [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE DATE OF DELIVERY OF THIS ASSIGNMENT
AND ASSUMPTION FOR RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

          The terms set forth in this Assignment and Assumption are hereby
agreed to:

 

 

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

[Consented to and]12 Accepted:

BANK OF AMERICA, N.A., as
[Administrative Agent]

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

 

[Consented to:]13

 

 

 

 

FOOT LOCKER, INC., as Borrower

 

 

 

 


 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

 


 

--------------------------------------------------------------------------------

          12 To the extent that the Administrative Agent’s consent is required
under Sections 10.06(b)(i)(B) and 10.06(b)(iii)(B) of the Credit Agreement.
          13 To the extent required under Sections 10.06(b)(i)(B) and
10.06(b)(iii)(A) of the Credit Agreement.

--------------------------------------------------------------------------------



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

          Reference is made to the Amended and Restated Credit Agreement dated
as of January 27, 2012 (as such may be amended, restated, amended and restated,
supplemented or otherwise modified and in effect from time to time, the “Credit
Agreement”) by, among others, Foot Locker, Inc., a New York corporation, as
Borrower (the “Borrower”), the Guarantors party thereto, the Lenders party
thereto, Bank of America, N.A., as Administrative Agent, Collateral Agent, Swing
Line Lender and L/C Issuer.

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

                    1. Representations and Warranties.

                    1.1. Assignor. [The][Each] Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of [the][[the relevant]
Assigned Interest, (ii) [the][such] Assigned Interest is free and clear of any
lien, encumbrance or other adverse claim and (iii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Loan Parties or any
other Person obligated in respect of any Loan Document or (iv) the performance
or observance by the Loan Parties or any other Person of any of their respective
obligations under any Loan Document.

                    1.2. Assignee. [The][Each] Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all the requirements to be an Eligible Assignee
under the Credit Agreement (subject to such consents, if any, as may be required
under Section 10.06(b) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section
6.01 thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent,
Collateral Agent, or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii)

--------------------------------------------------------------------------------



attached hereto is any documentation required to be delivered by it pursuant to
the terms of Section 3.01(e) the Credit Agreement, duly completed and executed
by [the][such] Assignee; and (b) agrees that (i) it will, independently and
without reliance upon the Administrative Agent, the Collateral Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

                    2. Payments. From and after the Effective Date, the
Administrative Agent shall make all payments in respect of [the][each] Assigned
Interest (including payments of principal, interest, fees and other amounts) to
[the][the relevant] Assignor for amounts which have accrued up to but excluding
the Effective Date and to [the][the relevant] Assignee for amounts which have
accrued from and after the Effective Date.

                    3. General Provisions. This Assignment and Assumption shall
be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This agreement
shall be governed by, and construed in accordance with, the laws of the State of
New York.

                    4. Fees. This Assignment and Assumption shall be delivered
to the Administrative Agent with a processing and recordation fee of $3,500.

--------------------------------------------------------------------------------



EXHIBIT F

 

 

 

 

 

Date

____________

 

E-MAIL TO: William Keenan at william.keenan@baml.com

Certificate #

____________

 


 

Foot Locker, Inc.
Borrowing Base and Availability Calculation

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Foot Locker

 

Lady Foot
Locker

 

Kids Foot
Locker

 

Footaction

 

Champs

 

 

Total

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Beg. Inventory as of :

 

11/27/2011

 

—

 

—

 

—

 

—

 

—

 

 

—

 

ADD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Purchases

 

 

 

—

 

—

 

—

 

—

 

—

 

 

—

 

WOC Charges

 

 

 

—

 

—

 

—

 

—

 

—

 

 

—

 

DC Cap

 

 

 

—

 

—

 

—

 

—

 

—

 

 

—

 

Freight

 

 

 

—

 

—

 

—

 

—

 

—

 

 

—

 

Div. Ships

 

 

 

—

 

—

 

—

 

—

 

—

 

 

—

 

Misc. disp.

 

 

 

—

 

—

 

—

 

—

 

—

 

 

—

 

LESS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cost of Sales

 

 

 

—

 

—

 

—

 

—

 

—

 

 

—

 

Total Adds/ (Reductions)

 

 

 

—

 

—

 

—

 

—

 

—

 

 

—

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Ending Inventory as of:

 

12/31/2011

 

—

 

—

 

—

 

—

 

—

 

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LESS

 

12/31/2011

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Shrink

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

Consignment Inventory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

Damaged/RTV

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Eligible Inventory as of :

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Appraised Value as of

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOLV

 

 

 

 

 

 

 

 

 

 

 

 

 

 

79.1%

 

LTV

 

 

 

 

 

 

 

 

 

 

 

 

 

 

85.0%

 

Advance Rate @

 

 

 

 

 

 

 

 

 

 

 

 

 

 

67.2%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Total Inventory Borrowing Base

 

 

 

 

 

 

 

 

 

 

 

 

 

$

—

(a)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Eligible Credit Card Receivables

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

Credit Card Advance Rate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

90.0%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Credit Card Receivables Borrowing Base

 

 

 

 

 

 

 

 

 

$

—

(b)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less Availability Reserves

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Rent Reserve: (2 months for PA, VA and WA)

 

 

 

 

 

 

 

 

—

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

Rent Reserve: (NYC HQ, Milw Data Center)

 

 

 

 

 

 

 

 

—

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

50% Gift Cards 

 

—

 

 

 

@

50%

 

—

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

100% Customer Deposits 

 

 

 

 

 

 

 

 

—

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

Total Reserves 

 

 

 

 

 

 

 

 

—

(c)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Total Uncapped Borrowing Base: (a+b+c) 

 

 

 

 

 

 

 

 

 

 

—

(d)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Total Borrowing Base: Lesser of (d) or $200MM

 

 

 

 

 

 

 

 

 

$

—

(e)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Availability Calculation

 

1/25/2012

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Beginning Principal Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ADD:

 

 

 

Prior days advance 

 

$

—

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

ADD:

 

 

 

Fees charged today 

 

$

—

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

ADD:

 

 

 

LC’S CHARGED 

 

$

—

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

LESS:

 

 

 

Prior day’s paydown 

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Ending principal balance

 

 

 

 

 

 

 

 

 

 

 

 

 

$

—

(f)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

ADD:

 

 

 

Standby Letters of Credit 

 

$

—

(g)

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

ADD:

 

 

 

Documentary Letters of Credit 

 

$

—

(h)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Total loan balance prior to request (f+g+h) 

 

 

 

 

 

 

 

 

 

$

—

(i)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Net availability prior to today’s request (e-i) 

 

 

 

 

 

 

 

 

 

$

—

(j)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

ADVANCE REQUEST

 

 

 

 

 

 

 

$

—

(k)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

Paydown

 

 

 

 

 

 

 

$

—

(l)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Net availability after today’s request (j+k-l)) 

 

 

 

 

 

 

 

 

 

$

—

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 


The undersigned represents and warrants that (A) the information set forth above
(i) is complete and correct in all material respects, (ii) has been prepared in
accordance with the requirements of that certain Amended and Restated Credit
Agreement dated January 27, 2012 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by, among others, Foot Locker, Inc., as Borrower, the Guarantors party thereto,
the Lenders party thereto, and Bank of America, N.A., as Administrative Agent
(in such capacity, the “Administrative Agent”) and Collateral Agent, and (iii)
is based on supporting documentation that is satisfactory to the Administrative
Agent, and (B) no Default or Event of Default (as such terms are defined in the
Credit Agreement) has occurred and is continuing.

 

 

 

 

Authorized Signer

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------



EXHIBIT G

Form of Collateral Access Agreement

 

--------------------------------------------------------------------------------

 

COLLATERAL ACCESS AGREEMENT

 

--------------------------------------------------------------------------------

_________________, 20__

          For good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, ________________, a _____________ (the
“Landlord”), executes this waiver in favor of BANK OF AMERICA, N.A., as
collateral agent (in such capacity, the “Collateral Agent”) for its own benefit
and the benefit of certain other lenders (the “Lenders”) which are making loans
or furnishing other financial accommodations to [Foot Locker, Inc., a
corporation organized and existing under the laws of the State of New York] (the
“Tenant”)1 pursuant to (i) that certain Amended and Restated Credit Agreement
dated as of January 27, 2012 (as amended, restated, amended and restated,
supplemented or otherwise modified and in effect from time to time, the “Credit
Agreement”) by, among others, the Tenant, certain of the Tenant’s affiliates,
the Lenders and the Collateral Agent, and (ii) the other “Loan Documents” (as
such term is defined in the Credit Agreement).

WITNESSETH:

          WHEREAS, the Landlord owns real property located at
___________________ (collectively, the “Leased Premises”), which real property
the Landlord leases to the Tenant pursuant to that certain [Lease Agreement]
dated as of [___________] (as amended and in effect as of the date hereof, the
“Lease”).

          WHEREAS, the Tenant has entered into certain loan arrangements with
the Collateral Agent and the Lenders, pursuant to which the Collateral Agent and
the Lenders have agreed to make loans or furnish other financial accommodations
to the Tenant.

          WHEREAS, loans and financial accommodations under the loan arrangement
will be secured by, among other things, certain of the Tenant’s present and
after acquired assets, including, without limitation, the Tenant’s inventory and
books and records located, and to be located, upon the Leased Premises (the
“Collateral”).

 

 

 

--------------------------------------------------------------------------------

          1 The identity of the Tenant should be changed to the appropriate Loan
Party as necessary.

--------------------------------------------------------------------------------



          WHEREAS, in order to induce the Collateral Agent and the Lenders to
make loans or furnish other financial accommodations to the Tenant, the Landlord
hereby represents, warrants, covenants and agrees as follows:

 

 

1.

To the best of the Landlord’s knowledge, the Tenant is not in default under the
terms of the Lease.

 

 

2.

The Landlord hereby waives and releases in favor of the Collateral Agent and the
Lenders: (a) any and all rights of distraint, levy, and execution which the
Landlord may now or hereafter have against the Collateral; (b) any and all
statutory liens, security interests, or other liens which the Landlord may now
or hereafter have in the Collateral; and (c) any and all other interests or
claims of every nature whatsoever which the Landlord may now or hereafter have
in or against the Collateral for any rent, storage charges, or other sums due,
or to become due, to the Landlord by the Tenant. The Landlord agrees not to
exercise any of the Landlord’s rights, remedies, powers, privileges, or
discretions with respect to the Collateral, or the Landlord’s liens or security
interests in the Collateral, unless and until the Landlord receives written
notice from an officer of the Collateral Agent that the Tenant’s obligations to
the Collateral Agent and the Lenders have been paid in full, and that the
commitment of the Collateral Agent and the Lenders to make loans or furnish
other financial accommodations to the Tenant has been terminated. The foregoing
waiver is for the benefit of the Collateral Agent and the Lenders only and does
not affect the obligations of the Tenant to the Landlord.

 

 

3.

In the event of the exercise by the Collateral Agent of its rights upon default
with respect to the Collateral, the Collateral Agent shall have a reasonable
time (but in any event not to exceed one hundred and twenty (120) days) in which
to repossess and/or dispose of the Collateral from the Leased Premises;
provided, however, that such period will be tolled during any period in which
the Collateral Agent has been stayed from taking action to remove the Collateral
in any bankruptcy, insolvency or similar proceeding, and the Collateral Agent
shall have an additional period of time thereafter in which to repossess and/or
dispose of the Collateral from the Leased Premises. In those circumstances, the
Landlord will, upon reasonable prior written notice from the Collateral Agent,
(a) refrain from hindering the Collateral Agent’s actions in gaining access to
the Leased Premises for the purpose of repossessing said Collateral and (b) if
requested by the Collateral Agent, permit the Collateral Agent, or its agents or
nominees, to dispose of the Collateral on the Leased Premises in a manner
reasonably designed to minimize any interference with any of the Landlord’s
other tenants at the Leased Premises. The Collateral Agent shall promptly
restore and repair, at the Collateral Agent’s cost and expense, any physical
damage to the Leased Premises resulting from any action taken by the Collateral
Agent or its agents and employees upon the Leased Premises, but shall not be
liable for any diminution in value of the Leased Premises caused by the removal
or absence of the Collateral.


--------------------------------------------------------------------------------




 

 

4.

To the extent not paid or prepaid by the Tenant, the Collateral Agent shall pay
the Landlord a sum for its use and occupancy of the Leased Premises on a per
diem basis in an amount equal to the monthly base rent required to be paid by
the Tenant under the lease between the Landlord and the Tenant from the date on
which the Collateral Agent shall have taken possession of the Collateral on the
Leased Premises until the date on which the Collateral Agent vacates the Leased
Premises, it being understood, however, that the Collateral Agent shall not,
thereby, have assumed any of the obligations of the Tenant to the Landlord,
including, without limitation, any obligation to pay any past due rent owing by
the Tenant.

 

 

5.

Prior to the Landlord’s terminating its lease with the Tenant or evicting the
Tenant from the Leased Premises for breach of the lease, the Landlord shall give
the Collateral Agent not less than thirty (30) days’ written notice of such
action at the address set forth below, and a reasonable opportunity to preserve,
protect, liquidate, or remove any Collateral on the Leased Premises and, if the
Collateral Agent so elects, to cure such breach of the lease. Notwithstanding
the provisions of this paragraph, the Collateral Agent shall have no obligation
to cure any such breach or default. The cure of any such breach or default by
the Collateral Agent on any one occasion shall not obligate the Collateral Agent
to cure any other breach or default or to cure such default on any other
occasion.

 

 

6.

All notices under this waiver shall be made to the following addresses by
recognized overnight courier, by hand delivery or by facsimile transmission:


 

 

 

 

 

If to the Collateral Agent:

 

 

 

 

 

 

Bank of America, N.A.
100 Federal Street, 9th Floor
Boston, Massachusetts 02110
Attention: Christine Hutchinson

 

 

 

 

 

 

If to the Landlord:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

Attention:

 

 

 

 

--------------------------------------------------------------------------------

 


 

 

7.

This waiver shall inure to the benefit of the Collateral Agent and each of the
Lenders, and their respective successors and assigns, and shall be binding upon
the Landlord, its heirs, assigns, representatives, and successors.


--------------------------------------------------------------------------------




 

 

8.

This waiver may not be amended or waived except by an instrument in writing
signed by the Collateral Agent, the Landlord, and the Tenant. This waiver shall
be governed by, and construed in accordance with, the laws of the State of New
York. Delivery of an executed signature page of this waiver by facsimile
transmission shall be binding on the Landlord as if the original of such
facsimile had been delivered to the Collateral Agent.

[signature page follows]

--------------------------------------------------------------------------------



          Dated as of the date above first written.

 

 

 

 

 

LANDLORD:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------



EXHIBIT H

FORM OF CREDIT CARD NOTIFICATION

CREDIT CARD NOTIFICATION

PREPARE ON BORROWER/LOAN PARTY LETTERHEAD - ONE FOR EACH PROCESSOR

January ____, 2012

 

 

To:

[Name and Address of Credit Card Processor]
(the “Processor”)


 

 

 

 

Re:

Foot Locker, Inc.
Merchant Account Number: ____________________

Dear Sir/Madam:

          FOOT LOCKER, INC., a New York corporation (the “Borrower”), has
entered into various financing agreements with BANK OF AMERICA, N.A., a national
banking association with offices at 100 Federal Street, 9th Floor, Boston,
Massachusetts 02110, as collateral agent (in such capacity, the “Collateral
Agent”) for its own benefit and the benefit of certain other credit parties (the
“Credit Parties”), pursuant to which the Collateral Agent and the other Credit
Parties may from time to time make loans or furnish certain other financial
accommodations to the Borrower. The Borrower’s obligations on account of such
loans and financial accommodations are secured by, among other things, all
credit card charges submitted by the Borrower to the Processor for processing
and the amounts which the Processor owes to the Borrower on account thereof (the
“Credit Card Proceeds”).

          Until the Processor receives written notification from the Collateral
Agent that the interest of the Collateral Agent and the other Credit Parties in
the Credit Card Proceeds has been terminated, all amounts as may become due from
time to time from the Processor to the Borrower (including, without limitation,
Credit Card Proceeds, payments from any reserve account or the like, or other
payments) shall be transferred only as follows:

          (a) By ACH, Depository Transfer Check, or Electronic Depository
Transfer to:

 

 

 

 

 

 

 

JPMorgan Chase Bank, N.A.
ABA #021000021
Account Name: Foot Locker, Inc.
Account No.

 

 

 

 

 

 

or

 


--------------------------------------------------------------------------------




 

 

 

 

(b)

As the Processor may be otherwise instructed from time to time in writing by an
officer of the Collateral Agent.

          Upon the written request of the Collateral Agent, a copy of each
periodic statement issued by the Processor to the Borrower should be provided to
the Collateral Agent at the following address (which address may be changed upon
seven (7) days’ written notice given to the Processor by the Collateral Agent):

 

 

 

 

 

Bank of America, N.A.
100 Federal Street, 9th Floor
Boston, Massachusetts 02110
Attention: Christine Hutchinson
Re: Foot Locker, Inc.

          The Processor shall be fully protected in acting on any order or
direction by the Collateral Agent respecting the Credit Card Proceeds and other
amounts without making any inquiry whatsoever as to the Collateral Agent’s right
or authority to give such order or direction or as to the application of any
payment made pursuant thereto. Nothing contained herein is intended to, nor
shall it be deemed to, modify the rights and obligations of the Borrower and the
Collateral Agent under the terms of the loan arrangement and the loan documents
executed in connection therewith between, among others, the Borrower and the
Collateral Agent.

          This Credit Card Notification may be amended only by the written
agreement of the Processor, the Borrower and the Collateral Agent and may be
terminated solely by written notice signed by an officer of the Collateral
Agent. The Borrower shall not have any right to terminate this Credit Card
Notification or, except as provided in this Credit Card Notification, amend it.

 

 

 

 

Very truly yours,

 

 

 

 

FOOT LOCKER, INC.

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

cc:

Bank of America, N.A., as Collateral Agent


--------------------------------------------------------------------------------



EXHIBIT I

Form of Joinder Agreement

JOINDER AGREEMENT

          This JOINDER AGREEMENT (this “Joinder”) is made as of
_________________, by and among:

 

 

 

          _________________________, a _________________________ (the “New
[Borrower/Guarantor]”), with its principal executive offices at
________________________; and

 

 

 

          BANK OF AMERICA, N.A., a national banking association with offices at
100 Federal Street, 9th Floor, Boston, Massachusetts 02110, as administrative
agent (in such capacity, the “Administrative Agent”) for its own benefit and the
benefit of the other Lenders; and

 

 

 

          BANK OF AMERICA, N.A., a national banking association with offices at
100 Federal Street, 9th Floor, Boston, Massachusetts 02110, as collateral agent
(in such capacity, the “Collateral Agent”) for its own benefit and the benefit
of the other Credit Parties;

          in consideration of the mutual covenants herein contained and benefits
to be derived herefrom.

W I T N E S S E T H :

          A. Reference is made to that certain Amended and Restated Credit
Agreement, dated as of January 27, 2012 (as amended, restated, amended and
restated, supplemented or otherwise modified and in effect from time to time,
the “Credit Agreement”) by, among others, (i) Foot Locker, Inc., a New York
corporation (the “Existing Borrower”), (ii) the Guarantors from time to time
party thereto (the “Existing Guarantors”), (iii) the Lenders from time to time
party thereto, and (iv) Bank of America, N.A., as Administrative Agent,
Collateral Agent, L/C Issuer, and Swing Line Lender. Capitalized terms used but
not defined herein shall have the meanings set forth in the Credit Agreement.

          B. The New [Borrower/Guarantor] desires to become a party to, and be
bound by the terms of, the Credit Agreement and the other Loan Documents in the
same capacity and to the same extent as the Existing [Borrower/Guarantors]
thereunder.

--------------------------------------------------------------------------------



          C. Pursuant to the terms of the Credit Agreement, in order for the New
[Borrower/Guarantor] to become party to the Credit Agreement and the other Loan
Documents as provided herein, the New [Borrower/Guarantor] and the Existing
Borrower and Existing Guarantors are required to execute this Joinder.

          NOW, THEREFORE, in consideration of the premises contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

 

 

 

1.

Joinder and Assumption of Obligations. Effective as of the date of this Joinder,
the New [Borrower/Guarantor] hereby acknowledges that the New
[Borrower/Guarantor] has received and reviewed a copy of the Credit Agreement
and the other Loan Documents, and hereby:

 

 

 

 

(a)

joins in the execution of, and becomes a party to, the Credit Agreement, the
Security Agreement[, the Facility Guaranty] and the other Loan Documents as a
[Borrower/Guarantor] thereunder, as indicated with its signature below;

 

 

 

 

(b)

covenants and agrees to be bound by all covenants, agreements, liabilities and
acknowledgments of a [Borrower/Guarantor] under the Credit Agreement, the
Security Agreement[, the Facility Guaranty] and the other Loan Documents as of
the date hereof (other than covenants, agreements, liabilities and
acknowledgments that relate solely to an earlier date), in each case, with the
same force and effect as if such New [Borrower/Guarantor] was a signatory to the
Credit Agreement[, the Facility Guaranty] and the other Loan Documents and was
expressly named as a [Borrower/Guarantor] (and, in the case of the Security
Agreement, a Pledgor) therein;

 

 

 

 

(c)

makes all representations, warranties, and other statements of a
Borrower/Guarantor] under the Credit Agreement, the Security Agreement[, the
Facility Guaranty] and the other Loan Documents, as of the date hereof (other
than representations, warranties and other statements that relate solely to an
earlier date), in each case, with the same force and effect as if such New
[Borrower/Guarantor] was a signatory to the Credit Agreement, the Security
Agreement[, the Facility Guaranty] and the other Loan Documents and was
expressly named as a [Borrower/Guarantor] (and, in the case of the Security
Agreement, a Pledgor) therein; and

 

 

 

 

(d)

assumes and agrees to perform all applicable duties and obligations of the
Existing [Borrower/Guarantors] under the Credit Agreement, the Security
Agreement[, the Facility Guaranty] and the other Loan Documents.


--------------------------------------------------------------------------------




 

 

 

2.

Grant of Security Interest. Without limiting the generality of Section 1 hereof,
the New [Borrower/Guarantor] hereby grants and pledges to the Collateral Agent,
as collateral security for the full, prompt and complete payment and performance
when due (whether at stated maturity, by acceleration or otherwise) of the
Obligations, a Lien on and security interest in, all of its right, title and
interest in, to and under the Pledged Collateral (as defined in the Security
Agreement) and expressly assumes all obligations and liabilities of a
[Borrower/Guarantor] and “Pledgor” thereunder. The New [Borrower/Guarantor]
hereby authorizes the Collateral Agent to file financing statements describing
the Pledged Collateral (as defined in the Security Agreement).

 

 

 

3.

[Guaranty. Without limiting the generality of Section 1 hereof, the New
Guarantor (i) joins in the execution of, and becomes a party to, the Facility
Guaranty, (ii) irrevocably and unconditionally guarantees the due and punctual
payment when due (whether by stated maturity, by acceleration or otherwise) and
performance by the Borrower of all Obligations, (iii) acknowledges and agrees
that the New Guarantor is jointly and severally liable for all Obligations, and
(iv) agrees that the New Guarantor shall, for all purposes, be deemed to be a
“Guarantor”, jointly and severally with all other Guarantors under the Facility
Guaranty.]1

 

 

 

4.

Supplemental Schedules. To the extent that any representations, warranties, and
covenants of the New [Borrower/Guarantor] require any amendments to the
schedules to the Credit Agreement, the Security Agreement or any of the other
Loan Documents, such schedules are hereby updated, as evidenced by any
supplemental schedules (if any) annexed to this Joinder.

 

 

 

5.

Conditions Precedent to Effectiveness. This Joinder shall not be effective until
each of the following conditions precedent has been fulfilled to the reasonable
satisfaction of the Administrative Agent:

 

 

 

 

(a)

This Joinder shall have been duly executed and delivered by the respective
parties hereto, and shall be in full force and effect.

 

 

 

 

(b)

All action on the part of the New [Borrower/Guarantor] necessary for the valid
execution, delivery and performance by the New [Borrower/Guarantor] of this
Joinder and all other documentation, instruments, and agreements to be executed
in connection herewith shall have been duly and effectively taken and evidence


 

 

 

--------------------------------------------------------------------------------

 

 

 

 

1

To be included with respect to joinder of New Guarantors only.


--------------------------------------------------------------------------------




 

 

 

 

 

 

thereof reasonably satisfactory to the Administrative Agent shall have been
provided to the Administrative Agent.

 

 

 

 

(c)

The New [Borrower/Guarantor] shall each have delivered the following to the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent:

 

 

 

 

 

 

(i)

Copies of the New [Borrower’s/Guarantor’s] Organization Documents and such other
documents and certifications as the Administrative Agent may reasonably require
to evidence that the New [Borrower/Guarantor] is duly organized or formed.

 

 

 

 

 

 

(ii)

Certificates of resolutions or other action, incumbency certificates and/or
other certificates of Responsible Officers of the New [Borrower/Guarantor]
evidencing (A) the authority of the New [Borrower/Guarantor] to enter into this
Joinder and the other Loan Documents to which New [Borrower/Guarantor] is a
party or is to be a party and (B) the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Joinder and the other Loan Documents to which New
[Borrower/Guarantor] is a party or is to be a party.

 

 

 

 

 

 

(iii)

Certificate of Legal Existence and Good Standing issued by the Secretary of the
State of the New [Borrower’s/Guarantor’s] incorporation or organization.

 

 

 

 

 

 

(iv)

Certificates of Foreign Qualification, or similar certification evidencing the
New [Borrower’s/Guarantor’s] qualification to engage in business, in either case
issued by the Secretary of State of each jurisdiction where the New
[Borrower’s/Guarantor’s] ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to so qualify in such jurisdiction could not reasonably be expected to
have a Material Adverse Effect.

 

 

 

 

 

 

(v)

A Due Diligence Certificate.

 

 

 

 

 

 

(vi)

[Joinders to the Notes, as applicable].

 

 

 

 

 

 

(vii)

[Joinders to the Fee Letter].


--------------------------------------------------------------------------------




 

 

 

 

(d)

Upon the request of the Administrative Agent in its sole discretion, the
Administrative Agent shall have received a written legal opinion of the New
[Borrower’s/Guarantor’s] counsel, addressed to the Administrative Agent, the
Collateral Agent, the Lenders and the L/C Issuer, covering such matters relating
to the New [Borrower/Guarantor], the Loan Documents and/or the transactions
contemplated thereby as the Administrative Agent may reasonably request in
accordance with Section 6.12 of the Credit Agreement.

 

 

 

 

(e)

To the extent required by the Loan Documents, the Collateral Agent shall have
received all documents and instruments, including UCC financing statements and
Blocked Account Agreements, required by applicable Law or reasonably requested
by the Administrative Agent or the Collateral Agent to create or perfect the
Lien intended to be created under the Security Documents and all such documents
and instruments shall have been so filed, registered or recorded to the
satisfaction of the Administrative Agent.

 

 

 

 

(f)

The New [Borrower/Guarantor] shall have paid in full all reasonable fees and
expenses incurred by the Agents (including, without limitation, the reasonable
fees and expenses of counsel to the Agents) in connection with the preparation,
negotiation, execution and delivery of this Joinder and related documents.

 

 

 

6.

Miscellaneous.

 

 

 

 

(a)

This Joinder may be executed in several counterparts and by each party on a
separate counterpart, each of which when so executed and delivered shall be an
original, and all of which together shall constitute one instrument.

 

 

 

 

(b)

This Joinder and the other Loan Documents and instruments referred to herein
express the entire understanding of the parties with respect to the transactions
contemplated hereby. No prior negotiations or discussions shall limit, modify,
or otherwise affect the provisions hereof.

 

 

 

 

(c)

Any determination that any provision of this Joinder or any application hereof
is invalid, illegal or unenforceable in any respect and in any instance shall
not affect the validity, legality, or enforceability of such provision in any
other instance, or the validity, legality or enforceability of any other
provisions of this Joinder.

 

 

 

 

(d)

The New [Borrower/Guarantor] warrants and represents that the New
[Borrower/Guarantor] is not relying on any representations or warranties of the
Administrative Agent, the Collateral Agent or the other Credit Parties or their
counsel in entering into this Joinder.


--------------------------------------------------------------------------------




 

 

 

 

(e)

THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK (EXCEPT FOR THE CONFLICT OF LAWS RULES THEREOF, BUT
INCLUDING GENERAL OBLIGATIONS LAW SECTIONS 5-1401 AND 5-1402).

[SIGNATURE PAGES FOLLOW]

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, each of the undersigned has caused this Joinder to
be duly executed and delivered by its proper and duly authorized officer as of
the date set forth below.

 

 

 

 

 

NEW [BORROWER/GUARANTOR]:

 

 

 

 

[_______________________________]

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

COLLATERAL AGENT:

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

Signature Page to Joinder Agreement

--------------------------------------------------------------------------------



Supplemental Schedules to Loan Documents

[see attached]

Joinder Agreement

--------------------------------------------------------------------------------